Exhibit 10.4

 

Execution Version

 

 

 

AMENDED AND RESTATED SECOND LIEN CREDIT AGREEMENT

 

dated as of October 28, 2011

 

among

 

KODIAK OIL & GAS (USA) INC.,

as Borrower,

 

WELLS FARGO ENERGY CAPITAL, INC.,

as Administrative Agent,

 

and

 

The Lenders Party Hereto

 

--------------------------------------------------------------------------------

 

WELLS FARGO SECURITIES, LLC,

 

as Sole Lead Arranger and Sole Bookrunner

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

ARTICLE 1

Definitions and Accounting Matters

1

 

 

 

 

 

 

Section 1.01

 

Terms Defined Above

1

 

Section 1.02

 

Certain Defined Terms

1

 

Section 1.03

 

Types of Loans

20

 

Section 1.04

 

Terms Generally; Rules of Construction

20

 

Section 1.05

 

Accounting Terms and Determinations; GAAP

20

 

 

 

 

 

ARTICLE 2

The Credits

21

 

 

 

 

 

 

Section 2.01

 

Term Loan

21

 

Section 2.02

 

Loans

21

 

Section 2.03

 

Requests for the Loans

22

 

Section 2.04

 

Interest Elections

22

 

Section 2.05

 

Funding of Loans

24

 

Section 2.06

 

Termination of Commitments

24

 

 

 

 

 

ARTICLE 3

Payments of Principal and Interest; Prepayments; Fees

24

 

 

 

 

 

 

Section 3.01

 

Repayment of Loans

24

 

Section 3.02

 

Interest

24

 

Section 3.03

 

Alternate Rate of Interest

25

 

Section 3.04

 

Prepayments

26

 

Section 3.05

 

Fees

27

 

 

 

 

 

ARTICLE 4

Payments; Pro Rata Treatment; Sharing of Set-offs

27

 

 

 

 

 

 

Section 4.01

 

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

27

 

Section 4.02

 

Presumption of Payment by the Borrower

28

 

Section 4.03

 

Certain Deductions by the Administrative Agent

28

 

Section 4.04

 

Disposition of Proceeds

29

 

 

 

 

 

ARTICLE 5

Increased Costs; Break Funding Payments; Taxes; Illegality

29

 

 

 

 

 

 

Section 5.01

 

Increased Costs

29

 

Section 5.02

 

Break Funding Payments

30

 

Section 5.03

 

Taxes

30

 

Section 5.04

 

Mitigation Obligations; Replacement of Lenders

34

 

Section 5.05

 

Illegality

34

 

 

 

 

 

ARTICLE 6

Conditions Precedent

35

 

 

 

 

 

 

Section 6.01

 

Effective Date

35

 

Section 6.02

 

Additional Conditions

39

 

 

 

 

 

ARTICLE 7

Representations and Warranties

39

 

 

 

 

 

 

Section 7.01

 

Organization; Powers

39

 

Section 7.02

 

Authority; Enforceability

40

 

Section 7.03

 

Approvals; No Conflicts

40

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

 

Section 7.04

Financial Condition; No Material Adverse Change

40

 

Section 7.05

Litigation

41

 

Section 7.06

Environmental Matters

41

 

Section 7.07

Compliance with the Laws and Agreements; No Defaults

42

 

Section 7.08

Investment Company Act

43

 

Section 7.09

Taxes

43

 

Section 7.10

ERISA

43

 

Section 7.11

Disclosure; No Material Misstatements

43

 

Section 7.12

Insurance

44

 

Section 7.13

Restriction on Liens

44

 

Section 7.14

Subsidiaries

44

 

Section 7.15

Location of Business and Offices

45

 

Section 7.16

Properties; Titles, Etc

45

 

Section 7.17

Maintenance of Properties

46

 

Section 7.18

Gas Imbalances, Prepayments

46

 

Section 7.19

Marketing of Production

47

 

Section 7.20

Swap Agreements

47

 

Section 7.21

Use of Loans

47

 

Section 7.22

Solvency

47

 

Section 7.23

Foreign Corrupt Practices

47

 

Section 7.24

Money Laundering

48

 

Section 7.25

OFAC

48

 

 

 

 

ARTICLE 8

Affirmative Covenants

48

 

 

 

 

Section 8.01

Financial Statements; Ratings Change; Other Information

48

 

Section 8.02

Notices of Material Events

51

 

Section 8.03

Existence; Conduct of Business

52

 

Section 8.04

Payment of Obligations

52

 

Section 8.05

Performance of Obligations under Loan Documents

52

 

Section 8.06

Operation and Maintenance of Properties

52

 

Section 8.07

Insurance

53

 

Section 8.08

Books and Records; Inspection Rights

53

 

Section 8.09

Compliance with Laws

53

 

Section 8.10

Environmental Matters

53

 

Section 8.11

Further Assurances

55

 

Section 8.12

Reserve Reports

55

 

Section 8.13

Title Information

56

 

Section 8.14

Additional Collateral; Additional Guarantors

57

 

Section 8.15

ERISA Compliance

58

 

Section 8.16

Marketing Activities

58

 

 

 

 

ARTICLE 9

Negative Covenants

58

 

 

 

 

Section 9.01

Financial Covenants

59

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

 

Section 9.02

Debt

59

 

Section 9.03

Liens

60

 

Section 9.04

Dividends, Distributions, Redemptions and Restricted Payments

61

 

Section 9.05

Investments, Loans and Advances

61

 

Section 9.06

Nature of Business; International Operations

62

 

Section 9.07

Limitation on Leases

62

 

Section 9.08

Proceeds of Notes

63

 

Section 9.09

ERISA Compliance

63

 

Section 9.10

Sale or Discount of Receivables

63

 

Section 9.11

Mergers, Etc

63

 

Section 9.12

Sale of Properties

64

 

Section 9.13

Environmental Matters

64

 

Section 9.14

Transactions with Affiliates

64

 

Section 9.15

Subsidiaries

65

 

Section 9.16

Negative Pledge Agreements; Dividend Restrictions

65

 

Section 9.17

Gas Imbalances, Take-or-Pay or Other Prepayments

65

 

Section 9.18

Swap Agreements

65

 

 

 

 

ARTICLE 10

Events of Default; Remedies

66

 

 

 

 

 

Section 10.01

Events of Default

66

 

Section 10.02

Remedies

68

 

 

 

 

ARTICLE 11

The Agents

69

 

 

 

 

 

Section 11.01

Appointment; Powers

69

 

Section 11.02

Duties and Obligations of Administrative Agent

69

 

Section 11.03

Action by Administrative Agent

70

 

Section 11.04

Reliance by Administrative Agent

71

 

Section 11.05

Subagents

71

 

Section 11.06

Resignation or Removal of Administrative Agent

72

 

Section 11.07

Agents as Lenders

72

 

Section 11.08

No Reliance

72

 

Section 11.09

Administrative Agent May File Proofs of Claim

73

 

Section 11.10

Authority of Administrative Agent to Release Collateral and Liens

74

 

Section 11.11

The Syndication Agent and the Documentation Agent

74

 

Section 11.12

The Intercreditor Agreement

74

 

 

 

 

ARTICLE 12

Miscellaneous

75

 

 

 

 

 

Section 12.01

Notices

75

 

Section 12.02

Waivers; Amendments

75

 

Section 12.03

Expenses, Indemnity; Damage Waiver

76

 

Section 12.04

Successors and Assigns

79

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

 

 

Section 12.05

Survival; Revival; Reinstatement

82

 

Section 12.06

Counterparts; Integration; Effectiveness

82

 

Section 12.07

Severability

83

 

Section 12.08

Right of Setoff

83

 

Section 12.09

GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS

83

 

Section 12.10

Headings

84

 

Section 12.11

Confidentiality

84

 

Section 12.12

Interest Rate Limitation

85

 

Section 12.13

EXCULPATION PROVISIONS

86

 

Section 12.14

[Reserved]

86

 

Section 12.15

No Third Party Beneficiaries

86

 

Section 12.16

USA Patriot Act Notice

87

 

Section 12.17

Existing Credit Agreement

87

 

Section 12.18

No Fiduciary Duty

87

 

Section 12.19

Intercreditor Agreement

88

 

iv

--------------------------------------------------------------------------------


 

ANNEXES, EXHIBITS AND SCHEDULES

 

Annex I

 

List of Commitments

 

 

 

Exhibit A

 

Form of Note

Exhibit B

 

Form of Borrowing Request

Exhibit C

 

Form of Interest Election Request

Exhibit D

 

Form of Compliance Certificate

Exhibit E

 

Form of Assignment and Assumption

 

 

 

Schedule 7.05

 

Litigation

Schedule 7.14

 

Subsidiaries and Partnerships

Schedule 7.18

 

Gas Imbalances

Schedule 7.19

 

Marketing Contracts

Schedule 7.20

 

Swap Agreements

Schedule 9.05

 

Investments

 

v

--------------------------------------------------------------------------------


 

THIS AMENDED AND RESTATED SECOND LIEN CREDIT AGREEMENT dated as of October 28,
2011, is among: Kodiak Oil & Gas (USA) Inc., a corporation duly formed and
existing under the laws of the State of Colorado (the “Borrower”); each of the
Lenders from time to time party hereto; and Wells Fargo Energy Capital, Inc., as
administrative agent for the Lenders (in such capacity, together with its
successors in such capacity, the “Administrative Agent”).

 

R E C I T A L S

 

A.                                   The Borrower, the Administrative Agent and
the Lenders are parties to that certain Credit Agreement dated as of November
30, 2010, as amended by that certain First Amendment dated as of July 15, 2011
(as amended, the “Existing Credit Agreement”), pursuant to which the Lenders
have made certain credit available to and on behalf of the Borrower

 

B.                                     The Borrower has requested that the
Lenders amend and restate the Existing Credit Agreement and provide certain
loans to and extensions of credit on behalf of the Borrower.

 

C.                                     The Lenders have agreed to amend and
restate the Existing Credit Agreement and make such loans and extensions of
credit subject to the terms and conditions of this Agreement.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained and of the loans, extensions of credit and commitments hereinafter
referred to, the parties hereto agree as follows:

 

ARTICLE 1

DEFINITIONS AND ACCOUNTING MATTERS

 

Section 1.01                                Terms Defined Above.  As used in
this Agreement, each term defined above has the meaning indicated above.

 

Section 1.02                                Certain Defined Terms.  As used in
this Agreement, the following terms have the meanings specified below:

 

“ABR”, when used in reference to any Loan, refers to whether such Loan is
bearing interest at a rate determined by reference to the Alternate Base Rate.

 

“Acquisition” means the acquisition by the Borrower of certain assets of BTA Oil
Producers, LLC pursuant to that certain Purchase and Sale Agreement dated
September 27, 2011.

 

“Acquisition Documents” means that certain Purchase and Sale Agreement dated
September 27, 2011, between the Borrower and BTA Oil Producers, LLC, and all
documents, certificates or instruments related thereto.

 

“Acquisition Properties” means those certain Properties acquired by the Borrower
pursuant to the Acquisition Documents.

 

--------------------------------------------------------------------------------


 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Loan for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/100 of 1%) equal to the LIBO Rate for such Interest Period multiplied by the
Statutory Reserve Rate.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affected Loans” has the meaning assigned such term in Section 5.05.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agents” means, collectively, the Administrative Agent, the Syndication Agent,
if any, and Documentation Agent, if any; and “Agent” shall mean either the
Administrative Agent, the Syndication Agent, if any, or the Documentation Agent,
if any, as the context requires.

 

“Agreement” means this Second Lien Credit Agreement, as the same may from time
to time be amended, modified, supplemented or restated.

 

“Allotted Mortgage” means that certain Amended and Restated Second Lien Mortgage
dated as of the date hereof, by and between Kodiak Oil & Gas (USA) Inc. and the
Administrative Agent, amending and restating that certain Second Lien Mortgage,
dated November 30, 2010, by and between Kodiak Oil & Gas (USA) Inc. covering the
allotted leases.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 0.5% and (c) the Adjusted LIBO Rate for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%.  Any change in the Alternate Base
Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate shall be effective from and including the effective date of
such change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted
LIBO Rate, respectively.

 

“Applicable Margin” means (a) with respect to each Eurodollar Loan, a rate per
annum equal to 7.000%; and (b) with respect to each ABR Loan, a rate per annum
equal to 6.000%.

 

“Approved Counterparty” means (a) any Lender or any Affiliate of a Lender and
(b) any other Person reasonably acceptable to the Administrative Agent including
BP Corporation North America Inc. and its Affiliates with respect to Swap
Agreements in effect prior to the date hereof (it being understood that no such
Swap Agreement shall be renewed or extended).

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

2

--------------------------------------------------------------------------------


 

“Approved Petroleum Engineers” means (a) Netherland, Sewell & Associates, Inc.,
(b) Ryder Scott Company Petroleum Consultants, L.P. and (c) any other
independent petroleum engineers reasonably acceptable to the Administrative
Agent.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.04(a)), and accepted by the Administrative Agent, in the form of
Exhibit E or any other form approved by the Administrative Agent.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.

 

“Borrowing Base” has the meaning given to it in the Senior Revolving Credit
Agreement.

 

“Borrowing Request” means the request by the Borrower for the Loans in
accordance with Section 2.03.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Denver, Colorado are authorized or
required by law to remain closed; and if such day relates to the borrowing of
Loans or continuation of, a payment or prepayment of principal of or interest
on, or a conversion of or into, or the Interest Period for, a Eurodollar Loan or
a notice by the Borrower with respect to any such borrowing or continuation,
payment, prepayment, conversion or Interest Period, any day which is also a day
on which banks are open for dealings in dollar deposits in the London interbank
market.

 

“Capital Expenditures” means, in respect of any Person, for any period, the
aggregate (determined without duplication) of all exploration and development
expenditures and costs that are capital in nature and any other expenditures
that are capitalized on the balance sheet of such Person in accordance with
GAAP.

 

“Capital Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, recorded as capital leases
on the balance sheet of the Person liable (whether contingent or otherwise) for
the payment of rent thereunder.

 

“Casualty Event” means any loss, casualty or other insured damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Property of the Borrower or any of its Subsidiaries.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof) other than the Parent, of Equity
Interests representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Borrower, (b)
occupation of a majority of the seats (other than vacant seats) on the board of
directors of the Borrower by Persons who were neither (i) nominated by the board
of directors of the Borrower nor (ii) appointed by directors so nominated or (c)
the acquisition of direct or indirect Control of the Borrower by any Person or
group other than the Parent.

 

3

--------------------------------------------------------------------------------


 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 5.01(b)), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make its Loans on the Effective Date hereunder and “Commitments” means the
aggregate amount of the Commitments of all Lenders.  The amount of each Lender’s
Commitment is set forth on Annex I.

 

“Connection Income Taxes” means with respect to a recipient, Taxes that are
imposed on or measured by net income (however denominated) of a recipient as a
result of a present or former connection between such recipient and the
jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document) or
that are franchise Taxes or branch profits Taxes.

 

“Consolidated Net Income” means with respect to the Parent, the Borrower and the
Consolidated Subsidiaries, for any period, the aggregate of the net income (or
loss) of the Borrower and the Consolidated Subsidiaries after allowances for
taxes for such period determined on a consolidated basis in accordance with
GAAP; provided that there shall be excluded from such net income (to the extent
otherwise included therein) the following: (a) the net income of any Person in
which the Borrower or any Consolidated Subsidiary has an interest (which
interest does not cause the net income of such other Person to be consolidated
with the net income of the Borrower and the Consolidated Subsidiaries in
accordance with GAAP), except to the extent of the amount of dividends or
distributions actually paid in cash during such period by such other Person to
the Borrower or to a Consolidated Subsidiary, as the case may be; (b) the net
income (but not loss) during such period of any Consolidated Subsidiary to the
extent that the declaration or payment of dividends or similar distributions or
transfers or loans by that Consolidated Subsidiary is not at the time permitted
by operation of the terms of its charter or any agreement, instrument or
Governmental Requirement applicable to such Consolidated Subsidiary or is
otherwise restricted or prohibited, in each case determined in accordance with
GAAP; (c) the net income (or loss) of any Person acquired in a
pooling-of-interests transaction

 

4

--------------------------------------------------------------------------------


 

for any period prior to the date of such transaction; (d) any extraordinary
non-cash gains or losses during such period and (e) any gains or losses
attributable to writeups or writedowns of assets, including ceiling test
writedowns; and provided further that if the Borrower or any Consolidated
Subsidiary shall acquire or dispose of any Property during such period, then
Consolidated Net Income shall be calculated after giving pro forma effect to
such acquisition or disposition, as if such acquisition or disposition had
occurred on the first day of such period.

 

“Consolidated Subsidiaries” means (a) with respect to the Parent, each
Subsidiary of the Parent and (b) with respect to the Borrower, each Subsidiary
of the Borrower (whether now existing or hereafter created or acquired) the
financial statements of which shall be (or should have been) consolidated with
the financial statements of the Parent or the Borrower, as applicable, in
accordance with GAAP.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.  For the
purposes of this definition, and without limiting the generality of the
foregoing, any Person that owns directly or indirectly 10% or more of the Equity
Interests having ordinary voting power for the election of the directors or
other governing body of a Person (other than as a limited partner of such other
Person) will be deemed to “control” such other Person.  “Controlling” and
“Controlled” have meanings correlative thereto.

 

“Debt” means, for any Person, the sum of the following (without duplication):
(a) all obligations of such Person for borrowed money or evidenced by bonds,
bankers’ acceptances, debentures, notes or other similar instruments; (b) all
obligations of such Person (whether contingent or otherwise) in respect of
letters of credit, surety or other bonds and similar instruments; (c) all
accounts payable and all accrued expenses, liabilities or other obligations of
such Person to pay the deferred purchase price of Property or services; (d) all
obligations under Capital Leases; (e) all obligations under Synthetic Leases;
(f) all Debt (as defined in the other clauses of this definition) of others
secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) a Lien on any Property of such
Person, whether or not such Debt is assumed by such Person; (g) all Debt (as
defined in the other clauses of this definition) of others guaranteed by such
Person or in which such Person otherwise assures a creditor against loss of the
Debt (howsoever such assurance shall be made) to the extent of the lesser of the
amount of such Debt and the maximum stated amount of such guarantee or assurance
against loss; (h) all obligations or undertakings of such Person to maintain or
cause to be maintained the financial position or covenants of others or to
purchase the Debt or Property of others; (i) obligations to deliver commodities,
goods or services, including, without limitation, Hydrocarbons, in consideration
of one or more advance payments, other than gas balancing arrangements in the
ordinary course of business; (j) obligations to pay for goods or services even
if such goods or services are not actually received or utilized by such Person;
(k) any Debt (as defined in the other clauses of this definition) of a
partnership for which such Person is liable either by agreement, by operation of
law or by a Governmental Requirement but only to the extent of such liability;
(l) obligations of such Person with respect to Disqualified Capital Stock; and
(m) the undischarged balance of any production payment created by such Person or
for the creation of which such Person directly or indirectly received payment. 
The Debt of any Person shall include all obligations of such Person of the
character described above to the extent such

 

5

--------------------------------------------------------------------------------


 

Person remains legally liable in respect thereof notwithstanding that any such
obligation is not included as a liability of such Person under GAAP.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means a Lender (a) that fails to fund a requested Loan
required to be funded by such Lender and such default continues for one (1)
Business Day, or (b) who (or whose bank holding company) is placed into
receivership, conservatorship or bankruptcy.

 

“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Debt or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part, on or prior to the date that is one year after the earlier
of (a) the Maturity Date and (b) the date on which there are no Loans or other
obligations hereunder outstanding.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“EBITDAX” means, for any period, the sum of Consolidated Net Income for such
period plus the following expenses or charges to the extent deducted from
Consolidated Net Income in such period: interest, income taxes, transaction fees
and expenses incurred in connection with this Agreement, the Senior Revolving
Credit Agreement and the Acquisition and other permitted acquisitions (in an
amount, with respect to other permitted acquisitions, to be agreed upon by the
Administrative Agent and the Borrower at the time of each such acquisition),
depreciation, depletion, amortization, exploration expenses and other similar
noncash charges including non-cash compensation payments made pursuant to and in
accordance with stock option plans or other benefit plans for management of the
Borrower and unrealized losses incurred in connection with Swap Agreements, and
such other add-backs as the Administrative Agent and the Borrower may agree,
minus all noncash income, including unrealized gains incurred in connection with
Swap Agreements.

 

“Effective Date” means the date on which the conditions specified in Section
6.01 are satisfied (or waived in accordance with Section 12.02).

 

“Environmental Laws” means any and all Governmental Requirements pertaining in
any way to health, safety, the environment, the preservation or reclamation of
natural resources, or the management, Release or threatened Release of any
Hazardous Materials, in effect in any and all jurisdictions in which the
Borrower or any Subsidiary is conducting, or at any time has conducted,
business, or where any Property of the Borrower or any Subsidiary is located,
including, the Oil Pollution Act of 1990 (“OPA”), as amended, the Clean Air Act,
as amended, the Comprehensive Environmental, Response, Compensation, and
Liability Act of 1980 (“CERCLA”), as amended, the Federal Water Pollution
Control Act, as amended, the Occupational Safety and Health Act of 1970, as
amended, the Resource Conservation and

 

6

--------------------------------------------------------------------------------


 

Recovery Act of 1976 (“RCRA”), as amended, the Safe Drinking Water Act, as
amended, the Toxic Substances Control Act, as amended, the Superfund Amendments
and Reauthorization Act of 1986, as amended, the Hazardous Materials
Transportation Law, as amended, and other environmental conservation or
protection Governmental Requirements.

 

“Environmental Permit” means any permit, registration, license, notice,
approval, consent, exemption, variance, or other authorization required under or
issued pursuant to applicable Environmental Laws.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute.

 

“ERISA Affiliate” means each trade or business (whether or not incorporated)
which together with the Borrower or a Subsidiary would be deemed to be a “single
employer” within the meaning of section 4001(b)(1) of ERISA or subsections (b),
(c), (m) or (o) of section 414 of the Code.

 

“Eurodollar”, when used in reference to any Loan, refers to whether such Loan is
bearing interest at a rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned such term in Section 10.01.

 

“Excepted Liens” means:  (a) Liens for Taxes, assessments or other governmental
charges or levies which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP; (b) Liens in connection with workers’ compensation,
unemployment insurance or other social security, old age pension or public
liability obligations which are not delinquent or which are being contested in
good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP; (c) statutory landlord’s liens, operators’,
vendors’, carriers’, warehousemen’s, repairmen’s, mechanics’, suppliers’,
workers’, materialmen’s, construction or other like Liens arising by operation
of law in the ordinary course of business or incident to the exploration,
development, operation and maintenance of Oil and Gas Properties each of which
is in respect of obligations that are not delinquent or which are being
contested in good faith by appropriate action and for which adequate reserves
have been maintained in accordance with GAAP; (d) contractual Liens which arise
in the ordinary course of business under operating agreements, joint venture
agreements, oil and gas partnership agreements, oil and gas leases, farm-out
agreements, division orders, contracts for the sale, transportation or exchange
of oil and natural gas, unitization and pooling declarations and agreements,
area of mutual interest agreements, overriding royalty agreements, marketing
agreements, processing agreements, net profits agreements, development
agreements, gas balancing or deferred production agreements, injection,
repressuring and recycling agreements, salt water or other disposal agreements,
seismic or other geophysical permits or agreements, and other agreements

 

7

--------------------------------------------------------------------------------


 

which are usual and customary in the oil and gas business and are for claims
which are not delinquent or which are being contested in good faith by
appropriate action and for which adequate reserves have been maintained in
accordance with GAAP, provided that any such Lien referred to in this clause
does not materially impair the use of the Property covered by such Lien for the
purposes for which such Property is held by the Borrower or any Subsidiary or
materially impair the value of such Property subject thereto; (e) Liens arising
solely by virtue of any statutory or common law provision relating to banker’s
liens, rights of set-off or similar rights and remedies and burdening only
deposit accounts or other funds maintained with a creditor depository
institution, provided that no such deposit account is a dedicated cash
collateral account or is subject to restrictions against access by the depositor
in excess of those set forth by regulations promulgated by the Board and no such
deposit account is intended by Borrower or any of its Subsidiaries to provide
collateral to the depository institution; (f) easements, restrictions,
servitudes, permits, conditions, covenants, exceptions or reservations in any
Property of the Borrower or any Subsidiary for the purpose of roads, pipelines,
transmission lines, transportation lines, distribution lines for the removal of
gas, oil, coal or other minerals or timber, and other like purposes, or for the
joint or common use of real estate, rights of way, facilities and equipment,
that do not secure any monetary obligations and which in the aggregate do not
materially impair the use of such Property for the purposes of which such
Property is held by the Borrower or any Subsidiary or materially impair the
value of such Property subject thereto; (g) Liens on cash or securities pledged
to secure performance of tenders, surety and appeal bonds, government contracts,
performance and return of money bonds, bids, trade contracts, leases, statutory
obligations, regulatory obligations and other obligations of a like nature
incurred in the ordinary course of business and (h) judgment and attachment
Liens not giving rise to an Event of Default, provided that any appropriate
legal proceedings which may have been duly initiated for the review of such
judgment shall not have been finally terminated or the period within which such
proceeding may be initiated shall not have expired and no action to enforce such
Lien has been commenced; provided, further that Liens described in clauses (a)
through (e) shall remain “Excepted Liens” only for so long as no action to
enforce such Lien has been commenced and no intention to subordinate the second
priority Lien granted in favor of the Administrative Agent and the Lenders is to
be hereby implied or expressed by the permitted existence of such Excepted
Liens.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower or any Guarantor hereunder or under any other Loan Document, (a)
income or franchise taxes imposed on (or measured by) its net income by the
United States of America or such other jurisdiction under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located, (b) any
branch profits taxes imposed by the United States of America or any similar tax
imposed by any other jurisdiction in which the Borrower or any Guarantor is
located, (c) in the case of a Foreign Lender (other than an assignee pursuant to
a request by the Borrower under Section 5.04(a)), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement (or designates a new lending office) or
is attributable to such Foreign Lender’s failure to comply with Section 5.03(f),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts with respect to such withholding tax pursuant to
Section 5.03(a) or Section 5.03(b) and (d) any U.S. federal withholding Taxes

 

8

--------------------------------------------------------------------------------


 

imposed under FATCA; provided that, notwithstanding anything to the contrary
herein or in any other Loan Document, any withholding tax imposed on amounts
paid under any Guaranty Agreement by Canada (or by any territory, province or
other political subdivision thereof) shall not be considered an “Excluded Tax.”

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

 

“FCPA” means the Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Financial Officer” means, for any Person, the chief financial officer,
principal accounting officer, treasurer or controller of such Person.  Unless
otherwise specified, all references herein to a Financial Officer means a
Financial Officer of the Borrower.

 

“Financial Statements” means the financial statement or statements of the
Parent, the Borrower and its Consolidated Subsidiaries referred to in Section
7.04(a).

 

“First Anniversary” means the date which is one year after the Effective Date.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located.  For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time subject to the terms and conditions set
forth in Section 1.05.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, rules of common law, authorization or other
directive or requirement, whether now or hereinafter in effect, of any
Governmental Authority.

 

9

--------------------------------------------------------------------------------


 

“Guarantors” means

 

(a)                                  the Parent; and

 

(b)                                 each other Subsidiary that guarantees the
Indebtedness pursuant to Section 8.14(b).

 

“Guaranty Agreement” means an agreement executed by the Guarantors
unconditionally guarantying on a joint and several basis, payment of the
Indebtedness, as the same may be amended, restated, modified or supplemented
from time to time.

 

“Hazardous Material” means any substance regulated or as to which liability
might arise under any applicable Environmental Law including:  (a) any chemical,
compound, material, product, byproduct, substance or waste defined as or
included in the definition or meaning of “hazardous substance,” “hazardous
material,” “hazardous waste,” “solid waste,” “toxic waste,” “extremely hazardous
substance,” “toxic substance,” “contaminant,” “pollutant,” or words of similar
meaning or import found in any applicable Environmental Law; (b) Hydrocarbons,
petroleum products, petroleum substances, natural gas, oil, oil and gas waste,
crude oil, and any components, fractions, or derivatives thereof; and (c)
radioactive materials, explosives, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon, infectious or medical wastes.

 

“Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Notes or on other
Indebtedness under laws applicable to such Lender which are presently in effect
or, to the extent allowed by law, under such applicable laws which may hereafter
be in effect and which allow a higher maximum nonusurious interest rate than
applicable laws allow as of the date hereof.

 

“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.

 

“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.

 

“Indebtedness” means any and all amounts owing or to be owing by the Borrower,
any Subsidiary or any Guarantor (whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising): (a) to the Administrative Agent or any Lender
under any Loan Document; (b) to any Lender or any Affiliate of a Lender under
any Swap Agreement between the Borrower or any Subsidiary and such Lender or
Affiliate of a Lender while such Person (or in the case of its Affiliate, the
Person affiliated therewith) is a Lender hereunder and (c) all renewals,
extensions and/or rearrangements of any of the above.

 

10

--------------------------------------------------------------------------------


 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or a Guarantor under any Loan Document and (b) to the extent not
otherwise described in (a), Other Taxes.

 

“Initial Reserve Report” means the those certain Reserve Reports covering the
Oil and Gas Properties dated September 20, 2011 and October 5, 2011,
respectively.

 

“Intercreditor Agreement” means that certain Amended and Restated Intercreditor
Agreement, dated as of the date hereof, among the Administrative Agent, Wells
Fargo Bank, N.A., as the administrative agent under the Senior Revolving Credit
Agreement, and the Borrower, substantially in the form attached hereto as
Exhibit F, as the same may from time to time be amended, modified, supplemented
or restated as permitted therein.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Loan in accordance with Section 2.04.

 

“Interest Expense” means, for any period, the sum (determined without
duplication) of the aggregate gross interest expense of the Borrower and the
Consolidated Subsidiaries for such period, including to the extent included in
interest expense under GAAP:  (a) amortization of debt discount, (b) capitalized
interest and (c) the portion of any payments or accruals under Capital Leases
allocable to interest expense, plus the portion of any payments or accruals
under Synthetic Leases allocable to interest expense whether or not the same
constitutes interest expense under GAAP.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each month and (b) with respect to any Eurodollar Loan, the last day of the
Interest Period applicable to the Loan and, in the case of a Eurodollar Loan
with an Interest Period of more than three months’ duration, each day prior to
the last day of such Interest Period that occurs at intervals of three months’
duration after the first day of such Interest Period; provided that with respect
to ABR Loans, if such day is not a Business Day, the Interest Payment Date shall
be on the next succeeding Business Day.

 

“Interest Period” means with respect to any Eurodollar Loan, the period
commencing on the date of such Loan and ending on the numerically corresponding
day in the calendar month that is one, two, three or six months thereafter, as
the Borrower may elect; provided, that (a) if any Interest Period would end on a
day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (b) any Interest Period pertaining to a
Eurodollar Loan that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period.  For purposes hereof, the date
of a Loan initially shall be the date on which such Loan is made and thereafter
shall be the effective date of the most recent conversion or continuation of
such Loan.

 

“Investment” means, for any Person: (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of Equity Interests of any other
Person or any agreement to

 

11

--------------------------------------------------------------------------------


 

make any such acquisition (including, without limitation, any “short sale” or
any sale of any securities at a time when such securities are not owned by the
Person entering into such short sale); (b) the making of any deposit with, or
advance, loan or capital contribution to, assumption of Debt of, purchase or
other acquisition of any other Debt or equity participation or interest in, or
other extension of credit to, any other Person (including the purchase of
Property from another Person subject to an understanding or agreement,
contingent or otherwise, to resell such Property to such Person, but excluding
any such advance, loan or extension of credit having a term not exceeding ninety
(90) days representing the purchase price of inventory or supplies sold by such
Person in the ordinary course of business); (c) the purchase or acquisition (in
one or a series of transactions) of Property of another Person that constitutes
a business unit or (d) the entering into of any guarantee of, or other
contingent obligation (including the deposit of any Equity Interests to be sold)
with respect to, Debt or other liability of any other Person and (without
duplication) any amount committed to be advanced, lent or extended to such
Person.

 

“Lenders” means the Persons listed on Annex I and any Person that shall have
become a party hereto pursuant to an Assignment and Assumption, other than any
such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.

 

“LIBO Rate” means, with respect to any Eurodollar Loan for any Interest Period,
the rate appearing on Reuters Screen LIBOR01 Page (or on any successor or
substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity comparable to such
Interest Period; in any case, the LIBO Rate shall not be less than 2.50% per
annum.  In the event that such rate is not available at such time for any
reason, then the “LIBO Rate” with respect to such Eurodollar Loan for such
Interest Period shall be the rate (rounded upwards, if necessary, to the next
1/100 of 1%) at which dollar deposits comparable to such Eurodollar Loan and for
a maturity comparable to such Interest Period are offered by the principal
London office of the Administrative Agent in immediately available funds in the
London interbank market at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period.

 

“Lien” means any interest in Property securing an obligation owed to, or
securing a claim by, a Person other than the owner of the Property, whether such
interest is based on the common law, statute or contract, and whether such
obligation or claim is fixed or contingent, and including but not limited to (a)
the lien or security interest arising from a mortgage, encumbrance, pledge,
security agreement, conditional sale or trust receipt or a lease, consignment or
bailment for security purposes or (b) production payments and the like payable
out of Oil and Gas Properties.  The term “Lien” shall include easements,
restrictions, servitudes, permits, conditions, covenants, exceptions or
reservations. For the purposes of this Agreement, the Borrower and its
Subsidiaries shall be deemed to be the owner of any Property which it has
acquired or holds subject to a conditional sale agreement, or leases under a
financing lease or other arrangement pursuant to which title to the Property has
been retained by or vested in some other Person in a transaction intended to
create a financing.

 

12

--------------------------------------------------------------------------------


 

“Loan Documents” means this Agreement, the Notes, the Security Instruments and
the Intercreditor Agreement.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Majority Lenders” means, (a) if there are two or more Lenders, two or more
Lenders holding more than fifty percent (50%) of the outstanding aggregate
principal amount of the Loans (without regard to any sale by a Lender of a
participation in any Loan under Section 12.04(c)), or (b) if there is only one
Lender, such Lender; provided that in each case the principal amount of the
Loans of the Defaulting Lenders (if any) shall be excluded from the
determination of Majority Lenders and that the Administrative Agent must as a
Lender vote in favor of any action requiring the consent or approval of the
Majority Lenders.

 

“Material Adverse Effect” means a material adverse change in, or material
adverse effect on (a) the business, operations, Property, or condition
(financial or otherwise) of the Borrower and the Subsidiaries taken as a whole,
(b) the ability of the Borrower, any Subsidiary or any Guarantor to perform any
of its material obligations under any Loan Document, (c) the validity or
enforceability of any Loan Document or (d) the rights and remedies of or
benefits available to the Administrative Agent, any other Agent or any Lender
under any Loan Document.

 

“Material Indebtedness” means Debt (other than the Loans), or obligations in
respect of one or more Swap Agreements, of any one or more of the Borrower and
its Subsidiaries in an aggregate principal amount exceeding $1,000,000.  For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Borrower or any Subsidiary in respect of any Swap Agreement
at any time shall be the Swap Termination Value.

 

“Maturity Date” means April 28, 2017.

 

“Money Laundering Laws” means any Governmental Requirement related to terrorism
financing or money laundering including the USA PATRIOT Act, The Currency and
Foreign Transactions Reporting Act (also known as the “Bank Secrecy Act”, 31
U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959), the
Trading With the Enemy Act (50 U.S.C. § 1 et seq., as amended) and Executive
Order 13224 (effective September 24, 2001).

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.

 

“Mortgaged Property” means any Property owned by the Borrower or any Guarantor
which is subject to the Liens existing and to exist under the terms of the
Security Instruments.

 

“Notes” means the promissory notes of the Borrower described in Section 2.02(d)
and being substantially in the form of Exhibit A, together with all amendments,
modifications, replacements, extensions and rearrangements thereof.

 

“NYMEX Pricing” shall mean, as of any date of determination with respect to any
month (i) for crude oil, the closing settlement price for the Light, Sweet Crude
Oil futures contract for each month, and (ii) for natural gas, the closing
settlement price for the Henry Hub Natural Gas

 

13

--------------------------------------------------------------------------------


 

futures contract for such month, in each case as published by New York
Mercantile Exchange (NYMEX) on its website currently located at www.nymex.com,
or any successor thereto (as such price may be corrected or revised from time to
time by the NYMEX in accordance with its rules and regulations).

 

“OFAC” means the U.S. Treasury Department’s Office of Foreign Assets Control.

 

“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the Properties now
or hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization, pooling agreements and declarations of pooled
units and the units created thereby (including without limitation all units
created under orders, regulations and rules of any Governmental Authority) which
may affect all or any portion of the Hydrocarbon Interests; (d) all operating
agreements, contracts and other agreements, including production sharing
contracts and agreements, which relate to any of the Hydrocarbon Interests or
the production, sale, purchase, exchange or processing of Hydrocarbons from or
attributable to such Hydrocarbon Interests; (e) all Hydrocarbons in and under
and which may be produced and saved or attributable to the Hydrocarbon
Interests, including all oil in tanks, and all rents, issues, profits, proceeds,
products, revenues and other incomes from or attributable to the Hydrocarbon
Interests; (f) all tenements, hereditaments, appurtenances and Properties in any
manner appertaining, belonging, affixed or incidental to the Hydrocarbon
Interests and (g) all Properties, rights, titles, interests and estates
described or referred to above, including any and all Property, real or
personal, now owned or hereinafter acquired and situated upon, used, held for
use or useful in connection with the operating, working or development of any of
such Hydrocarbon Interests or Property (excluding drilling rigs, automotive
equipment, rental equipment or other personal Property which may be on such
premises for the purpose of drilling a well or for other similar temporary uses)
and including any and all oil wells, gas wells, injection wells or other wells,
buildings, structures, fuel separators, liquid extraction plants, plant
compressors, pumps, pumping units, field gathering systems, tanks and tank
batteries, fixtures, valves, fittings, machinery and parts, engines, boilers,
meters, apparatus, equipment, appliances, tools, implements, cables, wires,
towers, casing, tubing and rods, surface leases, rights-of-way, easements and
servitudes together with all additions, substitutions, replacements, accessions
and attachments to any and all of the foregoing.

 

“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes or any other excise or Property
Taxes, charges or similar levies arising from any payment made hereunder or from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, this Agreement and any other Loan Document. “Parent” means Kodiak Oil & Gas
Corp., a corporation continued under the laws of Yukon Territories, Canada.

 

“Parent” means Kodiak Oil & Gas Corp., a corporation continued under the laws of
Yukon Territories, Canada.

 

“Participant” has the meaning set forth in Section 12.04(c)(i).

 

“Participant Register” has the meaning specified in Section 12.04(c)(i).

 

14

--------------------------------------------------------------------------------


 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan, as defined in section 3(2) of
ERISA, which (a) is currently or hereafter sponsored, maintained or contributed
to by the Borrower, a Subsidiary or an ERISA Affiliate or (b) was at any time
during the six calendar years preceding the date hereof, sponsored, maintained
or contributed to by the Borrower or a Subsidiary or an ERISA Affiliate.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Wells Fargo Bank, N.A. as its prime rate in effect; each change in
the Prime Rate shall be effective from and including the date such change is
publicly announced as being effective.  Such rate is set by Wells Fargo Bank,
N.A. as a general reference rate of interest, taking into account such factors
as Wells Fargo Bank, N.A. may deem appropriate; it being understood that many of
Wells Fargo Bank, N.A.’s commercial or other loans are priced in relation to
such rate, that it is not necessarily the lowest or best rate actually charged
to any customer and that Wells Fargo Bank, N.A. may make various commercial or
other loans at rates of interest having no relationship to such rate.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.

 

“Proved Reserves” means “Proved Reserves” as defined in the Definitions for Oil
and Gas Reserves (in this paragraph, the “Definitions”) promulgated by the
Society of Petroleum Engineers (or any generally recognized successor) as in
effect at the time in question.  “Proved Developed Producing Reserves” means
Proved Reserves which are categorized as both “Developed” and “Producing” in the
Definitions, “Proved Developed Nonproducing Reserves” means Proved Reserves
which are categorized as both “Developed” and “Nonproducing” in the Definitions,
and “Proved Undeveloped Reserves” means Proved Reserves which are categorized as
“Undeveloped” in the Definitions.

 

“Redemption” means with respect to any Debt, the repurchase, redemption,
prepayment, repayment, defeasance or any other acquisition or retirement for
value (or the segregation of funds with respect to any of the foregoing) of such
Debt.  “Redeem” has the correlative meaning thereto.

 

“Register” has the meaning assigned such term in Section 12.04(b)(iv).

 

“Regulation D” means Regulation D of the Board, as the same may be amended,
supplemented or replaced from time to time.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors (including attorneys, accountants and experts) of such Person and such
Person’s Affiliates.

 

15

--------------------------------------------------------------------------------


 

“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping, or disposing.

 

“Remedial Work” has the meaning assigned such term in Section 8.10(a).

 

“Reserve Report” means a report, in form and substance reasonably satisfactory
to the Administrative Agent, setting forth, as of each December 31st or July 1st
(or such other date in the event of an Interim Redetermination) the oil and gas
reserves attributable to the Oil and Gas Properties of the Borrower and the
Subsidiaries, together with a projection of the rate of production and future
net income, taxes, operating expenses and Capital Expenditures with respect
thereto as of such date, based upon pricing assumptions consistent with SEC
reporting requirements at the time.

 

“Responsible Officer” means, as to any Person, the Chief Executive Officer, the
President, any Financial Officer or any Vice President of such Person.  Unless
otherwise specified, all references to a Responsible Officer herein shall mean a
Responsible Officer of the Borrower.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interests in the
Borrower or any of its Subsidiaries, or any payment (whether in cash, securities
or other Property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in the Borrower or any of its Subsidiaries or any
option, warrant or other right to acquire any such Equity Interests in the
Borrower or any of its Subsidiaries.

 

“Restructuring” has the meaning assigned such term in Section 9.18(b).

 

“SEC” means the Securities and Exchange Commission or any successor Governmental
Authority.

 

“Second Anniversary” means the date which is two years after the Effective Date.

 

“Second Lien Secured Debt” means all Indebtedness arising under the Loan
Documents.

 

“Security Instruments” means the Guaranty Agreement, mortgages, deeds of trust,
pledges and any and all other agreements, instruments, consents or certificates
now or hereafter executed and delivered by the Borrower or any other Person
(other than Swap Agreements with the Lenders or any Affiliate of a Lender or
participation or similar agreements between any Lender and any other lender or
creditor with respect to any Indebtedness pursuant to this Agreement) in
connection with, or as security for the payment or performance of the
Indebtedness, the Notes, or this Agreement, as such agreements may be amended,
modified, supplemented or restated from time to time.

 

“Senior Administrative Agent” means Wells Fargo Bank, National Association, in
its capacity as administrative agent under the Senior Revolving Credit
Agreement.

 

16

--------------------------------------------------------------------------------


 

“Senior Lender” means each “Lender” as defined in the Senior Revolving Credit
Agreement (or such corresponding term in the event the Senior Revolving Credit
Agreement is refinanced as permitted by the Intercreditor Agreement).

 

“Senior Revolving Credit Agreement” means that certain Amended and Restated
Credit Agreement dated as of October 28, 2011, among the Borrower, the Senior
Administrative Agent and the Senior Lenders from time to time parties thereto,
as hereafter amended, supplemented, modified, restated, refinanced or replaced
from time to time as permitted by the Intercreditor Agreement.

 

“Senior Revolving Credit Documents” means the Senior Revolving Credit Agreement,
the Senior Revolving Credit Notes and any “Loan Documents” (as defined in the
Senior Revolving Credit Agreement), in each case, together with all amendments,
modifications and supplements thereto.

 

“Senior Revolving Credit Notes” means the Notes from time to time issued under
the Senior Revolving Credit Agreement.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject (a) with
respect to the Base CD Rate, for new negotiable nonpersonal time deposits in
dollars of over $100,000 with maturities approximately equal to three months and
(b) with respect to the Adjusted LIBO Rate, for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such
reserve percentages shall include those imposed pursuant to such Regulation D. 
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

 

“Strip Price” shall mean, at any time, (a) for the remainder of the current
calendar year, the average NYMEX Pricing for the remaining contracts in the
current calendar year, (b) for each of the succeeding three complete calendar
years, the average NYMEX Pricing for the twelve months in each such calendar
year, and (c) for the succeeding fourth complete calendar year, and for each
calendar year thereafter, the average NYMEX Pricing for the twelve months in
such fourth calendar year.

 

“Subordinated Parent Debt” means intercompany Debt between the Borrower and the
Parent that by its terms does not allow the Parent to ask for, sue for, take,
demand or accept from the Borrower by set-off or in any other manner any payment
of principal or interest until the payment in full of all Second Lien Secured
Debt and all Swap Agreements secured by the Loan Documents shall be terminated
and which is subject to a subordination agreement among the Parent, the
Borrower, the Administrative Agent and the Senior Administrative Agent.

 

17

--------------------------------------------------------------------------------


 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
other Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other Person (a) of which Equity Interests representing more than 50% of the
equity or more than 50% of the ordinary voting power (irrespective of whether or
not at the time Equity Interests of any other class or classes of such Person
shall have or might have voting power by reason of the happening of any
contingency) or, in the case of a partnership, any general partnership interests
are, as of such date, owned, controlled or held, or (b) that is, as of such
date, otherwise Controlled, by the parent or one or more subsidiaries of the
parent or by the parent and one or more subsidiaries of the parent.

 

“Subsidiary” means any subsidiary of the Borrower.

 

“Swap Agreement” means (i) any agreement with respect to any option, swap,
floor, cap, collar, forward sale or forward purchase or derivative transaction
or option or similar agreement, whether exchange traded, “over-the-counter” or
otherwise, involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrower or the Subsidiaries shall be a Swap Agreement;
provided that a “Swap Agreement” shall not include a contract for the future
sale and/or delivery of physical quantities of Hydrocarbons, and (ii) put or
call options or cap or floor transactions with respect to Hydrocarbons that are
entered into solely for hedging, and not speculative, purposes and do not
subject the Borrower or any Subsidiary to any obligation thereunder other than
the payment of the applicable premium for any such put or call option or cap or
floor transaction.

 

“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s) and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined by the
counterparties to such Swap Agreements.

 

“Synthetic Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, treated as operating leases
on the financial statements of the Person liable (whether contingently or
otherwise) for the payment of rent thereunder and which were properly treated as
indebtedness for borrowed money for purposes of U.S. federal income taxes, if
the lessee in respect thereof is obligated to either purchase for an amount in
excess of, or pay upon early termination an amount in excess of, 80% of the
residual value of the Property subject to such operating lease upon expiration
or early termination of such lease.

 

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.

 

18

--------------------------------------------------------------------------------


 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings (including backup withholding), assessments,
fees or other charges imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.

 

“Test Date” has the meaning set forth in Section 9.01(d).

 

“Third Anniversary” means the date which is three years after the Effective
Date.

 

“Three Affiliated Tribes” means the Three Affiliated Tribes of the Fort Berthold
Indian Reservation.

 

“Three Affiliated Tribes Mortgage” means that certain Amended and Restated
Second Lien Mortgage, dated as of the date hereof, by and between Kodiak Oil &
Gas (USA) Inc. and the Administrative Agent, amending and restating that certain
Mortgage, dated November 30, 2010, by and between Kodiak Oil & Gas (USA) Inc.
covering the Tribal Leases.

 

“Total Debt” means, at any date, all Debt of the Borrower and the Consolidated
Subsidiaries on a consolidated basis, excluding (i) non-cash obligations under
FAS 133 and (ii) accounts payable and other accrued liabilities (for the
deferred purchase price of Property or services) from time to time incurred in
the ordinary course of business which are not greater than ninety (90) days past
the date of invoice or delinquent or which are being contested in good faith by
appropriate action and for which adequate reserves have been maintained in
accordance with GAAP.

 

“Total Proved PW10%” shall mean, with respect to any Proved Reserves reasonably
expected to be produced from any Oil and Gas Properties, the net present value,
discounted at ten percent (10%) per annum, of the future net revenues expected
to accrue to each of the Borrower’s and its respective Subsidiaries’ collective
interests in such Proved Reserves during the remaining expected economic lives
of such reserves. Each calculation of such expected future net revenues shall be
made in accordance with the then existing standards of the Society of Petroleum
Engineers, provided that in any event (i) appropriate deductions shall be made
for severance and ad valorem taxes, and for operating, gathering, transportation
and marketing costs required for the production and sale of such reserves, (ii)
appropriate adjustments shall be made for commodity and basis hedging activities
reasonably acceptable to the Administrative Agent, (iii) the pricing assumptions
used in determining Total Proved PW10% for any particular reserves shall be
based upon the Strip Price and (d) the cash-flows derived from the pricing
assumptions set forth in clauses (ii) and (iii) above shall be further adjusted
to account for the historical basis differential in a manner reasonably
acceptable to the Administrative Agent; provided, however, that for purposes of
this calculation, Proved Developed Producing Reserves shall constitute not less
than 60% of the Total Proved PW10%.

 

“Transactions” means, with respect to (a) the Borrower, the execution, delivery
and performance by the Borrower of this Agreement, and each other Loan Document
to which it is a party, the borrowing of Loans, the use of the proceeds thereof,
and the grant of Liens by the Borrower on Mortgaged Properties and other
Properties pursuant to the Security Instruments and the execution, delivery and
performance by the Borrower of the Acquisition Agreement and the

 

19

--------------------------------------------------------------------------------


 

entering into of the Acquisition, and (b) each Guarantor, the execution,
delivery and performance by such Guarantor of each Loan Document to which it is
a party, the guaranteeing of the Indebtedness and the other obligations under
the Guaranty Agreement by such Guarantor and such Guarantor’s grant of the
security interests and provision of collateral under the Security Instruments,
and the grant of Liens by such Guarantor on Mortgaged Properties and other
Properties pursuant to the Security Instruments.

 

“Tribal Leases” means those certain oil and gas leases issued by the Three
Affiliated Tribes.

 

“Type”, when used in reference to any Loan, refers to whether the rate of
interest on such Loan is determined by reference to the Alternate Base Rate or
the Adjusted LIBO Rate.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 5.03(f).

 

Section 1.03                                Types of Loans.  For purposes of
this Agreement, Loans may be classified and referred to by Type (e.g., a
“Eurodollar Loan”).

 

Section 1.04                                Terms Generally; Rules of
Construction.  The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include”, “includes” and “including” as used in this
Credit Agreement shall be deemed to be followed by the phrase “without
limitation”.  The word “will” shall be construed to have the same meaning and
effect as the word “shall”.  Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth in the
Loan Documents), (b) any reference herein to any law shall be construed as
referring to such law as amended, modified, codified or reenacted, in whole or
in part, and in effect from time to time, (c) any reference herein to any Person
shall be construed to include such Person’s successors and assigns (subject to
the restrictions contained in the Loan Documents), (d) the words “herein”,
“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (e) with respect to the determination of any time period, the word
“from” means “from and including” and the word “to” means “to and including” and
(f) any reference herein to Articles, Sections, Annexes, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Annexes, Exhibits
and Schedules to, this Agreement.  No provision of this Agreement or any other
Loan Document shall be interpreted or construed against any Person solely
because such Person or its legal representative drafted such provision.

 

Section 1.05                                Accounting Terms and Determinations;
GAAP.  Unless otherwise specified herein, all accounting terms used herein shall
be interpreted, all determinations with respect to accounting matters hereunder
shall be made, and all financial statements and

 

20

--------------------------------------------------------------------------------


 

certificates and reports as to financial matters required to be furnished to the
Administrative Agent or the Lenders hereunder shall be prepared, in accordance
with GAAP, applied on a basis consistent with the Financial Statements except
for changes in which the Parent and the Borrower’s independent certified public
accountants concur and which are disclosed to Administrative Agent on the next
date on which financial statements are required to be delivered to the Lenders
pursuant to Section 8.01(a); provided that, unless the Borrower and the Majority
Lenders shall otherwise agree in writing, no such change shall modify or affect
the manner in which compliance with the covenants contained herein is computed
such that all such computations shall be conducted utilizing financial
information presented consistently with prior periods.

 

ARTICLE 2

THE CREDITS

 

Section 2.01                                Term Loan.  Subject to the terms and
conditions set forth herein, each Lender agrees to make on the Effective Date a
Loan in dollars to the Borrower in an aggregate principal amount equal to such
Lender’s Commitment.  The Commitments are not revolving and amounts repaid or
prepaid may not be re-borrowed under any circumstance.  Any portion of the
Commitments not drawn by the Borrower on or before 4:00 p.m. Houston, Texas time
on the Effective Date shall be permanently cancelled.

 

Section 2.02                                Loans.

 

(a)                                  Loans; Several Obligations.  Each Loan
shall be made by the Lenders ratably in accordance with their respective
Commitments.  The failure of any Lender to fund its Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments are several and no Lender shall be responsible for any
other Lender’s failure to fund its Loan as required.

 

(b)                                 Types of Loans.  Subject to Section 3.03,
each Loan shall be comprised entirely of ABR Loans or Eurodollar Loans as the
Borrower may request in accordance herewith.  Each Lender at its option may fund
any Eurodollar Loan by causing any domestic or foreign branch or Affiliate of
such Lender to fund such Loan; provided that any exercise of such option shall
not affect the obligation of the Borrower to repay such Loan in accordance with
the terms of this Agreement.

 

(c)                                  Minimum Amounts.  At the commencement of
each Interest Period for any Loan, such Loan shall be in an aggregate amount
that is an integral multiple of $500,000 and not less than $1,000,000. 
Notwithstanding any other provision of this Agreement, the Borrower shall not be
entitled to elect to convert or continue, any Loan if the Interest Period
requested with respect thereto would end after the Maturity Date.

 

(d)                                 Notes.  The Loans made by each Lender shall
be evidenced by a single promissory note of the Borrower in substantially the
form of Exhibit A, dated, in the case of (i) any Lender party hereto as of the
date of this Agreement, as of the date of this Agreement or (ii) any Lender that
becomes a party hereto pursuant to an Assignment and Assumption, as of the
effective date of the Assignment and Assumption, payable to such Lender in a
principal amount

 

21

--------------------------------------------------------------------------------


 

equal to such Lender’s Loan as in effect on such date, and otherwise duly
completed.  The date, amount, Type, interest rate and, if applicable, Interest
Period of each Loan made by each Lender, and all payments made on account of the
principal thereof, shall be recorded by such Lender on its books for its Note
and on a schedule attached to such Note or any continuation thereof or on any
separate record maintained by such Lender.  Failure to make any such notation or
to attach a schedule shall not affect any Lender’s or the Borrower’s rights or
obligations in respect of its Loans.

 

Section 2.03                                Requests for the Loans.  The
Borrower shall notify the Administrative Agent of its request for Loans by
telephone, in writing or by e-mail (a) in the case of a Eurodollar Loan, not
later than 12:00 noon, Denver, Colorado time, three Business Days before the
Effective Date or (b) in the case of an ABR Loan, not later than 12:00 noon,
Denver, Colorado time, one Business Day before the Effective Date.  Such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request in substantially the form of Exhibit B and signed by the
Borrower.  Such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.02:

 

(i)                                     the aggregate amount of the requested
Loan;

 

(ii)                                  the Effective Date, which shall be a
Business Day;

 

(iii)                               whether any portion of such Loans is to be
an ABR Loan or a Eurodollar Loan;

 

(iv)                              in the case of a Eurodollar Loan, the initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”; and

 

(v)                                 the location and number of the Borrower’s
account to which funds are to be disbursed, which shall comply with the
requirements of Section 2.05.

 

If no election as to the Type of Loan is specified, then the requested Loan
shall be an ABR Loan.  If no Interest Period is specified with respect to any
requested Eurodollar Loan, then the Borrower shall be deemed to have selected an
Interest Period of one month’s duration.

 

Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made.

 

Section 2.04                                Interest Elections.

 

(a)                                  Conversion and Continuance.  Each Loan
initially shall be of the Type specified in the Borrowing Request and, in the
case of a Eurodollar Loan, shall have an initial Interest Period as specified in
the Borrowing Request.  Thereafter, the Borrower may elect to convert such Loan
to a different Type or to continue such Loan and, in the case of a Eurodollar
Loan, may elect Interest Periods therefor, all as provided in this Section
2.04.  The Borrower may elect different options with respect to different
portions of the affected Loan, in which case each such

 

22

--------------------------------------------------------------------------------


 

portion shall be allocated ratably among the Lenders holding the Loans
comprising such Loan, and the Loans comprising each such portion shall be
considered a separate Loan.

 

(b)                                 Interest Election Requests.  To make an
election pursuant to this Section 2.04, the Borrower shall notify the
Administrative Agent of such election by telephone, (i) in the case of a
Eurodollar Loan or a continuation of, or a conversion of an ABR Loan to, a
Eurodollar Loan, not later than 12:00 noon, Denver, Colorado time, three
Business Days before the date of the proposed election or (ii) in the case of an
ABR Loan or a conversion of a Eurodollar Loan to an ABR Loan, not later than
12:00 noon, Denver, Colorado time, one Business Day before the date of the
proposed election.  Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in substantially the
form of Exhibit C and signed by the Borrower.

 

(c)                                  Information in Interest Election Requests. 
Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

 

(i)                                     the Loan to which such Interest Election
Request applies and, if different options are being elected with respect to
different portions thereof, the portions thereof to be allocated to each
resulting Loan (in which case the information to be specified pursuant to
Section 2.04(c)(ii) and (iii) shall be specified for each resulting Loan);

 

(ii)                                  the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day;

 

(iii)                               whether the resulting Loan is to be an ABR
Loan or a Eurodollar Loan; and

 

(iv)                              if the resulting Loan is a Eurodollar Loan,
the Interest Period to be applicable thereto after giving effect to such
election, which shall be a period contemplated by the definition of the term
“Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Loan but does not
specify an Interest Period, then the Borrower shall be deemed to have selected
an Interest Period of one month’s duration.

 

(d)                                 Notice to Lenders by the Administrative
Agent.  Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Loan.

 

(e)                                  Effect of Failure to Deliver Timely
Interest Election Request and Events of Default on Interest Election.  If the
Borrower fails to deliver a timely Interest Election Request with respect to a
Eurodollar Loan prior to the end of the Interest Period applicable thereto,
then, unless such Loan is repaid as provided herein, at the end of such Interest
Period such Loan shall be converted to an ABR Loan.  Notwithstanding any
contrary provision hereof, if an Event of Default has occurred and is
continuing:  (i) no outstanding Loan may be converted to or continued as a
Eurodollar Loan (and any Interest Election Request that requests the conversion
of any Loan to, or continuation of any Loan as, a Eurodollar Loan shall be
ineffective) and (ii)

 

23

--------------------------------------------------------------------------------


 

unless repaid, each Eurodollar Loan shall be converted to an ABR Loan at the end
of the Interest Period applicable thereto.

 

Section 2.05                                Funding of Loans.

 

(a)                                  Funding by Lenders.  Each Lender shall make
its Loan on the Effective Date by wire transfer of immediately available funds
by 1:00 p.m., Denver, Colorado time, to the account of the Administrative Agent
most recently designated by it for such purpose by notice to the Lenders.  The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
maintained with the Administrative Agent in Denver, Colorado and designated by
the Borrower in the Borrowing Request.  Nothing herein shall be deemed to
obligate any Lender to obtain the funds for its Loan in any particular place or
manner or to constitute a representation by any Lender that it has obtained or
will obtain the funds for its Loan in any particular place or manner.

 

(b)                                 Presumption of Funding by the Lenders. 
Unless the Administrative Agent shall have received notice from a Lender prior
to the Effective Date that such Lender will not make available to the
Administrative Agent such Lender’s Loan, the Administrative Agent may assume
that such Lender has made its Loan available on such date in accordance with
Section 2.05(a) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to ABR Loans.  If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan.

 

Section 2.06                                Termination of Commitments.  The
Commitments shall terminate at 4:00 p.m. Denver, Colorado time on the Effective
Date.

 

ARTICLE 3

PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES

 

Section 3.01                                Repayment of Loans.  On the Maturity
Date, the Borrower shall repay the outstanding principal balance of the Loans in
full.

 

Section 3.02                                Interest.

 

(a)                                  ABR Loans.  The portions of the Loans
comprising each ABR Loan shall bear interest at the Alternate Base Rate plus the
Applicable Margin, but in no event to exceed the Highest Lawful Rate.

 

24

--------------------------------------------------------------------------------


 

(b)                                 Eurodollar Loans.  The portions of the Loans
comprising each Eurodollar Loan shall bear interest at the Adjusted LIBO Rate
for the Interest Period in effect for such Loan plus the Applicable Margin, but
in no event to exceed the Highest Lawful Rate.

 

(c)                                  Post-Default and Borrowing Base Deficiency
Rate.  Notwithstanding the foregoing, (i) if an Event of Default has occurred
and is continuing, or if any principal of or interest on any Loan or any fee or
other amount payable by the Borrower or any Guarantor hereunder or under any
other Loan Document is not paid when due, whether at stated maturity, upon
acceleration or otherwise, then at the election of the Administrative Agent, all
Loans outstanding, in the case of an Event of Default, and such overdue amount,
in the case of a failure to pay amounts when due, shall bear interest, after as
well as before judgment, at a rate per annum equal to two and one-half percent
(2.5%) plus the rate applicable to ABR Loans as provided in Section 3.02(a), but
in no event to exceed the Highest Lawful Rate, and (ii)  during any “Borrowing
Base Deficiency” under the Senior Revolving Credit Facility, upon the election
by the Administrative Agent, all Loans outstanding at such time shall bear
interest, after as well as before judgment, at the rate then applicable to such
Loans, plus the Applicable Margin, if any, plus an additional two and one-half
percent (2.5%), but in no event to exceed the Highest Lawful Rate.

 

(d)                                 Interest Payment Dates.  Accrued interest on
each Loan shall be payable in arrears on each Interest Payment Date for such
Loan; provided that (i) interest accrued pursuant to Section 3.02(c) shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan,
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment, and (iii) in the event of any
conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

 

(e)                                  Interest Rate Computations.  All interest
hereunder shall be computed on the basis of a year of 360 days, unless such
computation would exceed the Highest Lawful Rate, in which case interest shall
be computed on the basis of a year of 365 days (or 366 days in a leap year),
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).  The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error, and be binding upon the
parties hereto.

 

Section 3.03                                Alternate Rate of Interest.  If
prior to the commencement of any Interest Period for a Eurodollar Loan:

 

(a)                                  the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Adjusted LIBO Rate or the
LIBO Rate for such Interest Period; or

 

(b)                                 the Administrative Agent is advised by the
Majority Lenders that the Adjusted LIBO Rate or LIBO Rate, as applicable, for
such Interest Period will not adequately and fairly

 

25

--------------------------------------------------------------------------------


 

reflect the cost to such Lenders of making or maintaining their Loans included
in such Loan for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Loan to, or continuation of
any Loan as, a Eurodollar Loan shall be ineffective, and (ii) if any Borrowing
Request requests a Eurodollar Loan, such Loan shall be made either as an ABR
Loan or at an alternate rate of interest determined by the Majority Lenders as
their cost of funds.

 

Section 3.04                                Prepayments.

 

(a)                                  Optional Prepayments.  Subject to any break
funding costs payable pursuant to Section 5.02 and prior notice in accordance
with Section 3.04(b) and subject to the Intercreditor Agreement, the Borrower
shall have the right to prepay the Loans at any time and from time to time in
whole or in part, as follows:

 

(i)                                     at any time during the period commencing
on the Effective Date but prior to the First Anniversary, the Loans may be
prepaid in whole or in part so long as the principal amount prepaid is
accompanied by a premium equal to 3.0% of such amount prepaid;

 

(ii)                                  at any time during the period commencing
on the First Anniversary but prior to the Second Anniversary, the Loans may be
prepaid in whole or in part so long as the principal amount prepaid is
accompanied by a premium equal to 2.0% of such amount prepaid;

 

(iii)                               at any time during the period commencing on
the Second Anniversary but prior to the Third Anniversary, the Loans may be
prepaid in whole or in part so long as the principal amount prepaid is
accompanied by a premium equal to 1.0% of such amount prepaid;

 

(iv)                              at any time during the period commencing on
the Third Anniversary to and including the day prior to the Maturity Date, the
Loans may be prepaid in whole or in part without any premium;

 

provided that, in any event each prepayment pursuant to this Section 3.04 shall
be in an aggregate principal amount of $500,000 or any whole multiple of
$500,000 in excess thereof.

 

(b)                                 Notice and Terms of Optional Prepayment. 
The Borrower shall notify the Administrative Agent by telephone (confirmed by
telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Loan, not later than 11:00 a.m., Denver, Colorado time, three
Business Days before the date of prepayment, or (ii) in the case of prepayment
of an ABR Loan, not later than 11:00 a.m., Denver, Colorado time, one Business
Day before the date of prepayment.  Each such notice shall be irrevocable and
shall specify the prepayment date and the principal amount of each Loan or
portion thereof to be prepaid (which shall be (x) in the case of a prepayment of
any ABR Loan in an amount that is an integral multiple of $500,000 and not

 

26

--------------------------------------------------------------------------------


 

less than $5,000,000 or equal to the aggregate principal balance outstanding of
such ABR Loan, or (y) in the case of a prepayment of any Eurodollar Loan, in an
amount that is an integral multiple of $500,000 and not less than $5,000,000 or
equal to the aggregate principal balance outstanding of such Eurodollar Loan). 
Promptly following receipt of any such notice, the Administrative Agent shall
advise the Lenders of the contents thereof.  Each partial prepayment of a Loan
shall be applied ratably to the Loans included in the prepaid Borrowing. 
Prepayments shall be accompanied by accrued interest to the extent required by
Section 3.02(d).

 

Section 3.05                                Fees.

 

(a)                                  Administrative Agent Fees.  The Borrower
agrees to pay to the Administrative Agent, for its own account, fees payable in
the amounts and at the times separately agreed upon between the Borrower and the
Administrative Agent.

 

(b)                                 Other Fees.  The Borrower agrees to pay to
the Administrative Agent fees payable in the amounts and at the times separately
agreed upon between the Borrower and the Administrative Agent.

 

ARTICLE 4
PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS

 

Section 4.01                                Payments Generally; Pro Rata
Treatment; Sharing of Set-offs.

 

(a)                                  Payments by the Borrower.  The Borrower
shall make each payment required to be made by it hereunder (whether of
principal, interest or fees, or of amounts payable under Section 5.01, Section
5.02, Section 5.03 or otherwise) prior to 12:00 noon, New York City time, on the
date when due, in immediately available funds, without defense, deduction,
recoupment, set-off or counterclaim.  Fees, once paid, shall be fully earned and
shall not be refundable under any circumstances.  Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon.  All such payments shall be made to the
Administrative Agent at its offices specified in Section 12.01, except that
payments pursuant to Section 5.01, Section 5.02, Section 5.03 and Section 12.03
shall be made directly to the Persons entitled thereto.  The Administrative
Agent shall distribute any such payments received by it for the account of any
other Person to the appropriate recipient promptly following receipt thereof. 
If any payment hereunder shall be due on a day that is not a Business Day, the
date for payment shall be extended to the next succeeding Business Day, and, in
the case of any payment accruing interest, interest thereon shall be payable for
the period of such extension.  All payments hereunder shall be made in dollars.

 

(b)                                 Application of Insufficient Payments.  If at
any time insufficient funds are received by and available to the Administrative
Agent to pay fully all amounts of principal, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal then due to
such parties.

 

27

--------------------------------------------------------------------------------


 

(c)                                  Sharing of Payments by Lenders.  If any
Lender shall, by exercising any right of set-off or counterclaim or otherwise,
obtain payment in respect of any principal of or interest on its Loans resulting
in such Lender receiving payment of a greater proportion of the aggregate amount
of its Loans and accrued interest thereon than the proportion received by any
other Lender, then the Lender receiving such greater proportion shall purchase
(for cash at face value) participations in the Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this Section 4.01(c) shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in its Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this Section 4.01(c) shall apply).  The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

 

Section 4.02                                Presumption of Payment by the
Borrower.  Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

 

Section 4.03                                Certain Deductions by the
Administrative Agent.  If any Lender shall fail to make any payment required to
be made by it pursuant to Section 2.05(a) or Section 4.02 then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.  If at any
time prior to the acceleration or maturity of the Loans, the Administrative
Agent shall receive any payment in respect of principal of a Loan while one or
more Defaulting Lenders shall be party to this Agreement, the Administrative
Agent shall apply such payment first to the Loan(s) for which such Defaulting
Lender(s) shall have failed to fund its pro rata share until such time as such
Loan(s) are paid in full or each Lender (including each Defaulting Lender) is
owed its Applicable Percentage of all Loans then outstanding.  After
acceleration or maturity of the Loans, all principal will be paid ratably as
provided in Section 10.02(c).

 

28

--------------------------------------------------------------------------------


 

Section 4.04                                Disposition of Proceeds.  The
Security Instruments contain an assignment by the Borrower and/or the Guarantors
unto and in favor of the Administrative Agent for the benefit of the Lenders of
all of the Borrower’s or each Guarantor’s interest in and to production and all
proceeds attributable thereto which may be produced from or allocated to the
Mortgaged Property.  The Security Instruments further provide in general for the
application of such proceeds to the satisfaction of the Indebtedness and other
obligations described therein and secured thereby.  Notwithstanding the
assignment contained in such Security Instruments, until the occurrence of an
Event of Default, (a) the Administrative Agent and the Lenders agree that they
will neither notify the purchaser or purchasers of such production nor take any
other action to cause such proceeds to be remitted to the Administrative Agent
or the Lenders, but the Lenders will instead permit such proceeds to be paid to
the Borrower and its Subsidiaries and (b) the Lenders hereby authorize the
Administrative Agent to take such actions as may be necessary to cause such
proceeds to be paid to the Borrower and/or such Subsidiaries.

 

ARTICLE 5
INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES; ILLEGALITY

 

Section 5.01                                Increased Costs.

 

(a)                                  Eurodollar Changes in Law.  If any Change
in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except  any such
reserve requirement reflected in the Adjusted LIBO Rate);

 

(ii)                                  subject any Lender to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and (C) Connection Income Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

 

(iii)                               impose on any Lender or the London interbank
market any other condition affecting this Agreement or Eurodollar Loans made by
such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender (whether of principal, interest or otherwise), then
the Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.

 

(b)                                 Capital Requirements.  If any Lender
determines that any Change in Law regarding capital requirements has or would
have the effect of reducing the rate of return on such Lender’s capital or on
the capital of such Lender’s holding company, if any, as a consequence of this
Agreement or the Loan made by such Lender, to a level below that which such
Lender or such Lender’s holding company could have achieved but for such Change
in Law (taking into consideration such Lender’s policies and the policies of
such Lender’s holding company with respect to capital adequacy), then from time
to time the Borrower will pay to such Lender such

 

29

--------------------------------------------------------------------------------


 

additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.

 

(c)                                  Certificates.  A certificate of a Lender
setting forth the amount or amounts necessary to compensate such Lender or its
holding company as specified in Section 5.01(a) or (b) shall be delivered to the
Borrower and shall be conclusive absent manifest error.  The Borrower shall pay
such Lender, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

 

(d)                                 Effect of Failure or Delay in Requesting
Compensation.  Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 5.01 shall not constitute a waiver of such Lender’s
right to demand such compensation; provided that the Borrower shall not be
required to compensate a Lender pursuant to this Section 5.01(d) for any
increased costs or reductions incurred more than 180 days prior to the date that
such Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

 

Section 5.02                                Break Funding Payments.  In the
event of (a) the payment of any principal of any Eurodollar Loan other than on
the last day of an Interest Period applicable thereto (including as a result of
an Event of Default), (b) the conversion of any Eurodollar Loan into an ABR Loan
other than on the last day of the Interest Period applicable thereto, (c) the
failure to borrow, convert, continue or prepay any Eurodollar Loan on the date
specified in any notice delivered pursuant hereto, or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 5.04(a),
then, in any such event, the Borrower shall compensate each Lender for the loss,
cost and expense attributable to such event.  In the case of a Eurodollar Loan,
such loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the Eurodollar market.

 

A certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 5.02 shall be delivered to the
Borrower and shall be conclusive absent manifest error.  The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

 

Section 5.03                                Taxes.

 

(a)                                  Payments Free of Taxes.  Any and all
payments by or on account of any obligation of the Borrower or any Guarantor
under any Loan Document shall be made free and

 

30

--------------------------------------------------------------------------------


 

clear of and without deduction for any Indemnified Taxes or Other Taxes;
provided that if the Borrower or any Guarantor shall be required to deduct any
Indemnified Taxes or Other Taxes from such payments, then (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section
5.03(a)), the Administrative Agent or a Lender (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrower or such Guarantor shall make such deductions and (iii) the
Borrower or such Guarantor shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

 

(b)                                 Payment of Other Taxes by the Borrower.  The
Borrower shall pay any Other Taxes to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

 

(c)                                  Indemnification by the Borrower.  The
Borrower and Guarantors shall jointly and severally indemnify the Administrative
Agent and each Lender, within 10 days after written demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes paid by the Administrative
Agent or such Lender, as the case may be, on or with respect to any payment by
or on account of any obligation of the Borrower hereunder (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section 5.03) and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority; provided that the Borrower shall not be required to
indemnify the Administrative Agent or such Lender pursuant to this Section
5.03(c) for any Indemnified Taxes or Other Taxes paid more than 180 days prior
to the date that the Administrative Agent or such Lender, as the case may be,
notifies the Borrower of such payment.  A certificate of the Administrative
Agent or a Lender as to the amount of such payment or liability under this
Section 5.03 shall be delivered to the Borrower and shall be conclusive absent
manifest error.

 

(d)                                 Indemnification by the Lenders.  Each Lender
shall severally indemnify the Administrative Agent, within 10 days after demand
therefor, for (i) any Indemnified Taxes attributable to such Lender (but only to
the extent that the Borrower or Guarantor has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower or the Guarantors to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
12.04(c)(i) relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

 

31

--------------------------------------------------------------------------------


 

(e)                                  Evidence of Payments.  As soon as
practicable after any payment of Indemnified Taxes or Other Taxes by the
Borrower or a Guarantor to a Governmental Authority, the Borrower shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(f)                                    Status of Lenders.

 

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 5.03(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

(ii) Without limiting the generality of the foregoing,

 

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), two executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(i)  in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, executed originals of IRS
Form W-8BEN establishing an exemption from, or

 

32

--------------------------------------------------------------------------------


 

reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

 

(ii)                                  executed originals of IRS Form W-8ECI;

 

(iii)                               in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit F-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of Section
881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 871(h)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN; or

 

(iv)                              to the extent a Foreign Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit F-4 on behalf of each such direct and indirect partner;

 

(C)                                any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

33

--------------------------------------------------------------------------------


 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(g)                                 Survival.  Each party’s obligations under
this Section 5.03 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document.

 

Section 5.04                                Mitigation Obligations; Replacement
of Lenders.

 

(a)                                  Designation of Different Lending Office. 
If any Lender requests compensation under Section 5.01, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 5.03, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loan hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 5.01 or Section 5.03, as the case may be, in
the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

(b)                                 Replacement of Lenders.  If any Lender
requests compensation under Section 5.01, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 5.03, or if any Lender defaults in its
obligation to fund Loans hereunder, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in Section 12.04(a)), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under Section
5.01 or payments required to be made pursuant to Section 5.03, such assignment
will result in a reduction in such compensation or payments.  A Lender shall not
be required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.

 

Section 5.05                                Illegality.  Notwithstanding any
other provision of this Agreement, in the event that it becomes unlawful for any
Lender or its applicable lending office to honor its obligation to make or
maintain Eurodollar Loans either generally or having a particular Interest

 

34

--------------------------------------------------------------------------------


 

Period hereunder, then (a) such Lender shall promptly notify the Borrower and
the Administrative Agent thereof and such Lender’s obligation to make such
Eurodollar Loans shall be suspended (the “Affected Loans”) until such time as
such Lender may again make and maintain such Eurodollar Loans and (b) all
Affected Loans which would otherwise be made by such Lender shall be made
instead as ABR Loans (and, if such Lender so requests by notice to the Borrower
and the Administrative Agent, all Affected Loans of such Lender then outstanding
shall be automatically converted into ABR Loans on the date specified by such
Lender in such notice) and, to the extent that Affected Loans are so made as (or
converted into) ABR Loans, all payments of principal which would otherwise be
applied to such Lender’s Affected Loans shall be applied instead to its ABR
Loans.

 

ARTICLE 6
CONDITIONS PRECEDENT

 

Section 6.01                                Effective Date.  The obligations of
the Lenders to make Loans hereunder shall not become effective until the date on
which each of the following conditions is satisfied (or waived in accordance
with Section 12.02):

 

(a)                                  The Administrative Agent and the Lenders
shall have received all facility and agency fees and all other fees and amounts
due and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder (including, without limitation, the
reasonable and documented fees and expenses of Mayer Brown LLP, as special
counsel to the Administrative Agent).

 

(b)                                 The Administrative Agent shall have received
a certificate of the Secretary or an Assistant Secretary of the Borrower and
each Guarantor setting forth (i) resolutions of its board of directors with
respect to the authorization of the Borrower or such Guarantor to execute and
deliver the Loan Documents to which it is a party and to enter into the
transactions contemplated in those documents, (ii) the officers of the Borrower
or such Guarantor (y) who are authorized to sign the Loan Documents to which the
Borrower or such Guarantor is a party and (z) who will, until replaced by
another officer or officers duly authorized for that purpose, act as its
representative for the purposes of signing documents and giving notices and
other communications in connection with this Agreement and the transactions
contemplated hereby, (iii) specimen signatures of such authorized officers, and
(iv) the articles or certificate of incorporation and bylaws of the Borrower and
such Guarantor, certified as being true and complete.  The Administrative Agent
and the Lenders may conclusively rely on such certificate until the
Administrative Agent receives notice in writing from the Borrower to the
contrary.

 

(c)                                  The Administrative Agent shall have
received certificates of the appropriate State agencies with respect to the
existence, qualification and good standing of the Borrower and each Guarantor.

 

(d)                                 The Administrative Agent shall have received
a compliance certificate which shall be substantially in the form of Exhibit D,
duly and properly executed by a Responsible Officer and dated as of the date of
Effective Date.

 

35

--------------------------------------------------------------------------------


 

(e)                                  The Administrative Agent shall have
received from each party hereto counterparts (in such number as may be requested
by the Administrative Agent) of this Agreement signed on behalf of such party.

 

(f)                                    The Administrative Agent shall have
received duly executed Notes payable to the order of each Lender that has
requested a Note in a principal amount equal to its funded Loan dated as of the
date hereof.

 

(g)                                 The Administrative Agent shall have received
from each party thereto duly executed counterparts (in such number as may be
requested by the Administrative Agent) of the Security Instruments, including
the Guaranty Agreement and the Pledge Agreement.  In connection with the
execution and delivery of the Security Instruments, the Administrative Agent
shall:

 

(i)                                     be reasonably satisfied that the
Security Instruments create second priority, perfected Liens (subject only to
the Liens in favor of the Senior Administrative Agent and the Senior Lenders and
Excepted Liens identified in clauses (a) to (d) and (f) of the definition
thereof, but subject to the provisos at the end of such definition) on at least
80% of the total value of the Oil and Gas Properties evaluated in the Initial
Reserve Report; and

 

(ii)                                  have received evidence that the Borrower
has delivered to the Senior Administrative Agent, as bailee for the
Administrative Agent, certificates, together with undated, blank stock powers
for each such certificate, representing all of the issued and outstanding Equity
Interests of the Borrower owned by the Guarantor.

 

(h)                                 The Administrative Agent shall have received
an opinion of (i) Dorsey & Whitney, LLP, special counsel to the Borrower and
(ii) local counsel in North Dakota and any other jurisdictions requested by the
Administrative Agent, each in form and substance acceptable to the
Administrative Agent.  The opinion of Lathrop & Gage, LLP with regard to the Oil
and Gas Properties of the Borrower shall, among other things, conclude that (A)
at least 90% of the total value of the Borrower’s Oil and Gas Properties
evaluated by the Initial Reserve Report and after taking into effect the
Acquisition and including the Oil and Gas Properties acquired pursuant to the
Acquisition, are on Federal leases, State leases, allotted lands or fee simple,
(B) the Credit Agreement, the Loan Documents, the Acquisition Agreement and the
Transactions and the performance of the Borrower and its Subsidiaries of their
obligations thereunder do not violate the provisions of any Governmental
Requirement or tribal law, rule, regulation , or order, (C) all consents and
approvals have been received by the Borrower and its Subsidiaries by applicable
Governmental Authorities and tribal authorities, (D) the proposed mortgages
and/or deeds of trust are in proper form and create a valid Lien and security
interest in the Property mortgaged thereunder and (E) it is most probable that
proper venue for any suit regarding any of the Borrower’s Oil and Gas Properties
(including the properties acquired pursuant to the Acquisition) thereon would be
the Federal Courts and not any tribal court.

 

(i)                                     The Administrative Agent shall have
received a certificate of insurance coverage of the Borrower evidencing that the
Borrower is carrying insurance in accordance with Section 7.12.

 

36

--------------------------------------------------------------------------------


 

(j)                                     The Administrative Agent shall have
received title information as the Administrative Agent may reasonably require
satisfactory to the Administrative Agent setting forth the status of title to at
least 80% of the total value of the Oil and Gas Properties evaluated in the
Initial Reserve Report.

 

(k)                                  The Administrative Agent shall be
reasonably satisfied with the environmental condition of the Oil and Gas
Properties of the Borrower and its Subsidiaries.

 

(l)                                     The Administrative Agent shall have
received a certificate of a Responsible Officer of the Borrower certifying that
the Borrower has received all consents and approvals required by Section 7.03.

 

(m)                               The Administrative Agent shall have received
the financial statements referred to in Section 7.04(a) and the Initial Reserve
Report accompanied by a certificate covering the matters described in Section
8.12(c).

 

(n)                                 The Administrative Agent shall have received
appropriate UCC search certificates reflecting no prior Liens encumbering the
Properties of the Borrower and the Subsidiaries for Delaware and any other
jurisdiction requested by the Administrative Agent; other than those being
assigned or released on or prior to the Effective Date or Liens permitted by
Section 9.03.

 

(o)                                 The Administrative Agent shall have received
from the Borrower a written policy regarding its and its Subsidiaries’ marketing
activities for Hydrocarbons and furnish a copy thereof to the Administrative
Agent and the Lenders, such policy to be in form and substance reasonably
satisfactory to the Administrative Agent.

 

(p)                                 The Administrative Agent shall have received
and reviewed all material contracts of the Borrower and its Subsidiaries and
such material contracts shall be in form and substance reasonably satisfactory
to the Administrative Agent.

 

(q)                                 The Administrative Agent shall have received
such other documents as the Administrative Agent or special counsel to the
Administrative Agent may reasonably request in advance in writing.

 

(r)                                    The Acquisition shall have closed on
terms and conditions acceptable to the Administrative Agent.

 

(s)                                  The Administrative Agent shall have
received (i) a certificate of a Responsible Officer of the Borrower certifying: 
(A) that the Borrower is concurrently consummating the Acquisition in accordance
with the terms of the Acquisition Documents (with all of the material conditions
precedent thereto having been satisfied in all material respects by the parties
thereto) and acquiring substantially all of the Acquisition Properties
contemplated by the Acquisition Documents; (B) as to the final purchase price
for the Acquisition Properties after giving effect to all adjustments as of the
closing date contemplated by the Acquisition Documents and specifying, by
category, the amount of such adjustment; (C) that attached thereto is a true and
complete list of the Acquisition Properties which have been excluded from the
Acquisition pursuant to the terms of the Acquisition Documents, specifying with
respect thereto the basis of exclusion as (1) title defect, (2) preferential
purchase right, (3) environmental or (4) casualty

 

37

--------------------------------------------------------------------------------


 

loss; (D) that attached thereto is a true and complete list of all Acquisition
Properties for which any seller has elected to cure a title defect, (E) that
attached thereto is a true and complete list of all Acquisition Properties for
which any seller has elected to remediate an adverse environmental condition,
and (F) that attached thereto is a true and complete list of all Acquisition
Properties which are currently pending final decision by a third party regarding
purchase of such property in accordance with any preferential right; (ii) a true
and complete executed copy of each of the Acquisition Documents; (iii) original
counterparts or copies, certified as true and complete, of the assignments,
deeds and leases for all of the Acquisition Properties; and (iv) such other
related documents and information as the Administrative Agent shall have
reasonably requested.

 

The Borrower recognizes and agrees that (a) it shall have delivered to the
Administrative Agent a preliminary draft of the certificate described herein not
less than three (3) days prior to the Effective Date identifying which
Acquisition Properties will be excluded from the Acquisition on the Effective
Date, and (b) if either the aggregate value as reflected in the Initial Reserve
Report of Acquisition Properties excluded under clause (i)(C) above is greater
than $5,000,000 or any Acquisition Properties are excluded for other reasons or
any seller in respect thereof makes any adjustment to the purchase price under
the Acquisition Documents, then the Administrative Agent, the Borrower and the
Majority Lenders shall agree on a revised aggregate amount of Commitments
hereunder using similar advance rate metrics as the original aggregate amount of
Commitments.

 

(t)                                    The Administrative Agent shall have
received certified copies of the Senior Revolving Credit Agreement and the
Senior Revolving Credit Documents, fully executed by all parties thereto, each
of which shall be in form and substance reasonably satisfactory to the
Administrative Agent, in the principal amount of not less than $200,000,000 and
not more than $225,000,000 funded on the Effective Date, with a maturity date no
greater than 6 months before the maturity date of the Second Lien Credit
Facility.

 

(u)                                 The Borrower shall have at least $75,000,000
in cash and availability under the Commitments after giving pro-forma effect to
(i) the Acquisition and (ii) the incurrence of Debt to finance the Acquisition.

 

(v)                                 The Borrower shall have entered into
commodity hedges as set forth on Schedule 7.20 to support the Borrowing Base.

 

(w)                               Other than in connection with the Acquisition,
the Borrower shall neither have acquired nor divested itself of, nor shall it
have entered into any agreement or commitment to acquire or divest itself of,
any properties or assets to the extent that the acquisition or divestiture of
such properties or assets had (or would have, upon the consummation of such
transaction) a material impact on the Borrower.

 

(x)                                   The Existing Credit Agreement shall have
been paid in full and the commitments thereunder shall have been terminated.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. 
Notwithstanding the foregoing, the obligations of the Lenders to make Loans
hereunder shall not become effective unless each of

 

38

--------------------------------------------------------------------------------


 

the foregoing conditions is satisfied (or waived pursuant to Section 12.02) at
or prior to 12:00 noon, Denver, Colorado time, on November 30, 2011 (and, in the
event such conditions are not so satisfied or waived, the Commitments shall
terminate at such time).

 

Section 6.02                                Additional Conditions.  The
obligation of each Lender to fund its Loan (including the initial funding), is
subject to the satisfaction of the following additional conditions:

 

(a)                                  At the time of and immediately after giving
effect to the funding of the Loans, no Default shall have occurred and be
continuing.

 

(b)                                 At the time of and immediately after giving
effect to the funding of the Loans, no event, development or circumstance has
occurred or shall then exist that has resulted in, or could reasonably be
expected to have, a Material Adverse Effect.

 

(c)                                  The representations and warranties of the
Borrower and the Guarantors set forth in this Agreement and in the other Loan
Documents shall be true and correct on and as of the date of the funding of the
Loans, except to the extent any such representations and warranties are
expressly limited to an earlier date, in which case, on and as of the date of
the funding of the Loans, such representations and warranties shall continue to
be true and correct as of such specified earlier date.

 

(d)                                 The making of the Loans would not conflict
with, or cause any Lender to violate or exceed, any applicable Governmental
Requirement, and no Change in Law shall have occurred, and no litigation shall
be pending or threatened, which does or, with respect to any threatened
litigation, seeks to, enjoin, prohibit or restrain, the making or repayment of
the Loans or the consummation of the transactions contemplated by this Agreement
or any other Loan Document.

 

(e)                                  The receipt by the Administrative Agent of
a Borrowing Request in accordance with Section 2.03.

 

The Borrowing Request shall be deemed to constitute a representation and
warranty by the Borrower on the date thereof as to the matters specified in
Section 6.02(a) through (e).

 

ARTICLE 7
REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Lenders that:

 

Section 7.01                                Organization; Powers.  Each of the
Borrower and the Subsidiaries is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, has all
requisite power and authority, and has all material governmental licenses,
authorizations, consents and approvals necessary, to own its assets and to carry
on its business as now conducted, and is qualified to do business in, and is in
good standing in, every jurisdiction where such qualification is required,
except where failure to have such power, authority, licenses, authorizations,
consents, approvals and qualifications could not reasonably be expected to have
a Material Adverse Effect.

 

39

--------------------------------------------------------------------------------


 

Section 7.02                                Authority; Enforceability.  The
Transactions are within the Borrower’s and each Guarantor’s corporate powers and
have been duly authorized by all necessary corporate and, if required,
stockholder action (including, without limitation, any action required to be
taken by any class of directors of the Borrower or any other Person, whether
interested or disinterested, in order to ensure the due authorization of the
Transactions).  Each Loan Document to which the Borrower and each Guarantor is a
party has been duly executed and delivered by the Borrower and such Guarantor
and constitutes a legal, valid and binding obligation of the Borrower and such
Guarantor, as applicable, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

 

Section 7.03                                Approvals; No Conflicts.  The
Transactions (a) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority or any other
third Person (including shareholders or any class of directors, whether
interested or disinterested, of the Borrower or any other Person), nor is any
such consent, approval, registration, filing or other action necessary for the
validity or enforceability of any Loan Document or the consummation of the
transactions contemplated thereby, except such as have been obtained or made and
are in full force and effect other than (i) the recording and filing of the
Security Instruments as required by this Agreement, (ii) those third party
approvals or consents which, if not made or obtained, would not cause a Default
hereunder, could not reasonably be expected to have a Material Adverse Effect or
do not have an adverse effect on the enforceability of the Loan Documents and
(iii) with respect to the Allotted Mortgage, the Bureau of Indian Affairs and,
with respect to the Three Affiliated Tribes Mortgage, the Bureau of Indian
Affairs and the Three Affiliated Tribes, provided that provided that the
Borrower shall use commercially reasonable efforts to obtain all necessary
consents to grant a Lien and provide a mortgage in favor of Administrative Agent
on the Oil and Gas Properties subject to the Three Affiliated Tribes Mortgage
and the Allotted Mortgage as soon as practicable, (b) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of the Borrower or any Subsidiary or any order of any Governmental
Authority, (c) will not violate or result in a default under any material
indenture, agreement or other instrument binding upon the Borrower or any
Subsidiary or its Properties, or give rise to a right thereunder to require any
payment to be made by the Borrower or such Subsidiary and (d) will not result in
the creation or imposition of any Lien on any Property of the Borrower or any
Subsidiary (other than the Liens created by the Loan Documents).

 

Section 7.04                                Financial Condition; No Material
Adverse Change.

 

(a)                                  The Borrower has heretofore furnished to
the Lenders the consolidated balance sheet and statements of income,
stockholders equity and cash flows of the Parent as of the fiscal year ended
December 31, 2010, certified by Hein & Associates, independent public
accountants.  Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Parent, the Borrower and its Consolidated Subsidiaries as of such date in
accordance with GAAP.

 

(b)                                 Since December 31, 2010, (i) there has been
no event, development or circumstance that has had or could reasonably be
expected to have a Material Adverse Effect and

 

40

--------------------------------------------------------------------------------


 

(ii) the business of the Borrower and its Subsidiaries has been conducted only
in the ordinary course consistent with past business practices.

 

(c)                                  Neither the Borrower nor any Subsidiary has
on the date hereof any material Debt (including Disqualified Capital Stock) or
any contingent liabilities, off-balance sheet liabilities or partnerships,
liabilities for taxes, unusual forward or long-term commitments or unrealized or
anticipated losses from any unfavorable commitments, except as referred to or
reflected or provided for in the Financial Statements.

 

Section 7.05                                Litigation.

 

(a)                                  Except as set forth on Schedule 7.05, there
are no actions, suits, investigations or proceedings by or before any arbitrator
or Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any Subsidiary (i) as to which
there is a reasonable possibility of an adverse determination that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect or (ii) that involve any Loan Document or
the Transactions.

 

(b)                                 There has been no change in the status of
the matters disclosed in Schedule 7.05 that, individually or in the aggregate,
has resulted in, or materially increased the likelihood of, a Material Adverse
Effect.

 

Section 7.06                                Environmental Matters.  Except for
such matters as set forth on Schedule 7.06 or that, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect on
the Borrower:

 

(a)                                  the Borrower and the Subsidiaries and each
of their respective Properties and operations thereon are, and within all
applicable statute of limitation periods have been, in compliance with all
applicable Environmental Laws.

 

(b)                                 the Borrower and the Subsidiaries have
obtained all Environmental Permits required for their respective operations and
each of their Properties, with all such Environmental Permits being currently in
full force and effect, and none of Borrower or the Subsidiaries has received any
written notice or otherwise has knowledge that any such existing Environmental
Permit will be revoked or that any application for any new Environmental Permit
or renewal of any existing Environmental Permit will be protested or denied.

 

(c)                                  there are no claims, demands, suits,
orders, inquiries, or proceedings concerning any violation of, or any liability
(including as a potentially responsible party) under, any applicable
Environmental Laws that is pending or, to Borrower’s knowledge, threatened
against the Borrower or any Subsidiary or any of their respective Properties or
as a result of any operations at such Properties.

 

(d)                                 none of the Properties of the Borrower or
any Subsidiary contain or have contained any:  (i) underground storage tanks;
(ii) asbestos-containing materials; (iii) landfills or dumps; (iv) hazardous
waste management units as defined pursuant to RCRA or any comparable state law;
or (v) sites on or nominated for the National Priority List promulgated pursuant
to

 

41

--------------------------------------------------------------------------------


 

CERCLA or any state remedial priority list promulgated or published pursuant to
any comparable state law.

 

(e)                                  there has been no Release or, to the
Borrower’s knowledge, threatened Release, of Hazardous Materials at, on, under
or from the Borrower’s or any Subsidiary’s Properties, there are no
investigations, remediations, abatements, removals, or monitorings of Hazardous
Materials required under applicable Environmental Laws at such Properties and,
to the knowledge of the Borrower, none of such Properties are adversely affected
by any Release or threatened Release of a Hazardous Material originating or
emanating from any other real property.

 

(f)                                    neither the Borrower nor any Subsidiary
has received any written notice asserting an alleged liability or obligation
under any applicable Environmental Laws with respect to the investigation,
remediation, abatement, removal, or monitoring of any Hazardous Materials at,
under, or Released or threatened to be Released from any real properties offsite
the Borrower’s or any Subsidiary’s Properties and, to the Borrower’s knowledge,
there are no conditions or circumstances that could reasonably be expected to
result in the receipt of such written notice.

 

(g)                                 there has been no exposure of any Person or
Property to any Hazardous Materials as a result of or in connection with the
operations and businesses of any of the Borrower’s or the Subsidiaries’
Properties that could reasonably be expected to form the basis for a claim for
damages or compensation.

 

(h)                                 The Borrower and the Subsidiaries have
provided to the Lenders complete and correct copies of all environmental site
assessment reports, investigations, studies, analyses, and correspondence on
environmental matters (including matters relating to any alleged non-compliance
with or liability under Environmental Laws) that are in any of the Borrower’s or
the Subsidiaries’ possession or control and relating to their respective
Properties or operations thereon.

 

Section 7.07                                Compliance with the Laws and
Agreements; No Defaults.

 

(a)                                  Each of the Borrower and each Subsidiary is
in compliance with all Governmental Requirements applicable to it or its
Property and all agreements and other instruments binding upon it or its
Property, and possesses all licenses, permits, franchises, exemptions, approvals
and other governmental authorizations necessary for the ownership of its
Property and the conduct of its business, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

 

(b)                                 Neither the Borrower nor any Subsidiary is
in default nor has any event or circumstance occurred which, but for the
expiration of any applicable grace period or the giving of notice, or both,
would constitute a default or would require the Borrower or a Subsidiary to
Redeem or make any offer to Redeem under any indenture, note, credit agreement
or instrument pursuant to which any Material Indebtedness is outstanding or by
which the Borrower or any Subsidiary or any of their Properties is bound.

 

(c)                                  No Default has occurred and is continuing.

 

42

--------------------------------------------------------------------------------


 

Section 7.08                                Investment Company Act.  Neither the
Borrower nor any Subsidiary is an “investment company” or a company “controlled”
by an “investment company,” within the meaning of, or subject to regulation
under, the Investment Company Act of 1940, as amended.

 

Section 7.09                                Taxes.  Each of the Borrower and its
Subsidiaries has timely filed or caused to be filed all federal Tax returns and
all other material Tax returns and reports required to have been filed and has
paid or caused to be paid all Taxes required to have been paid by it, except (a)
Taxes that are being contested in good faith by appropriate proceedings and for
which the Borrower or such Subsidiary, as applicable, has set aside on its books
adequate reserves in accordance with GAAP or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.  The charges, accruals and reserves on the books of the Borrower and its
Subsidiaries in respect of Taxes and other governmental charges are, in the
reasonable opinion of the Borrower, adequate.  No Tax Lien has been filed and,
to the knowledge of the Borrower, no claim is being asserted with respect to any
such Tax or other such governmental charge.

 

Section 7.10                                ERISA.

 

(a)                                  The Borrower, the Subsidiaries and each
ERISA Affiliate have complied in all material respects with ERISA and, where
applicable, the Code regarding each Plan.

 

(b)                                 Each Plan is, and has been, established and
maintained in substantial compliance with its terms, ERISA and, where
applicable, the Code.

 

(c)                                  No act, omission or transaction has
occurred which could reasonably be expected to result in imposition on the
Borrower, any Subsidiary or any ERISA Affiliate (whether directly or indirectly)
of (i) either a civil penalty assessed pursuant to subsections (c), (i), (l) or
(m) of section 502 of ERISA or a tax imposed pursuant to Chapter 43 of Subtitle
D of the Code or (ii) breach of fiduciary duty liability damages under section
409 of ERISA.

 

(d)                                 Full payment when due has been made of all
amounts which the Borrower, the Subsidiaries or any ERISA Affiliate is required
under the terms of each Plan or applicable law to have paid as contributions to
such Plan as of the date hereof.

 

(e)                                  Neither the Borrower, the Subsidiaries nor
any ERISA Affiliate sponsors, maintains, or contributes to an employee welfare
benefit plan, as defined in section 3(1) of ERISA, including, without
limitation, any such plan maintained to provide benefits to former employees of
such entities, that may not be terminated by the Borrower, a Subsidiary or any
ERISA Affiliate in its sole discretion at any time without any material
liability.

 

(f)                                    Neither the Borrower, the Subsidiaries
nor any ERISA Affiliate sponsors, maintains or contributes to, or has at any
time in the six-year period preceding the date hereof sponsored, maintained or
contributed to, any employee pension benefit plan, as defined in section 3(2) of
ERISA, that is subject to Title IV of ERISA, section 302 of ERISA or section 412
of the Code.

 

Section 7.11                                Disclosure; No Material
Misstatements.  The Borrower has disclosed to the Administrative Agent and the
Lenders all agreements, instruments and corporate or other

 

43

--------------------------------------------------------------------------------


 

restrictions to which it or any of its Subsidiaries is subject, and all other
matters known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.  None of the other reports,
financial statements, certificates or other information furnished by or on
behalf of the Borrower or any Subsidiary to the Administrative Agent or any
Lender or any of their Affiliates in connection with the negotiation of this
Agreement or any other Loan Document or delivered hereunder or under any other
Loan Document (as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.  There is no fact peculiar to the Borrower or any
Subsidiary which could reasonably be expected to have a Material Adverse Effect
or in the future is reasonably likely to have a Material Adverse Effect and
which has not been set forth in this Agreement or the Loan Documents or the
other documents, certificates and statements furnished to the Administrative
Agent or the Lenders by or on behalf of the Borrower or any Subsidiary prior to,
or on, the date hereof in connection with the transactions contemplated hereby. 
There are no statements or conclusions in any Reserve Report which are based
upon or include misleading information or fail to take into account material
information regarding the matters reported therein, it being understood that
projections concerning volumes attributable to the Oil and Gas Properties of the
Borrower and the Subsidiaries and production and cost estimates contained in
each Reserve Report are necessarily based upon professional opinions, estimates
and projections and that the Borrower and the Subsidiaries do not warrant that
such opinions, estimates and projections will ultimately prove to have been
accurate.

 

Section 7.12                                Insurance.  The Borrower has, and
has caused all of its Subsidiaries to have, (a) all insurance policies
sufficient for the compliance by each of them with all material Governmental
Requirements and all material agreements and (b) insurance coverage in at least
amounts and against such risk (including, without limitation, public liability)
that are usually insured against by companies similarly situated and engaged in
the same or a similar business for the assets and operations of the Borrower and
its Subsidiaries.  The Administrative Agent on behalf of the Lenders has been
named as additional insured in respect of such liability insurance policies and
the Administrative Agent has been named as loss payee with respect to Property
loss insurance.

 

Section 7.13                                Restriction on Liens.  Neither the
Borrower nor any of the Subsidiaries is a party to any material agreement or
arrangement (other than Capital Leases creating Liens permitted by Section
9.03(c) and agreements related to the deferred purchase price of Property
creating Liens permitted by Section 9.03(d), but then only on the Property
subject of such Capital Lease or deferred purchase price), or subject to any
order, judgment, writ or decree, which either restricts or purports to restrict
its ability to grant Liens to the Administrative Agent and the Lenders on or in
respect of their Properties to secure the Indebtedness and the Loan Documents.

 

Section 7.14                                Subsidiaries.  Except as set forth
on Schedule 7.14 or as disclosed in writing to the Administrative Agent (which
shall promptly furnish a copy to the Lenders), which

 

44

--------------------------------------------------------------------------------


 

shall be a supplement to Schedule 7.14, the Borrower has no Subsidiaries, and
the Borrower has no Foreign Subsidiaries.

 

Section 7.15                                Location of Business and Offices. 
The Borrower’s jurisdiction of organization is Colorado; the name of the
Borrower as listed in the public records of its jurisdiction of organization is
Kodiak Oil & Gas (USA) Inc.; and the entity identification number of the
Borrower in its jurisdiction of organization is 20031303362 (or, in each case,
as set forth in a notice delivered to the Administrative Agent pursuant to
Section 8.01(n) in accordance with Section 12.01).  The Borrower’s principal
place of business and chief executive offices are located at the address
specified in Section 12.01 (or as set forth in a notice delivered pursuant to
Section 8.01(n) and Section 12.01(c)).  Each Subsidiary’s jurisdiction of
organization, name as listed in the public records of its jurisdiction of
organization, organizational identification number in its jurisdiction of
organization, and the location of its principal place of business and chief
executive office is stated on Schedule 7.14 (or as set forth in a notice
delivered pursuant to Section 8.01(n)).

 

Section 7.16                                Properties; Titles, Etc.

 

(a)                                  Each of the Borrower and the Subsidiaries
has good and defensible title to the Oil and Gas Properties evaluated in the
most recently delivered Reserve Report and good title to all its personal
Properties, in each case, free and clear of all Liens except Liens permitted by
Section 9.03.  After giving full effect to the Excepted Liens, the Borrower or
the Subsidiary specified as the owner owns the net interests in production
attributable to the Hydrocarbon Interests as reflected in the most recently
delivered Reserve Report, and the ownership of such Properties shall not in any
material respect obligate the Borrower or such Subsidiary to bear the costs and
expenses relating to the maintenance, development and operations of each such
Property in an amount in excess of the working interest of each Property set
forth in the most recently delivered Reserve Report that is not offset by a
corresponding proportionate increase in the Borrower’s or such Subsidiary’s net
revenue interest in such Property.

 

(b)                                 All material leases and agreements necessary
for the conduct of the business of the Borrower and the Subsidiaries are valid
and subsisting, in full force and effect, and there exists no default or event
or circumstance which with the giving of notice or the passage of time or both
would give rise to a default under any such lease or leases, which could
reasonably be expected to have a Material Adverse Effect.

 

(c)                                  The rights and Properties presently owned,
leased or licensed by the Borrower and the Subsidiaries including, without
limitation, all easements and rights of way, include all rights and Properties
necessary to permit the Borrower and the Subsidiaries to conduct their business
in all material respects in the same manner as its business has been conducted
prior to the date hereof.

 

(d)                                 All of the Properties of the Borrower and
the Subsidiaries which are reasonably necessary for the operation of their
businesses are in good working condition and are maintained in accordance with
prudent business standards.

 

45

--------------------------------------------------------------------------------


 

(e)                                  The Borrower and each Subsidiary owns, or
is licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual Property material to its business, and the use thereof by the
Borrower and such Subsidiary does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.  The Borrower and its Subsidiaries either own or have valid licenses or
other rights to use all databases, geological data, geophysical data,
engineering data, seismic data, maps, interpretations and other technical
information used in their businesses as presently conducted, subject to the
limitations contained in the agreements governing the use of the same, which
limitations are customary for companies engaged in the business of the
exploration and production of Hydrocarbons, with such exceptions as could not
reasonably be expected to have a Material Adverse Effect.

 

Section 7.17                                Maintenance of Properties.  Except
for such acts or failures to act as could not be reasonably expected to have a
Material Adverse Effect, the Oil and Gas Properties (and Properties unitized
therewith) of the Borrower and its Subsidiaries have been maintained, operated
and developed in a good and workmanlike manner and in conformity with all
Governmental Requirements and in conformity with the provisions of all leases,
subleases or other contracts comprising a part of the Hydrocarbon Interests and
other contracts and agreements forming a part of the Oil and Gas Properties of
the Borrower and its Subsidiaries.  Specifically in connection with the
foregoing, except for those as could not be reasonably expected to have a
Material Adverse Effect, (i) no Oil and Gas Property of the Borrower or any
Subsidiary is subject to having allowable production reduced below the full and
regular allowable (including the maximum permissible tolerance) because of any
overproduction (whether or not the same was permissible at the time) and (ii)
none of the wells comprising a part of the Oil and Gas Properties (or Properties
unitized therewith) of the Borrower or any Subsidiary is deviated from the
vertical more than the maximum permitted by Governmental Requirements, and such
wells are, in fact, bottomed under and are producing from, and the well bores
are wholly within, the Oil and Gas Properties (or in the case of wells located
on Properties unitized therewith, such unitized Properties) of the Borrower or
such Subsidiary.  All pipelines, wells, gas processing plants, platforms and
other material improvements, fixtures and equipment owned in whole or in part by
the Borrower or any of its Subsidiaries that are necessary to conduct normal
operations are being maintained in a state adequate to conduct normal
operations, and with respect to such of the foregoing which are operated by the
Borrower or any of its Subsidiaries or other third party operators, in a manner
consistent with the Borrower’s or its Subsidiaries’ past practices, or, if
operated by a third party, consistent with other oil and gas operators in the
area of the respective Oil and Gas Properties (other than those the failure of
which to maintain in accordance with this Section 7.17 could not reasonably be
expected to have a Material Adverse Effect).

 

Section 7.18                                Gas Imbalances, Prepayments.  Except
as set forth on Schedule 7.18 or on the most recent certificate delivered
pursuant to Section 8.12(c), on a net basis there are no gas imbalances, take or
pay or other prepayments which would require the Borrower or any of its
Subsidiaries to deliver Hydrocarbons produced from their Oil and Gas Properties
at some future time without then or thereafter receiving full payment therefor
exceeding 1.5 bcf of gas (on an mcf equivalent basis) in the aggregate.

 

46

--------------------------------------------------------------------------------


 

Section 7.19                                Marketing of Production.  Except for
contracts listed and in effect on the date hereof on Schedule 7.19, and
thereafter either disclosed in writing to the Administrative Agent or included
in the most recently delivered Reserve Report (with respect to all of which
contracts the Borrower represents that it or its Subsidiaries are receiving a
price for all production sold thereunder which is computed substantially in
accordance with the terms of the relevant contract and are not having deliveries
curtailed substantially below the subject Property’s delivery capacity), no
material agreements exist which are not cancelable on 60 days notice or less
without penalty or detriment for the sale of production from the Borrower’s or
its Subsidiaries’ Hydrocarbons (including, without limitation, calls on or other
rights to purchase, production, whether or not the same are currently being
exercised) that (a) pertain to the sale of production at a fixed price and (b)
have a maturity or expiry date of longer than six (6) months from the date
hereof.

 

Section 7.20                                Swap Agreements.  Schedule 7.20, as
of the date hereof, and after the date hereof, each report required to be
delivered by the Borrower pursuant to Section 8.01(f), sets forth, a true and
complete list of all Swap Agreements of the Borrower and each Subsidiary, the
material terms thereof (including the type, term, effective date, termination
date and notional amounts or volumes), the net mark to market value thereof, all
credit support agreements relating thereto (including any margin required or
supplied) and the counterparty to each such agreement.

 

Section 7.21                                Use of Loans.  The proceeds of the
Loans shall be used to (a) finance acquisitions, including, without limitation,
the Acquisition and fees and expenses related thereto, (b) refinance debt
outstanding under the Existing Credit Agreement, (c) finance the exploration and
development of oil and gas assets of the Borrower and its Subsidiaries and (d)
provide for working capital for and for general corporate purposes of the
Borrower and its Subsidiaries.  The Borrower and its Subsidiaries are not
engaged principally, or as one of its or their important activities, in the
business of extending credit for the purpose, whether immediate, incidental or
ultimate, of buying or carrying margin stock (within the meaning of Regulation
T, U or X of the Board).  No part of the proceeds of any Loan will be used for
any purpose which violates the provisions of Regulations T, U or X of the Board.

 

Section 7.22                                Solvency.  After giving effect to
the transactions contemplated hereby, (a) the aggregate assets (after giving
effect to amounts that could reasonably be received by reason of indemnity,
offset, insurance or any similar arrangement), at a fair valuation, of the
Borrower and the Guarantors, taken as a whole, will exceed the aggregate Debt of
the Borrower and the Guarantors on a consolidated basis, as the Debt becomes
absolute and matures, (b) each of the Borrower and the Guarantors will not have
incurred or intended to incur, and will not believe that it will incur, Debt
beyond its ability to pay such Debt (after taking into account the timing and
amounts of cash to be received by each of the Borrower and the Guarantors and
the amounts to be payable on or in respect of its liabilities, and giving effect
to amounts that could reasonably be received by reason of indemnity, offset,
insurance or any similar arrangement) as such Debt becomes absolute and matures
and (c) each of the Borrower and the Guarantors will not have (and will have no
reason to believe that it will have thereafter) unreasonably small capital for
the conduct of its business.

 

Section 7.23                                Foreign Corrupt Practices.  Neither
the Borrower nor any of its Subsidiaries, nor any director, officer, agent,
employee or Affiliate of the Borrower or any of its

 

47

--------------------------------------------------------------------------------


 

Subsidiaries is aware of or has taken any action, directly or indirectly, that
would result in a material violation by such Persons of the FCPA, including
without limitation, making use of the mails or any means or instrumentality of
interstate commerce corruptly in furtherance of an offer, payment, promise to
pay or authorization of the payment of any money, or other property, gift,
promise to give, or authorization of the giving of anything of value to any
“foreign official” (as such term is defined in the FCPA) or any foreign
political party or official thereof or any candidate for foreign political
office, in contravention of the FCPA; and, the Borrower, its Subsidiaries and
its and their Affiliates have conducted their business in material compliance
with the FCPA and have instituted and maintain policies and procedures designed
to ensure, and which are reasonably expected to continue to ensure, continued
compliance therewith.

 

Section 7.24                                Money Laundering.  The operations of
the Borrower and its Subsidiaries are and have been conducted at all times in
material compliance with applicable financial recordkeeping and reporting
requirements of the Money Laundering Laws, and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Borrower or any of its Subsidiaries with respect to the Money
Laundering Laws is pending or, to the best knowledge of the Borrower,
threatened.

 

Section 7.25                                OFAC.  Neither the Borrower nor any
of its Subsidiaries, nor any director, officer, agent, employee or Affiliate of
the Borrower or any of its Subsidiaries is currently subject to any material
U.S. sanctions administered by OFAC, and the Borrower will not directly or
indirectly use the proceeds from the Loans or lend, contribute or otherwise make
available such proceeds to any Subsidiary, joint venture partner or other
Person, for the purpose of financing the activities of any Person currently
subject to any U.S. sanctions administered by OFAC.

 

ARTICLE 8
AFFIRMATIVE COVENANTS

 

Until the principal of and interest on each Loan and all fees payable hereunder
and all other amounts payable under the Loan Documents shall have been paid in
full, the Borrower covenants and agrees with the Lenders that:

 

Section 8.01                                Financial Statements; Ratings
Change; Other Information.  The Borrower will furnish to the Administrative
Agent and each Lender:

 

(a)                                  Annual Financial Statements.  As soon as
available, but in any event in accordance with then applicable law and not later
than ninety (90) days after the end of each fiscal year of the Parent, its
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by Hein & Associates or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Parent and its Consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied.

 

48

--------------------------------------------------------------------------------


 

(b)                                 Quarterly Financial Statements.  As soon as
available, but in any event in accordance with then applicable law and not later
than forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year of the Parent, its consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Parent and its Consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes.

 

(c)                                  Consolidating Financials.  At the time of
delivery of the financial statements described under Section 8.01(a) and Section
8.01(b), a consolidating balance sheet and related statements of operations,
stockholders’ equity and cashflows for the same dates and periods of the
Borrower and its subsidiaries.

 

(d)                                 Certificate of Financial Officer —
Compliance.  Concurrently with any delivery of financial statements under
Section 8.01(a) or Section 8.01(b), a certificate of a Financial Officer in
substantially the form of Exhibit D hereto (i) certifying as to whether a
Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto, (ii)
setting forth reasonably detailed calculations demonstrating compliance with
Section 8.13(b) and Section 9.01 and (iii) stating whether any change in GAAP or
in the application thereof has occurred since the date of the audited financial
statements referred to in Section 7.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate.

 

(e)                                  Certificate of Accounting Firm — Defaults. 
Concurrently with any delivery of financial statements under Section 8.01(a), a
certificate of the accounting firm that reported on such financial statements
stating whether they obtained knowledge during the course of their examination
of such financial statements of any Default (which certificate may be limited to
the extent required by accounting rules or guidelines).

 

(f)                                    Certificate of Financial Officer — Swap
Agreements.  Concurrently with the delivery of each financial report set forth
in Section 8.01(a) or Section 8.01(b), a certificate of a Financial Officer, in
form and substance satisfactory to the Administrative Agent, setting forth as of
such date, a true and complete list of all Swap Agreements of the Borrower and
each Subsidiary, the material terms thereof (including the type, term, effective
date, termination date and notional amounts or volumes), the net mark-to-market
value therefor, any new credit support agreements relating thereto not listed on
Schedule 7.20, any margin required or supplied under any credit support
document, and the counterparty to each such agreement.

 

(g)                                 Certificate of Insurer — Insurance
Coverage.  Concurrently with any delivery of financial statements under Section
8.01(a), a certificate of insurance coverage from each insurer with respect to
the insurance required by Section 8.07, in form and substance satisfactory to
the Administrative Agent, and, if requested by the Administrative Agent or any
Lender, all copies of the applicable policies.

 

49

--------------------------------------------------------------------------------


 

(h)                                 Other Accounting Reports.  Promptly upon
receipt thereof, a copy of each other report or letter submitted to the Parent,
the Borrower or any of its Subsidiaries by independent accountants in connection
with any annual, interim or special audit made by them of the books of the
Parent, the Borrower or any such Subsidiary, and a copy of any response by the
Parent, the Borrower or any such Subsidiary, or the Board of Directors of the
Parent, the Borrower or any such Subsidiary, to such letter or report.

 

(i)                                     SEC and Other Filings; Reports to
Shareholders.  Promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Parent, the Borrower or any Subsidiary with the SEC, or with any national
securities exchange, or distributed by the Borrower to its shareholders
generally, as the case may be.

 

(j)                                     Notices Under Material Instruments. 
Promptly after the furnishing thereof, copies of any financial statement, report
or notice furnished to or by any Person pursuant to the terms of any preferred
stock designation, indenture, loan or credit or other similar agreement, other
than this Agreement and not otherwise required to be furnished to the Lenders
pursuant to any other provision of this Section 8.01.

 

(k)                                  Lists of Purchasers.  Concurrently with the
delivery of any Reserve Report to the Administrative Agent pursuant to Section
8.12, a list of all Persons purchasing Hydrocarbons from the Borrower or any
Subsidiary.

 

(l)                                     Notice of Sales of Oil and Gas
Properties.  In the event the Borrower or any Subsidiary intends to sell,
transfer, assign or otherwise dispose of any Oil or Gas Properties or any Equity
Interests in any Subsidiary in accordance with Section 9.12, prior written
notice of such disposition, the price thereof and the anticipated date of
closing and any other details thereof requested by the Administrative Agent or
any Lender.

 

(m)                               Notice of Casualty Events.  Prompt written
notice, and in any event within three Business Days, of the occurrence of any
Casualty Event or the commencement of any action or proceeding that could
reasonably be expected to result in a Casualty Event, in each case, with respect
to the Property of the Borrower or any of its Subsidiaries having a fair market
value in excess of $1,000,000.

 

(n)                                 Information Regarding Borrower and
Guarantors.  Prompt written notice (and in any event within thirty (30) days
prior thereto) of any change (i) in the Borrower or any Guarantor’s corporate
name or in any trade name used to identify such Person in the conduct of its
business or in the ownership of its Properties, (ii) in the location of the
Borrower or any Guarantor’s chief executive office or principal place of
business, (iii) in the Borrower or any Guarantor’s identity or corporate
structure or in the jurisdiction in which such Person is incorporated or formed,
(iv) in the Borrower or any Guarantor’s jurisdiction of organization or such
Person’s organizational identification number in such jurisdiction of
organization, and (v) in the Borrower or any Guarantor’s federal taxpayer
identification number or foreign equivalent.

 

(o)                                 Production Report and Lease Operating
Statements.  Within forty-five (45) days after the end of each fiscal quarter, a
report setting forth, for each calendar month during the then

 

50

--------------------------------------------------------------------------------


 

current fiscal year to date, the volume of production and sales attributable to
production (and the prices at which such sales were made and the revenues
derived from such sales) for each such calendar month from the Oil and Gas
Properties, and setting forth the related ad valorem, severance and production
taxes and lease operating expenses attributable thereto and incurred for each
such calendar month.

 

(p)                                 Notices of Certain Changes.  Promptly, but
in any event within five (5) Business Days after the execution thereof, copies
of any amendment, modification or supplement to the certificate or articles of
incorporation, by-laws, any preferred stock designation or any other organic
document of the Borrower or any Subsidiary.

 

(q)                                 Other Requested Information.  Promptly
following any request therefor, such other information regarding the operations,
business affairs and financial condition of the Borrower or any Subsidiary
(including, without limitation, any Plan and any reports or other information
required to be filed with respect thereto under the Code or under ERISA), or
compliance with the terms of this Agreement or any other Loan Document, as the
Administrative Agent or any Lender may reasonably request.

 

Any financial statement required to be furnished pursuant to Section 8.01(a) or
Section 8.01(b) shall be deemed to have been furnished on the date on which the
Borrower has notified the Administrative Agent that the Parent or the Borrower
has filed such financial statement with the Securities and Exchange Commission
and such financial statement is available on the EDGAR website at www.sec.gov or
any successor government website that is freely and readily available to the
Administrative Agent and the Lenders without charge.  Notwithstanding the
foregoing, if the Administrative Agent requests the Borrower to furnish paper
copies of any such financial statement, the Borrower shall deliver such paper
copies to the Administrative Agent until the Administrative Agent gives written
notice to cease delivering such paper copies.

 

Section 8.02                                Notices of Material Events.  The
Borrower will furnish to the Administrative Agent and each Lender prompt written
notice of the following:

 

(a)                                  the occurrence of any Default;

 

(b)                                 the filing or commencement of, or the threat
in writing of, any action, suit, proceeding, investigation or arbitration by or
before any arbitrator or Governmental Authority against or affecting the
Borrower or any Affiliate thereof not previously disclosed in writing to the
Lenders or any material adverse development in any action, suit, proceeding,
investigation or arbitration (whether or not previously disclosed to the
Lenders) that, in either case, if adversely determined, could reasonably be
expected to result in liability in excess of $250,000, not fully covered by
insurance, subject to normal deductibles; and

 

(c)                                  any other development that results in, or
could reasonably be expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

 

51

--------------------------------------------------------------------------------


 

Section 8.03                                Existence; Conduct of Business.  The
Borrower will, and will cause each Subsidiary to, do or cause to be done all
things necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business and maintain, if necessary, its qualification to
do business in each other jurisdiction in which its Oil and Gas Properties is
located or the ownership of its Properties requires such qualification, except
where the failure to so qualify could not reasonably be expected to have a
Material Adverse Effect; provided that the foregoing shall not prohibit any
merger, consolidation, liquidation or dissolution permitted under Section 9.11.

 

Section 8.04                                Payment of Obligations.  The
Borrower will, and will cause each Subsidiary to, pay its obligations, including
Tax liabilities of the Borrower and all of its Subsidiaries before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) the
Borrower or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect or result in the seizure or levy of any Property of the Borrower
or any Subsidiary.

 

Section 8.05                                Performance of Obligations under
Loan Documents.  The Borrower will pay the Notes according to the reading, tenor
and effect thereof, and the Borrower will, and will cause each Subsidiary to, do
and perform every act and discharge all of the obligations to be performed and
discharged by them under the Loan Documents, including, without limitation, this
Agreement, at the time or times and in the manner specified.

 

Section 8.06                                Operation and Maintenance of
Properties.  The Borrower, at its own expense, will, and will cause each
Subsidiary to:

 

(a)                                  operate its Oil and Gas Properties and
other material Properties or cause such Oil and Gas Properties and other
material Properties to be operated in a careful and efficient manner in
accordance with the practices of the industry and in compliance with all
applicable contracts and agreements and in compliance with all Governmental
Requirements, including, without limitation, applicable pro ration requirements
and Environmental Laws, and all applicable laws, rules and regulations of every
other Governmental Authority from time to time constituted to regulate the
development and operation of its Oil and Gas Properties and the production and
sale of Hydrocarbons and other minerals therefrom, except, in each case, where
the failure to comply could not reasonably be expected to have a Material
Adverse Effect.

 

(b)                                 keep and maintain all Property material to
the conduct of its business in good working order and condition, ordinary wear
and tear excepted preserve, maintain and keep in good repair, working order and
efficiency (ordinary wear and tear excepted) all of its material Oil and Gas
Properties and other material Properties, including, without limitation, all
equipment, machinery and facilities.

 

(c)                                  promptly pay and discharge, or make
reasonable and customary efforts to cause to be paid and discharged, all delay
rentals, royalties, expenses and indebtedness accruing under the leases or other
agreements affecting or pertaining to its Oil and Gas Properties and will take
such

 

52

--------------------------------------------------------------------------------


 

reasonable further actions necessary to keep unimpaired their rights with
respect thereto and prevent any forfeiture thereof or default thereunder.

 

(d)                                 promptly perform or make reasonable and
customary efforts to cause to be performed, in accordance with industry
standards, the obligations required by each and all of the assignments, deeds,
leases, sub-leases, contracts and agreements affecting its interests in its Oil
and Gas Properties and other material Properties.

 

(e)                                  operate its Oil and Gas Properties and
other material Properties or cause or make reasonable and customary efforts to
cause such Oil and Gas Properties and other material Properties to be operated
in accordance with the practices of the industry and in material compliance with
all applicable contracts and agreements and in compliance in all material
respects with all Governmental Requirements.

 

(f)                                    to the extent the Borrower is not the
operator of any Property, the Borrower shall use reasonable efforts to cause the
operator to comply with this Section 8.06.

 

Section 8.07                                Insurance.  The Borrower will, and
will cause each Subsidiary to, maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations.  The loss payable clauses or
provisions in said insurance policy or policies insuring any of the collateral
for the Loans shall be endorsed in favor of and made payable to the
Administrative Agent as its interests may appear and such policies shall name
the Administrative Agent and the Lenders as “additional insureds” and provide
that the insurer will endeavor to give at least 30 days prior notice of any
cancellation to the Administrative Agent.

 

Section 8.08                                Books and Records; Inspection
Rights.  The Borrower will, and will cause each Subsidiary to, keep proper books
of record and account in which full, true and correct entries are made of all
dealings and transactions in relation to its business and activities.  The
Borrower will, and will cause each Subsidiary to, permit any representatives
designated by the Administrative Agent, upon reasonable prior notice, to visit
and inspect its Properties, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as often as
reasonably requested; provided, that so long as no Event of Default has occurred
and is continuing, the Borrower shall only be responsible to reimburse the fees
and expenses of the Administrative Agent for two visits per calendar year,
notwithstanding anything to the contrary in this Agreement.

 

Section 8.09                                Compliance with Laws.  The Borrower
will, and will cause each Subsidiary to, comply with all laws, rules,
regulations and orders of any Governmental Authority applicable to it or its
Property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

 

Section 8.10                                Environmental Matters.

 

(a)                                  The Borrower shall at its sole expense: (i)
comply, and shall cause its Properties and operations and each Subsidiary and
each Subsidiary’s Properties and operations to comply,

 

53

--------------------------------------------------------------------------------


 

with all applicable Environmental Laws, the breach of which could be reasonably
expected to have a Material Adverse Effect; (ii) not Release or threaten to
Release, and shall cause each Subsidiary not to Release or threaten to Release,
any Hazardous Material on, under, about or from any of the Borrower’s or its
Subsidiaries’ Properties or any other property offsite the Property to the
extent caused by the Borrower’s or any of its Subsidiaries’ operations except in
compliance with applicable Environmental Laws, the Release or threatened Release
of which could reasonably be expected to have a Material Adverse Effect; (iii)
timely obtain or file, and shall cause each Subsidiary to timely obtain or file,
all Environmental Permits, if any, required under applicable Environmental Laws
to be obtained or filed in connection with the operation or use of the
Borrower’s or its Subsidiaries’ Properties, which failure to obtain or file
could reasonably be expected to have a Material Adverse Effect; (iv) promptly
commence and diligently prosecute to completion, and shall cause each Subsidiary
to promptly commence and diligently prosecute to completion, any assessment,
evaluation, investigation, monitoring, containment, cleanup, removal, repair,
restoration, remediation or other remedial obligations (collectively, the
“Remedial Work”) in the event any Remedial Work is required or reasonably
necessary under applicable Environmental Laws because of or in connection with
the actual or suspected past, present or future Release or threatened Release of
any Hazardous Material on, under, about or from any of the Borrower’s or its
Subsidiaries’ Properties, which failure to commence and diligently prosecute to
completion could reasonably be expected to have a Material Adverse Effect; (v)
conduct, and cause its Subsidiaries to conduct, their respective operations and
businesses in a manner that will not expose any Property or Person to Hazardous
Materials that could reasonably be expected to form the basis for a claim for
damages or compensation; and (vi) establish and implement, and shall cause each
Subsidiary to establish and implement, such procedures as may be necessary to
continuously determine and assure that the Borrower’s and its Subsidiaries’
obligations under this Section 8.10(a) are timely and fully satisfied, which
failure to establish and implement could reasonably be expected to have a
Material Adverse Effect.

 

(b)                                 The Borrower will promptly, but in no event
later than five days of the occurrence of a triggering event, notify the
Administrative Agent and the Lenders in writing of any threatened action,
investigation or inquiry by any Governmental Authority or any threatened demand
or lawsuit by any Person against the Borrower or its Subsidiaries or their
Properties of which the Borrower has knowledge in connection with any
Environmental Laws if the Borrower could reasonably anticipate that such action
will result in liability (whether individually or in the aggregate) in excess of
$250,000, not fully covered by insurance, subject to normal deductibles.

 

(c)                                  The Borrower will, and will cause each
Subsidiary to, provide environmental assessments, audits and tests in accordance
with the most current version of the American Society of Testing Materials
standards upon request by the Administrative Agent and the Lenders and no more
than once per year in the absence of any Event of Default (or as otherwise
required to be obtained by the Administrative Agent or the Lenders by any
Governmental Authority), in connection with any future acquisitions of Oil and
Gas Properties or other Properties.

 

54

--------------------------------------------------------------------------------


 

Section 8.11                                Further Assurances.

 

(a)                                  The Borrower at its sole expense will, and
will cause each Subsidiary to, promptly execute and deliver to the
Administrative Agent all such other documents, agreements and instruments
reasonably requested by the Administrative Agent to comply with, cure any
defects or accomplish the conditions precedent, covenants and agreements of the
Borrower or any Subsidiary, as the case may be, in the Loan Documents, including
the Notes, or to further evidence and more fully describe the collateral
intended as security for the Indebtedness, or to correct any omissions in this
Agreement or the Security Instruments, or to state more fully the obligations
secured therein, or to perfect, protect or preserve any Liens created pursuant
to this Agreement or any of the Security Instruments or the priority thereof, or
to make any recordings, file any notices or obtain any consents, all as may be
reasonably necessary or appropriate, in the sole discretion of the
Administrative Agent, in connection therewith.

 

(b)                                 The Borrower hereby authorizes the
Administrative Agent to file one or more financing or continuation statements,
and amendments thereto, relative to all or any part of the Mortgaged Property
without the signature of the Borrower or any other Guarantor where permitted by
law.  A carbon, photographic or other reproduction of the Security Instruments
or any financing statement covering the Mortgaged Property or any part thereof
shall be sufficient as a financing statement where permitted by law.

 

Section 8.12                                Reserve Reports.

 

(a)                                  On or before March 1st and September 1st of
each year, commencing March 1, 2012, the Borrower shall furnish to the
Administrative Agent and the Lenders a Reserve Report evaluating the Oil and Gas
Properties of the Borrower and its Subsidiaries as of the immediately preceding
December 31st and July 1st.  The Reserve Report as of December 31 of each year
shall be prepared by one or more Approved Petroleum Engineers, and the July 1
Reserve Report of each year shall be prepared by or under the supervision of the
chief engineer of the Borrower who shall certify such Reserve Report to be true
and accurate and to have been prepared in accordance with the procedures used in
the immediately preceding December 31 Reserve Report.

 

(b)                                 In the event of an Interim Redetermination
of the Borrowing Base under the Senior Revolving Credit Agreement, the Borrower
shall furnish to the Administrative Agent and the Lenders a copy of the Reserve
Report provided to the Senior Administrative Agent in connection with such
Interim Redetermination, which shall be prepared by or under the supervision of
the chief engineer of the Borrower who shall certify such Reserve Report to be
true and accurate and to have been prepared in accordance with the procedures
used in the immediately preceding December 31 Reserve Report.

 

(c)                                  With the delivery of each Reserve Report,
the Borrower shall provide to the Administrative Agent and the Lenders a
certificate from a Responsible Officer certifying that in all material respects:
(i) the information contained in the Reserve Report and any other information
delivered in connection therewith is true and correct, (ii) the Borrower or its
Subsidiaries owns good and defensible title to the Oil and Gas Properties
evaluated in such Reserve Report and such Properties are free of all Liens
except for Liens permitted by Section 9.03, (iii) except as set forth on an
exhibit to the certificate, on a net basis there are no gas imbalances, take or
pay or other prepayments in excess of the volume specified in Section 7.18

 

55

--------------------------------------------------------------------------------


 

with respect to its Oil and Gas Properties evaluated in such Reserve Report
which would require the Borrower or any Subsidiary to deliver Hydrocarbons
either generally or produced from such Oil and Gas Properties at some future
time without then or thereafter receiving full payment therefor, (iv) none of
their Oil and Gas Properties have been sold since the date of the last
determination of the Borrowing Base under the Senior Revolving Credit Agreement
except as set forth on an exhibit to the certificate, which certificate shall
list all of its Oil and Gas Properties sold and in such detail as reasonably
required by the Administrative Agent, (v) attached to the certificate is a list
of all marketing agreements entered into subsequent to the later of the date
hereof or the most recently delivered Reserve Report which the Borrower could
reasonably be expected to have been obligated to list on Schedule 7.19 had such
agreement been in effect on the date hereof and (vi) attached thereto is a
schedule of the Oil and Gas Properties evaluated by such Reserve Report that are
Mortgaged Properties and demonstrating the percentage of the total value of the
Oil and Gas Properties that the value of such Mortgaged Properties represent in
compliance with Section 8.14(a).

 

Section 8.13                                Title Information.

 

(a)                                  On or before the delivery to the
Administrative Agent and the Lenders of each Reserve Report required by Section
8.12(a), the Borrower will deliver title information in form and substance
acceptable to the Administrative Agent covering enough of the Oil and Gas
Properties included in the most recent Borrowing Base under the Senior Revolving
Credit Agreement that were not included in the immediately preceding Reserve
Report, so that the Administrative Agent shall have received together with title
information previously delivered to the Administrative Agent, satisfactory title
information on at least 80% of the total value of the Oil and Gas Properties
evaluated by such Reserve Report, including evidence that at least 95% of the
total value of the Borrower’s Oil and Gas Properties included in the most recent
Borrowing Base under the Senior Revolving Credit Agreement are on Federal
leases, State leases, allotted lands or fee simple.

 

(b)                                 If the Borrower has provided title
information for additional Properties under Section 8.13(a), the Borrower shall,
within 60 days of notice from the Administrative Agent that material title
defects or exceptions exist with respect to such additional Properties, either
(i) cure any such title defects or exceptions (including defects or exceptions
as to priority) which are not permitted by Section 9.03 raised by such
information, (ii) substitute acceptable Mortgaged Properties with no material
title defects or exceptions except for Excepted Liens (other than Excepted Liens
described in clauses (e), (g) and (h) of such definition) having an equivalent
value or (iii) deliver title information in form and substance acceptable to the
Administrative Agent so that the Administrative Agent shall have received,
together with title information previously delivered to the Administrative
Agent, satisfactory title information on at least 80% of the value of the Oil
and Gas Properties included in the most recent Borrowing Base under the Senior
Revolving Credit Agreement.

 

(c)                                  If the Borrower is unable to cure any
material title defect requested by the Administrative Agent or the Lenders to be
cured within the 60-day period or the Borrower does not comply with the
requirements to provide acceptable title information covering 80% of the value
of the Oil and Gas Properties included in the most recent Borrowing Base under
the Senior Revolving Credit Agreement, such default shall not be a Default, but
instead the Administrative

 

56

--------------------------------------------------------------------------------


 

Agent and/or the Majority Lenders shall have the right to exercise the following
remedy in their sole discretion from time to time, and any failure to so
exercise this remedy at any time shall not be a waiver as to future exercise of
the remedy by the Administrative Agent or the Lenders.  To the extent that the
Administrative Agent or the Majority Lenders are not satisfied with title to any
Mortgaged Property after the 60-day period has elapsed, such unacceptable
Mortgaged Property shall not count towards the 80% requirement, and the
Administrative Agent may send a notice to the Borrower and the Lenders that the
amount of Total Proved PW10% used in connection with Section 9.01(d) shall be
reduced by an amount as determined by the Majority Lenders to reasonably account
for the value of such unacceptable Mortgaged Property with respect to the total
value of the Oil and Gas Properties evaluated in the most recent Reserve
Report.  This new Total Proved PW10% amount shall become effective immediately
after receipt of such notice; provided that, if the Borrower subsequently
provides the Administrative Agent with title information reasonably acceptable
to the Administrative Agent covering any such unacceptable Mortgaged Property,
the Total Proved PW10% amount shall be increased by an amount as determined by
the Administrative Agent.

 

Section 8.14                                Additional Collateral; Additional
Guarantors.

 

(a)                                  In connection with each redetermination of
the Borrowing Base pursuant to the terms of the Senior Revolving Credit
Agreement, the Borrower shall review the Reserve Report and the list of current
Mortgaged Properties (as described in Section 8.12(c)(vi)) to ascertain whether
the Mortgaged Properties represent at least 80% of the total value of the Oil
and Gas Properties evaluated in the most recently completed Reserve Report after
giving effect to exploration and production activities, acquisitions,
dispositions and production.  In the event that the Mortgaged Properties do not
represent at least 80% of such total value, then the Borrower shall, and shall
cause its Subsidiaries to, grant, within thirty (30) days of delivery of the
certificate required under Section 8.12(c), to the Administrative Agent as
security for the Indebtedness a second-priority Lien interest (provided that
Excepted Liens of the type described in clauses (a) to (d) and (f) of the
definition thereof may exist, but subject to the provisos at the end of such
definition) on additional Oil and Gas Properties not already subject to a Lien
of the Security Instruments such that after giving effect thereto, the Mortgaged
Properties will represent at least 80% of such total value.  All such Liens will
be created and perfected by and in accordance with the provisions of deeds of
trust, security agreements and financing statements or other Security
Instruments, all in form and substance reasonably satisfactory to the
Administrative Agent and in sufficient executed (and acknowledged where
necessary or appropriate) counterparts for recording purposes.  In order to
comply with the foregoing, if any Subsidiary places a Lien on its Oil and Gas
Properties and such Subsidiary is not a Guarantor, then it shall become a
Guarantor and comply with Section 8.14(b).

 

(b)                                 In the event that the Borrower or any
Subsidiary acquires or forms any Subsidiary, the Borrower shall promptly cause
such Subsidiary to guarantee the Indebtedness pursuant to the Guaranty
Agreement.  In connection with any such guaranty, the Borrower shall, or shall
cause such Subsidiary to, (i) execute and deliver a supplement to the Guaranty
Agreement executed by such Subsidiary, (ii) pledge all of the Equity Interests
of such new Subsidiary (including, without limitation, delivery of original
stock certificates evidencing the Equity Interests of such Subsidiary, together
with an appropriate undated stock powers for each certificate duly executed in
blank by the registered owner thereof to the Senior Administrative

 

57

--------------------------------------------------------------------------------


 

Agent) and (iii) execute and deliver such other additional closing documents,
certificates and legal opinions as shall reasonably be requested by the
Administrative Agent, in each case subject to the rights and interests of the
Senior Administrative Agent.

 

(c)                                  The Borrower will at all times cause the
other material tangible and intangible assets of the Borrower and each
Subsidiary to be subject to a Lien of the Security Instruments in accordance
with the terms thereof.

 

Section 8.15                                ERISA Compliance.  The Borrower will
promptly furnish and will cause the Subsidiaries and any ERISA Affiliate to
promptly furnish to the Administrative Agent (i) promptly after the filing
thereof with the United States Secretary of Labor or the Internal Revenue
Service, copies of each annual and other report with respect to each Plan or any
trust created thereunder, and (ii) immediately upon becoming aware of the
occurrence of any “prohibited transaction,” as described in section 406 of ERISA
or in section 4975 of the Code, in connection with any Plan or any trust created
thereunder, a written notice signed by the President or the principal Financial
Officer, the Subsidiary or the ERISA Affiliate, as the case may be, specifying
the nature thereof, what action the Borrower, the Subsidiary or the ERISA
Affiliate is taking or proposes to take with respect thereto, and, when known,
any action taken or proposed by the Internal Revenue Service or the Department
of Labor with respect thereto.

 

Section 8.16                                Marketing Activities.

 

(a)                                  The Borrower will not, and will not permit
any of its Subsidiaries to, engage in marketing activities for any Hydrocarbons
or enter into any contracts related thereto other than (i) contracts for the
sale of Hydrocarbons scheduled or reasonably estimated to be produced from their
proved Oil and Gas Properties during the period of such contract, (ii) contracts
for the sale of Hydrocarbons scheduled or reasonably estimated to be produced
from proved Oil and Gas Properties of third parties during the period of such
contract associated with the Oil and Gas Properties of the Borrower and its
Subsidiaries that the Borrower or one of its Subsidiaries has the right to
market pursuant to joint operating agreements, unitization agreements or other
similar contracts that are usual and customary in the oil and gas business and
(iii) other contracts for the purchase and/or sale of Hydrocarbons of third
parties (A) which have generally offsetting provisions (i.e. corresponding
pricing mechanics, delivery dates and points and volumes) such that no
“position” is taken and (B) for which appropriate credit support has been taken
to alleviate the material credit risks of the counterparty thereto.

 

(b)                                 The Borrower will not, and will not permit
any Subsidiary to, amend in any material respect the written Hydrocarbon
Marketing Policy delivered to the Lenders pursuant to Section 6.01(o) without
the prior written consent of the Administrative Agent and the Majority Lenders.

 

ARTICLE 9
NEGATIVE COVENANTS

 

Until the principal of and interest on each Loan and all fees payable hereunder
and all other amounts payable under the Loan Documents have been paid in full,
the Borrower covenants and agrees with the Lenders that:

 

58

--------------------------------------------------------------------------------


 

Section 9.01                                Financial Covenants.

 

(a)                                  Ratio of Total Debt to EBITDAX.  The
Borrower will not, as of the last day of any fiscal quarter, permit its ratio of
Total Debt as of such time to EBITDAX for the four fiscal quarters ending on the
last day of the fiscal quarter immediately preceding the date of determination
for which financial statements are available to be greater than 4.50 to 1.00. 
Notwithstanding the foregoing, for the purpose of determining EBITDAX of the
Borrower and its Subsidiaries for this Section 9.01(a) for the four fiscal
quarters ending (i) December 31, 2011, EBITDAX shall be equal to the EBITDAX of
the Borrower and its Subsidiaries for the fiscal quarter ending on such date
multiplied by 4, (ii) March 31, 2012, EBITDAX shall be equal to the EBITDAX of
the Borrower and its Subsidiaries for the two fiscal quarters ending on such
date multiplied by 2 and (iii) June 30, 2012, EBITDAX shall be equal to the
EBITDAX of the Borrower and its Subsidiaries for the three fiscal quarters
ending on such date multiplied by 4/3.

 

(b)                                 Current Ratio.  The Borrower will not
permit, as of the last day of any fiscal quarter, its ratio of (i) consolidated
current assets (including the unused amount of the total Commitments under the
Senior Revolving Credit Agreement, but excluding non-cash current assets under
FAS 133) to (ii) consolidated current liabilities (excluding non-cash current
obligations under FAS 133 and current maturities under this Agreement and the
Senior Revolving Credit Agreement) to be less than 1.0 to 1.0.

 

(c)                                  Total Proved PW10% to Total Debt.  The
Borrower will not, as of any Test Date, permit the ratio of (i) Total Proved
PW10% as in effect on such Test Date to (ii) Total Debt as of such Test Date to
be less than 1.50 to 1.00. For purposes hereof, “Test Date” means (A) the date
of any scheduled redetermination of the Borrowing Base under the Senior
Revolving Credit Agreement, beginning as of April 1, 2011, (B) the date of any
interim redetermination of the Borrowing Base under the Senior Revolving Credit
Agreement, (C) the date of any material acquisition or material disposition, or
(D) such other date during each calendar year, if any, as selected by the
Administrative Agent at the request of any Lender and notified to the Borrower
at least 10 Business Days in advance, provided that the Administrative Agent
shall select no more than one additional testing date during any calendar year.

 

Section 9.02                                Debt.  The Borrower will not, and
will not permit any Subsidiary to, incur, create, assume or suffer to exist any
Debt, except:

 

(a)                                  the Notes or other Indebtedness arising
under the Loan Documents or any guaranty of or suretyship arrangement for the
Notes or other Indebtedness arising under the Loan Documents.

 

(b)                                 Debt of the Borrower and its Subsidiaries
existing on the date hereof that is reflected in the Financial Statements.

 

(c)                                  accounts payable and accrued expenses,
liabilities or other obligations to pay the deferred purchase price of Property
or services (including the provision of services pursuant to drilling
contracts), from time to time incurred in the ordinary course of business which
are not greater than ninety (90) days past the date of invoice or delinquent or
which are being contested

 

59

--------------------------------------------------------------------------------


 

in good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP.

 

(d)                                 Debt under Capital Leases not to exceed
$500,000.

 

(e)                                  Debt associated with bonds or surety
obligations required by Governmental Requirements in connection with the
operation of the Oil and Gas Properties.

 

(f)                                    intercompany Debt between the Borrower
and any Subsidiary or between Subsidiaries to the extent permitted by Section
9.05(g); provided that such Debt is not held, assigned, transferred, negotiated
or pledged to any Person other than the Borrower or one of its Wholly-Owned
Subsidiaries, and, provided further, that any such Debt owed by either the
Borrower or a Guarantor shall be subordinated to the Indebtedness on terms set
forth in the Guaranty Agreement.

 

(g)                                 endorsements of negotiable instruments for
collection in the ordinary course of business.

 

(h)                                 Subordinated Parent Debt.

 

(i)                                     Debt now or hereafter outstanding under
the Senior Revolving Credit Agreement, provided that (i) the aggregate principal
amount of such Debt shall not exceed the applicable amount set forth in the
Intercreditor Agreement, and (ii) such Debt is comprised of a single facility
with no differentiation among lenders in the revolving character, pricing or
maturity thereof.

 

(j)                                     other Debt not to exceed $1,000,000 in
the aggregate at any one time outstanding.

 

Section 9.03                                Liens.  The Borrower will not, and
will not permit any Subsidiary to, create, incur, assume or permit to exist any
Lien on any of its Properties (now owned or hereafter acquired), except:

 

(a)                                  Liens securing the payment of any
Indebtedness.

 

(b)                                 Excepted Liens.

 

(c)                                  Liens securing Capital Leases permitted by
Section 9.02(d) but only on the Property under lease.

 

(d)                                 Liens in connection with the deferred
purchase price of Property, as permitted by Section 9.02(c), but only with
respect to the Property being purchased therunder.

 

(e)                                  Liens on Property not constituting
collateral for the Indebtedness and not otherwise permitted by the foregoing
clauses of this Section 9.03; provided that the aggregate principal or face
amount of all Debt secured under this Section 9.03(e) shall not exceed
$1,000,000 at any time.

 

(f)                                    Liens created pursuant to the Senior
Revolving Credit Documents.

 

60

--------------------------------------------------------------------------------


 

Section 9.04                                Dividends, Distributions,
Redemptions and Restricted Payments.  The Borrower will not, and will not permit
any of its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, return any capital to its stockholders or
make any distribution of its Property to its Equity Interest holders, except
that if no Event of Default has occurred and is outstanding, or would result
therefrom (a) the Borrower may declare and pay dividends with respect to its
Equity Interests payable solely in additional shares of its Equity Interests
(other than Disqualified Capital Stock), (b) Subsidiaries may declare and pay
dividends ratably with respect to their Equity Interests, (c) the Borrower may
make cash distributions to the Parent with respect to the payment of reasonable
fees and expenses incurred in the ordinary course of business in connection with
the maintenance of its corporate existence, reporting obligations, tax and
accounting preparation and other similar fees and expenses and (d) the Borrower
may make Restricted Payments, in an aggregate amount per fiscal year not to
exceed $5,000,000, pursuant to and in accordance with stock option plans or
other benefit plans for management or employees of the Borrower and its
Subsidiaries.

 

Section 9.05                                Investments, Loans and Advances. 
The Borrower will not, and will not permit any Subsidiary to, make or permit to
remain outstanding any Investments in or to any Person, except that the
foregoing restriction shall not apply to:

 

(a)                                  Investments reflected in the Financial
Statements or which are disclosed to the Lenders in Schedule 9.05.

 

(b)                                 accounts receivable arising in the ordinary
course of business.

 

(c)                                  direct obligations of the United States or
any agency thereof, or obligations guaranteed by the United States or any agency
thereof, in each case maturing within one year from the date of creation
thereof.

 

(d)                                 commercial paper maturing within one year
from the date of creation thereof rated in the highest grade by S&P or Moody’s.

 

(e)                                  deposits maturing within one year from the
date of creation thereof with, including certificates of deposit issued by, any
Lender or any office located in the United States of any other bank or trust
company which is organized under the laws of the United States or any state
thereof, has capital, surplus and undivided profits aggregating at least
$100,000,000 (as of the date of such bank or trust company’s most recent
financial reports) and has a short term deposit rating of no lower than A2 or
P2, as such rating is set forth from time to time, by S&P or Moody’s,
respectively.

 

(f)                                    deposits in money market funds investing
exclusively in Investments described in Section 9.05(c), Section 9.05(d) or
Section 9.05(e).

 

(g)                                 Investments (i) made by the Borrower in or
to the Guarantors or (ii) made by any Subsidiary in or to the Borrower or any
Guarantor.

 

(h)                                 Subject to Section 9.06, Investments
(including, without limitation, capital contributions) in general or limited
partnerships or other types of entities (each a “venture”) entered into by the
Borrower or a Subsidiary with others in the ordinary course of business;

 

61

--------------------------------------------------------------------------------


 

provided that (i) any such venture is engaged exclusively in oil and gas
exploration, development, production, processing and related activities,
including transportation, (ii) the interest in such venture is acquired in the
ordinary course of business and on fair and reasonable terms and (iii) such
venture interests acquired and capital contributions made (valued as of the date
such interest was acquired or the contribution made) do not exceed, in the
aggregate at any time outstanding an amount equal to $1,000,000.

 

(i)                                     Subject to Section 9.06, Investments in
direct ownership interests in additional Oil and Gas Properties and gas
gathering systems related thereto or related to farm-out, farm-in, joint
operating, joint venture or area of mutual interest agreements, gathering
systems, pipelines or other similar arrangements which are usual and customary
in the oil and gas exploration and production business located within the
geographic boundaries of the United States of America.

 

(j)                                     Loans or advances to employees, officers
or directors in the ordinary course of business of the Borrower or any of its
Subsidiaries, in each case only as permitted by applicable law, including
Section 402 of the Sarbanes Oxley Act of 2002, but in any event not to exceed
$100,000 in the aggregate at any time.

 

(k)                                  Investments in stock, obligations or
securities received in settlement of debts arising from Investments permitted
under this Section 9.05 owing to the Borrower or any Subsidiary as a result of a
bankruptcy or other insolvency proceeding of the obligor in respect of such
debts or upon the enforcement of any Lien in favor of the Borrower or any of its
Subsidiaries; provided that the Borrower shall give the Administrative Agent
prompt written notice in the event that the aggregate amount of all Investments
held at any one time under this Section 9.05(k) exceeds $100,000.

 

(l)                                     Other Investments not to exceed
$1,000,000 in the aggregate at any time.

 

Section 9.06                                Nature of Business; International
Operations.  The Borrower will not, and will not permit any Subsidiary to, (i)
allow any material change to be made in the character of its business as an
independent oil and gas exploration and production company and (ii) engage
directly or indirectly in any business or conduct any operations except in
connection with or incidental to its present businesses and operations.  From
and after the date hereof, the Borrower and its Subsidiaries will not acquire or
make any expenditure (whether such expenditure is capital, operating or
otherwise) in or related to, any Oil and Gas Properties not located within the
geographical boundaries of the United States.

 

Section 9.07                                Limitation on Leases.  The Borrower
will not, and will not permit any Subsidiary to, create, incur, assume or suffer
to exist any obligation for the payment of rent or hire of Property of any kind
whatsoever (real or personal but excluding Capital Leases, leases of Hydrocarbon
Interests and drilling contracts), under leases or lease agreements which would
cause the aggregate amount of all payments made by the Borrower and the
Subsidiaries pursuant to all such leases or lease agreements, including, without
limitation, any residual payments at the end of any lease, to exceed $1,000,000
in any period of twelve consecutive calendar months during the life of such
leases.

 

62

--------------------------------------------------------------------------------


 

Section 9.08                                Proceeds of Notes.  The Borrower
will not permit the proceeds of the Notes to be used for any purpose other than
those permitted by Section 7.21.  Neither the Borrower nor any Person acting on
behalf of the Borrower has taken or will take any action which might cause any
of the Loan Documents to violate Regulations T, U or X or any other regulation
of the Board or to violate Section 7 of the Securities Exchange Act of 1934 or
any rule or regulation thereunder, in each case as now in effect or as the same
may hereinafter be in effect.  If requested by the Administrative Agent, the
Borrower will furnish to the Administrative Agent and each Lender a statement to
the foregoing effect in conformity with the requirements of FR Form U-1 or such
other form referred to in Regulation U, Regulation T or Regulation X of the
Board, as the case may be.

 

Section 9.09                                ERISA Compliance.  The Borrower will
not, and will not permit any Subsidiary to, at any time:

 

(a)                                  engage in, or permit any ERISA Affiliate to
engage in, any transaction in connection with which the Borrower, a Subsidiary
or any ERISA Affiliate could be subjected to either a civil penalty assessed
pursuant to subsections (c), (i), (l) or (m) of section 502 of ERISA or a tax
imposed by Chapter 43 of Subtitle D of the Code.

 

(b)                                 fail to make, or permit any ERISA Affiliate
to fail to make, full payment when due of all amounts which, under the
provisions of any Plan, agreement relating thereto or applicable law, the
Borrower, a Subsidiary or any ERISA Affiliate is required to pay as
contributions thereto.

 

(c)                                  contribute to or assume an obligation to
contribute to, or permit any ERISA Affiliate to contribute to or assume an
obligation to contribute to (i) any employee welfare benefit plan, as defined in
section 3(1) of ERISA, including, without limitation, any such plan maintained
to provide benefits to former employees of such entities, that may not be
terminated by such entities in their sole discretion at any time without any
material liability, or (ii) any employee pension benefit plan, as defined in
section 3(2) of ERISA, that is subject to Title IV of ERISA, section 302 of
ERISA or section 412 of the Code.

 

Section 9.10                                Sale or Discount of Receivables. 
Except for receivables obtained by the Borrower or any Subsidiary out of the
ordinary course of business or the settlement of joint interest billing accounts
in the ordinary course of business or discounts granted to settle collection of
accounts receivable or the sale of defaulted accounts arising in the ordinary
course of business in connection with the compromise or collection thereof and
not in connection with any financing transaction, the Borrower will not, and
will not permit any Subsidiary to, discount or sell (with or without recourse)
any of its notes receivable or accounts receivable.

 

Section 9.11                                Mergers, Etc.  The Borrower will
not, and will not permit any Subsidiary to, merge into or with or consolidate
with any other Person, or permit any other Person to merge into or consolidate
with it, or sell, transfer, lease or otherwise dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
Property to any other Person (whether now owned or hereafter acquired) (any such
transaction, a “consolidation”), or liquidate or dissolve; provided that any
Subsidiary may participate in a consolidation with any

 

63

--------------------------------------------------------------------------------


 

other Subsidiary and the Borrower may consolidate with any Subsidiary so long as
the Borrower or a Guarantor is the survivor.

 

Section 9.12                                Sale of Properties.  The Borrower
will not, and will not permit any Subsidiary to, sell, assign, farm-out, convey
or otherwise transfer any Property except for (a) the sale of Hydrocarbons in
the ordinary course of business; (b) farmouts of undeveloped acreage to which no
proved reserves are attributed and assignments in connection with such farmouts;
(c) the sale or transfer of equipment that is no longer necessary for the
business of the Borrower or such Subsidiary or is replaced by equipment of at
least comparable value and use; (d) the sale or other disposition (including
Casualty Events) of any Oil and Gas Property or any interest therein or any
Subsidiary owning Oil and Gas Properties; provided that (i) 100% of the
consideration received in respect of such sale or other disposition shall be
cash, (ii) the consideration received in respect of such sale or other
disposition shall be equal to or greater than the fair market value of the Oil
and Gas Property, interest therein or Subsidiary subject of such sale or other
disposition (as reasonably determined by the board of directors of the Borrower
and, if requested by the Administrative Agent, the Borrower shall deliver a
certificate of a Responsible Officer of the Borrower certifying to that effect),
(iii) the Borrower is in pro forma compliance with Section 9.01(d) after giving
effect to such sale or disposition, and (iv) if any such sale or other
disposition is of a Subsidiary owning Oil and Gas Properties, such sale or other
disposition shall include all the Equity Interests of such Subsidiary; (e) the
sale or other disposition of Oil and Gas Properties for other Oil and Gas
Properties held by third parties to the extent such exchanged Oil and Gas
Property is not currently included in the then applicable Borrowing Base under
the Senior Revolving Credit Agreement and where the consideration therefore is
solely other Oil and Gas Properties of materially equivalent fair market value;
(f) sales and other transfers of Oil and Gas Properties not regulated by Section
9.12(a) to (e) and not currently included in the then applicable Borrowing Base
under the Senior Revolving Credit Agreement having a fair market value not to
exceed $2,000,000 during any 12-month period; (g) the sale of equipment that is
obsolete or has no or di minimis value; and (h) the sale or transfer of Property
to the Borrower or a Subsidiary that is a Guarantor.

 

Section 9.13                                Environmental Matters.  The Borrower
will not, and will not permit any Subsidiary to, cause or permit any of its
Property to be in violation of, or do anything or permit anything to be done
which will subject any such Property to a Release or threatened Release of
Hazardous Materials, exposure to any Hazardous Materials, or to any Remedial
Work under any Environmental Laws, assuming disclosure to the applicable
Governmental Authority of all relevant facts, conditions and circumstances, if
any, pertaining to such Property where such violations, Release or threatened
Release, exposure, or Remedial work could reasonably be expected to have a
Material Adverse Effect.

 

Section 9.14                                Transactions with Affiliates.  The
Borrower will not, and will not permit any Subsidiary to, enter into any
transaction, including, without limitation, any purchase, sale, lease or
exchange of Property or the rendering of any service, with any Affiliate (other
than the Guarantors and Wholly-Owned Subsidiaries of the Borrower) unless such
transactions are otherwise permitted under this Agreement and are upon fair and
reasonable terms no less favorable to it than it would obtain in a comparable
arm’s length transaction with a Person not an Affiliate.

 

64

--------------------------------------------------------------------------------


 

Section 9.15                                Subsidiaries.  The Borrower will
not, and will not permit any Subsidiary to, create or acquire any additional
Subsidiary unless the Borrower gives written notice to the Administrative Agent
of such creation or acquisition and complies with Section 8.14(b).  The Borrower
shall not, and shall not permit any Subsidiary to, sell, assign or otherwise
dispose of any Equity Interests in any Subsidiary except in compliance with
Section 9.12(d).  Neither the Borrower nor any Subsidiary shall have any
Subsidiaries that are organized under the laws of a jurisdiction other than the
United States of America, any state thereof or the District of Columbia.

 

Section 9.16                                Negative Pledge Agreements; Dividend
Restrictions.  The Borrower will not, and will not permit any Subsidiary to,
create, incur, assume or suffer to exist any contract, agreement or
understanding (other than this Agreement, the Security Instruments or Capital
Leases creating Liens permitted by Section 9.03(c)) which in any way prohibits
or restricts the granting, conveying, creation or imposition of any Lien on any
of its Property in favor of the Administrative Agent and the Lenders or
restricts any Subsidiary from paying dividends or making distributions to the
Borrower or any Guarantor, or which requires the consent of or notice to other
Persons in connection therewith.

 

Section 9.17                                Gas Imbalances, Take-or-Pay or Other
Prepayments.  The Borrower will not, and will not permit any Subsidiary to,
allow gas imbalances, take-or-pay or other prepayments with respect to the Oil
and Gas Properties of the Borrower or any Subsidiary that would require the
Borrower or such Subsidiary to deliver Hydrocarbons at some future time without
then or thereafter receiving full payment therefor to exceed 1.5 bcf of gas (on
an mcf equivalent basis) in the aggregate.

 

Section 9.18                                Swap Agreements.

 

(a)                                  The Borrower will not, and will not permit
any Subsidiary to, enter into any Swap Agreements with any Person other than (i)
Swap Agreements in respect of commodities (A) with an Approved Counterparty, (B)
the tenor of which is not more than 60 months from the date such Swap Agreement
is executed, and (C) the notional volumes for which (when aggregated with other
commodity Swap Agreements then in effect other than basis differential swaps on
volumes already hedged pursuant to other Swap Agreements) do not exceed, as of
the date such Swap Agreement is executed, (1) until the First Anniversary, 95%
and (2) after the First Anniversary, 90% of the reasonably anticipated projected
production from proved, developed, producing Oil and Gas Properties for each
month during the period during which such Swap Agreement is in effect for each
of crude oil, natural gas and natural gas liquids, calculated separately, and
(ii) Swap Agreements in respect of interest rates with an Approved Counterparty,
as follows:  (A) Swap Agreements effectively converting interest rates from
fixed to floating, the notional amounts of which (when aggregated with all other
Swap Agreements of the Borrower and its Subsidiaries then in effect effectively
converting interest rates from fixed to floating) do not exceed 75% of the then
anticipated principal amount of the Borrower’s Debt for borrowed money which
bears interest at a fixed rate and (B) Swap Agreements effectively converting
interest rates from floating to fixed, the notional amounts of which (when
aggregated with all other Swap Agreements of the Borrower and its Subsidiaries
then in effect effectively converting interest rates from floating to fixed) do
not exceed 75% of the then outstanding principal amount of the Borrower’s Debt
for borrowed money which bears interest at a floating rate.  Except as

 

65

--------------------------------------------------------------------------------


 

provided herein, in no event shall any Swap Agreement contain any requirement,
agreement or covenant for the Borrower or any Subsidiary to post collateral or
margin to secure their obligations under such Swap Agreement or to cover market
exposures and such Swap Agreements shall not be for speculative purposes. 
Notwithstanding the foregoing, the Borrower and any Subsidiary may enter into
Swap Agreements in respect of crude oil or natural gas that are puts or floors,
provided that such puts and floors are independent and are not matched with a
ceiling or call (i.e., costless collars or participating structures).

 

(b)                                 So long as no Default exists, the Borrower
or any Subsidiary will not unwind, sell, terminate, restructure, modify or
otherwise affect (each a “Restructuring”) any Swap Agreement in respect of
commodities that was in effect at the time of the most recent Borrowing Base
determination under the Senior Revolving Credit Agreement if the aggregate net
marked to market economic effect of all such Restructurings between any two
successive Scheduled Redetermination Dates under the Senior Revolving Credit
Agreement on the date of each such Restructure is negative (which amount, if
such Restructuring is settled for cash only, shall equal the net amount of cash
paid by the Borrower or its Subsidiary to the counterparty) unless the aggregate
negative net marked to market effect of such Restructuring or Restructurings
(between any two successive Scheduled Redetermination Dates under the Senior
Revolving Credit Agreement) is less than or equal to five percent (5%) of the
then current Borrowing Base in effect under the Senior Revolving Credit
Agreement.  Notwithstanding the foregoing, the Borrower or any Subsidiary may
complete a Restructuring or Restructurings with an aggregate negative net marked
to market economic effect between any two successive Scheduled Redetermination
Dates under the Senior Revolving Credit Agreement greater than five percent (5%)
of the then current Borrowing Base in effect under the Senior Revolving Credit
Agreement if the Borrower provides 10 days prior written notice of such
Restructuring or Restructurings to the Administrative Agent.

 

ARTICLE 10
EVENTS OF DEFAULT; REMEDIES

 

Section 10.01                          Events of Default.  One or more of the
following events shall constitute an “Event of Default”:

 

(a)                                  the Borrower shall fail to pay any
principal of any Loan when and as the same shall become due and payable, whether
at the due date thereof or at a date fixed for prepayment thereof, by
acceleration or otherwise.

 

(b)                                 the Borrower shall fail to pay any interest
on any Loan or any fee or any other amount (other than an amount referred to in
Section 10.01(a)) payable under any Loan Document, when and as the same shall
become due and payable, and such failure shall continue unremedied for a period
of three (3) Business Days.

 

(c)                                  any representation or warranty made or
deemed made by or on behalf of the Borrower or any Subsidiary in or in
connection with any Loan Document or any amendment or modification of any Loan
Document or waiver under such Loan Document, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with any

 

66

--------------------------------------------------------------------------------


 

Loan Document or any amendment or modification thereof or waiver thereunder,
shall prove to have been incorrect in any material respect when made or deemed
made.

 

(d)                                 the Borrower or any Subsidiary shall fail to
observe or perform any covenant, condition or agreement contained in Section
8.01(n), Section 8.02, Section 8.03, Section 8.14, Section 8.15 or in Article
IX.

 

(e)                                  the Borrower or any Subsidiary shall fail
to observe or perform any covenant, condition or agreement contained in this
Agreement (other than those specified in Section 10.01(a), Section 10.01(a) or
Section 10.01(c)) or any other Loan Document, and such failure shall continue
unremedied for a period of 30 days after the earlier to occur of (A) notice
thereof from the Administrative Agent to the Borrower (which notice will be
given at the request of any Lender) or (B) a Responsible Officer of the Borrower
or such Subsidiary otherwise becoming aware of such default.

 

(f)                                    the Borrower or any Subsidiary shall fail
to make any payment (whether of principal or interest and regardless of amount)
in respect of any Material Indebtedness, when and as the same shall become due
and payable.

 

(g)                                 any event or condition occurs that results
in any Material Indebtedness becoming due prior to its scheduled maturity or
that enables or permits (with or without the giving of notice, the lapse of time
or both) the holder or holders of any Material Indebtedness or any trustee or
agent on its or their behalf to cause any Material Indebtedness to become due,
or to require the Redemption thereof or any offer to Redeem to be made in
respect thereof, prior to its scheduled maturity or require the Borrower or any
Subsidiary to make an offer in respect thereof; provided that the cure of an
occurrence of the aforementioned shall be deemed a cure of the event giving rise
to an Event of Default under this Section 10.01(g).

 

(h)                                 an involuntary proceeding shall be commenced
or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of the Borrower or any Subsidiary or
its debts, or of a substantial part of its assets, under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 30 days or an order or decree approving
or ordering any of the foregoing shall be entered.

 

(i)                                     the Borrower or any Subsidiary shall (i)
voluntarily commence any proceeding or file any petition seeking liquidation,
reorganization or other relief under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect, (ii) consent
to the institution of, or fail to contest in a timely and appropriate manner,
any proceeding or petition described in Section 10.01(g), (iii) apply for or
consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing; or any stockholder of the Borrower
shall make any request or take any action for the

 

67

--------------------------------------------------------------------------------


 

purpose of calling a meeting of the stockholders of the Borrower to consider a
resolution to dissolve and wind-up the Borrower’s affairs.

 

(j)                                     the Borrower or any Subsidiary shall
become unable, admit in writing its inability or fail generally to pay its debts
as they become due.

 

(k)                                  (i) one or more judgments for the payment
of money in an aggregate amount in excess of $1,000,000 (to the extent not
covered by independent third party insurance provided by insurers of the highest
claims paying rating or financial strength as to which the insurer does not
dispute coverage and is not subject to an insolvency proceeding) or (ii) any one
or more non-monetary judgments that have, or could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, shall be
rendered against the Borrower, any Subsidiary or any combination thereof and the
same shall remain undischarged for a period of 30 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of the Borrower or any
Subsidiary to enforce any such judgment.

 

(l)                                     the Loan Documents after delivery
thereof shall for any reason, except to the extent permitted by the terms
thereof, cease to be in full force and effect and valid, binding and enforceable
in accordance with their terms against the Borrower or a Guarantor party thereto
or shall be repudiated by any of them, or cease to create a valid and perfected
Lien of the priority required thereby on any of the collateral purported to be
covered thereby, except to the extent permitted by the terms of this Agreement,
or the Borrower or any Subsidiary or any of their Affiliates shall so state in
writing.

 

(m)                               a Change in Control shall occur.

 

(n)                                 an Event of Default under the Senior
Revolving Credit Agreement (as such term is defined therein).

 

(o)                                 the Intercreditor Agreement, after delivery
thereof shall for any reason, except (i) to the extent permitted by the terms
thereof or (ii) solely attributable to the actions (or failure to act) of the
Administrative Agent, cease to be in full force and effect and valid, binding
and enforceable in accordance with its terms against the Borrower or any party
thereto or holder of the Debt subject thereto or shall be repudiated by any of
them, or any payment by the Borrower or any Guarantor in violation of the terms
of the Intercreditor Agreement.

 

Section 10.02                          Remedies.

 

(a)                                  In each case subject to the terms and
conditions of the Intercreditor Agreement, in the case of an Event of Default
other than one described in Section 10.01(g), Section 10.01(h) or Section
10.01(i), at any time thereafter during the continuance of such Event of
Default, the Administrative Agent may, and at the request of the Majority
Lenders, shall, by notice to the Borrower, declare the Notes and the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrower and the Guarantors accrued hereunder and under the
Notes and the other Loan

 

68

--------------------------------------------------------------------------------


 

Documents shall become due and payable immediately, without presentment, demand,
protest, notice of intent to accelerate, notice of acceleration or other notice
of any kind, all of which are hereby waived by the Borrower and each Guarantor;
and in case of an Event of Default described in Section 10.01(g), Section
10.01(h) or  Section 10.01(i), the Notes and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and the other
obligations of the Borrower and the Guarantors accrued hereunder and under the
Notes and the other Loan Documents, shall automatically become due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower and each Guarantor.

 

(b)                                 In the case of the occurrence of an Event of
Default, the Administrative Agent and the Lenders will have all other rights and
remedies available at law and equity.

 

(c)                                  All proceeds realized from the liquidation
or other disposition of collateral or otherwise received after maturity of the
Notes, whether by acceleration or otherwise, shall be applied (subject to the
Intercreditor Agreement):

 

(i)                                     first, to payment or reimbursement of
that portion of the Indebtedness constituting fees, expenses and indemnities
payable to the Administrative Agent in its capacity as such;

 

(ii)                                  second, pro rata to payment or
reimbursement of that portion of the Indebtedness constituting fees, expenses
and indemnities payable to the Lenders;

 

(iii)                               third, pro rata to payment of accrued
interest on the Loans;

 

(iv)                              fourth, pro rata to payment of principal
outstanding on the Loans and Indebtedness referred to in Clause (b) of the
definition of Indebtedness owing to a Lender or an Affiliate of a Lender;

 

(v)                                 fifth, pro rata to any other Indebtedness;
and

 

(vi)                              sixth, any excess, after all of the
Indebtedness shall have been indefeasibly paid in full in cash, shall be paid to
the Borrower or as otherwise required by any Governmental Requirement.

 

ARTICLE 11
THE AGENTS

 

Section 11.01                          Appointment; Powers.  Each of the Lenders
hereby irrevocably appoints the Administrative Agent as its agent and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof and the
other Loan Documents, together with such actions and powers as are reasonably
incidental thereto.

 

Section 11.02                          Duties and Obligations of Administrative
Agent.  The Administrative Agent shall not have any duties or obligations except
those expressly set forth in the Loan Documents.  Without limiting the
generality of the foregoing, (a) the Administrative Agent shall

 

69

--------------------------------------------------------------------------------


 

not be subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing (the use of the term “agent” herein and
in the other Loan Documents with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law; rather, such term is used
merely as a matter of market custom, and is intended to create or reflect only
an administrative relationship between independent contracting parties), (b) the
Administrative Agent shall have no duty to take any discretionary action or
exercise any discretionary powers, except as provided in Section 11.03, and (c)
except as expressly set forth herein, the Administrative Agent shall not have
any duty to disclose, and shall not be liable for the failure to disclose, any
information relating to the Borrower or any of its Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity.  The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower or a Lender, and shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or under any other Loan Document or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or in any
other Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, (v) the satisfaction of any condition set forth in
Article VI or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent or as to those conditions
precedent expressly required to be to the Administrative Agent’s satisfaction,
(vi) the existence, value, perfection or priority of any collateral security or
the financial or other condition of the Borrower and its Subsidiaries or any
other obligor or guarantor, or (vii) any failure by the Borrower or any other
Person (other than itself) to perform any of its obligations hereunder or under
any other Loan Document or the performance or observance of any covenants,
agreements or other terms or conditions set forth herein or therein.  For
purposes of determining compliance with the conditions specified in Article VI,
each Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received written notice from such Lender prior
to the proposed closing date specifying its objection thereto.

 

Section 11.03                          Action by Administrative Agent.  The
Administrative Agent shall have no duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise in writing as directed by the
Majority Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 12.02) and in all cases
the Administrative Agent shall be fully justified in failing or refusing to act
hereunder or under any other Loan Documents unless it shall (a) receive written
instructions from the Majority Lenders or the Lenders, as applicable, (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 12.02) specifying the action to be taken
and (b) be indemnified to its satisfaction by the Lenders against any and all
liability and expenses which may be incurred by it by reason of taking or
continuing to take any such action.  The instructions as aforesaid and any
action taken

 

70

--------------------------------------------------------------------------------


 

or failure to act pursuant thereto by the Administrative Agent shall be binding
on all of the Lenders.  If a Default has occurred and is continuing, then the
Administrative Agent shall take such action with respect to such Default as
shall be directed by the requisite Lenders in the written instructions (with
indemnities) described in this Section 11.03, provided that, unless and until
the Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default as it shall deem advisable in
the best interests of the Lenders.  In no event, however, shall the
Administrative Agent be required to take any action which exposes the
Administrative Agent to personal liability or which is contrary to this
Agreement, the Loan Documents or applicable law. If a Default has occurred and
is continuing, neither the Syndication Agent nor the Documentation Agent shall
have any obligation to perform any act in respect thereof.  The Administrative
Agent shall not be liable for any action taken or not taken by it with the
consent or at the request of the Majority Lenders or the Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 12.02), and otherwise the Administrative
Agent shall not be liable for any action taken or not taken by it hereunder or
under any other Loan Document or under any other document or instrument referred
to or provided for herein or therein or in connection herewith or therewith
INCLUDING ITS OWN ORDINARY NEGLIGENCE, except for its own gross negligence or
willful misconduct.  Each Lender further (i) acknowledges that it has received a
copy of the Intercreditor Agreement, (ii) acknowledges and agrees that the
Administrative Agent is and was authorized to enter into the same, and (iii)
agrees that it is bound by its terms.

 

Section 11.04                          Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon and each of the Borrower and the Lenders hereby waives the right
to dispute the Administrative Agent’s record of such statement, except in the
case of gross negligence or willful misconduct by the Administrative Agent.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.  The Administrative Agent
may deem and treat the payee of any Note as the holder thereof for all purposes
hereof unless and until a written notice of the assignment or transfer thereof
permitted hereunder shall have been filed with the Administrative Agent.

 

Section 11.05                          Subagents.  The Administrative Agent may
perform any and all its duties and exercise its rights and powers by or through
any one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all its duties
and exercise its rights and powers through their respective Related Parties. 
The exculpatory provisions of the preceding Sections of this Article XI shall
apply to any such sub-agent and to the Related Parties of the Administrative
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.

 

71

--------------------------------------------------------------------------------


 

Section 11.06                          Resignation or Removal of Administrative
Agent.  Subject to the appointment and acceptance of a successor Administrative
Agent as provided in this Section 11.06, the Administrative Agent may resign at
any time by notifying the Lenders and the Borrower, and the Administrative Agent
may be removed at any time with or without cause by the Majority Lenders.  Upon
any such resignation or removal, the Majority Lenders shall have the right, in
consultation with the Borrower, to appoint a successor.  If no successor shall
have been so appointed by the Majority Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation or removal of the retiring Administrative Agent, then the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a bank with an office in New York, New York,
or an Affiliate of any such bank.  Upon the acceptance of its appointment as
Agent hereunder by a successor, such successor shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder.  The fees payable by the Borrower to
a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor. 
After the Administrative Agent’s resignation hereunder, the provisions of this
Article XI and Section 12.03 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent.

 

Section 11.07                          Agents as Lenders.  Each bank serving as
an Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not an
Agent, and such bank and its Affiliates may accept deposits from, lend money to
and generally engage in any kind of business with the Borrower or any Subsidiary
or other Affiliate thereof as if it were not an Agent hereunder.

 

Section 11.08                          No Reliance.

 

(a)                                  Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent, any other
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement and each other Loan Document to which it is a party.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, any other Agent or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document, any related agreement or any
document furnished hereunder or thereunder.  The Agents shall not be required to
keep themselves informed as to the performance or observance by the Borrower or
any of its Subsidiaries of this Agreement, the Loan Documents or any other
document referred to or provided for herein or to inspect the Properties or
books of the Borrower or its Subsidiaries.  Except for notices, reports and
other documents and information expressly required to be furnished to the
Lenders by the Administrative Agent hereunder, no Agent shall have any duty or
responsibility to provide any Lender with any credit or other information
concerning the affairs, financial condition or business of the Borrower (or any
of its Affiliates) which may come into the possession of such Agent or any of
its Affiliates.  In this regard, each Lender acknowledges that Mayer Brown LLP
is acting in this transaction as special counsel to the Administrative Agent

 

72

--------------------------------------------------------------------------------


 

only, except to the extent otherwise expressly stated in any legal opinion or
any Loan Document.  Each other party hereto will consult with its own legal
counsel to the extent that it deems necessary in connection with the Loan
Documents and the matters contemplated therein.

 

(b)                                 The Lenders acknowledge that the
Administrative Agent is acting solely in administrative capacities with respect
to structuring and syndication of this facility and has no duties,
responsibilities or liabilities under this Agreement and the other Loan
Documents other than their administrative duties, responsibilities and
liabilities specifically as set forth in the Loan Documents and in its capacity
as a Lender hereunder.  In structuring, arranging or syndicating this Agreement,
each Lender acknowledges that the Administrative Agent and may be an agent or
lender under these Notes, the Senior Revolving Credit Notes, other loans or
other securities and waives any existing or future conflicts of interest
associated with their role in such other debt instruments.  If in the
administration of this facility or any other debt instrument, the Administrative
Agent determines (or is given written notice by any Lender that a conflict
exists), then it shall eliminate such conflict within ninety (90) days or resign
pursuant to Section 11.06 and shall have no liability for action taken or not
taken while such conflict existed.

 

Section 11.09                          Administrative Agent May File Proofs of
Claim.  In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to the Borrower or any of its Subsidiaries, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(a)                                  to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans
and all other Indebtedness that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Section 12.03)
allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 12.03.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement,

 

73

--------------------------------------------------------------------------------


 

adjustment or composition affecting the Indebtedness or the rights of any Lender
or to authorize the Administrative Agent to vote in respect of the claim of any
Lender in any such proceeding.

 

Section 11.10                          Authority of Administrative Agent to
Release Collateral and Liens.

 

(a)                                  Each Lender hereby authorizes the
Administrative Agent to release any collateral that is permitted to be sold or
released pursuant to the terms of the Loan Documents.  Each Lender hereby
authorizes the Administrative Agent to execute and deliver to the Borrower, at
the Borrower’s sole cost and expense, any and all releases of Liens, termination
statements, assignments or other documents reasonably requested by the Borrower
in connection with any sale or other disposition of Property to the extent such
sale or other disposition is permitted by the terms of Section 9.12 or is
otherwise authorized by the terms of the Loan Documents. Upon the request of the
Administrative Agent at any time, the Lenders will confirm in writing the
Administrative Agent’s authority to release particular types or items of
Collateral pursuant to this Section 11.10.

 

(b)                                 Notwithstanding anything contained in any of
the Loan Documents to the contrary, the Borrower and its Subsidiaries, the
Administrative Agent, and each Lender hereby agree that no Lender shall have any
right individually to realize upon any of the Collateral or to enforce the
Guaranties, it being understood and agreed that all powers, rights and remedies
hereunder and under the Security Instruments may be exercised solely by
Administrative Agent on behalf of the Lenders in accordance with the terms
hereof and the other Loan Documents.  By accepting the benefit of the Liens
granted pursuant to the Security Instruments, each Lender not party hereto
hereby agrees to the terms of this paragraph (b).

 

Section 11.11                          The Syndication Agent and the
Documentation Agent.  Any Syndication Agent and any Documentation Agent, if
named from time to time, shall have no duties, responsibilities or liabilities
under this Agreement and the other Loan Documents other than their duties,
responsibilities and liabilities in their capacity as Lenders hereunder.

 

Section 11.12                          The Intercreditor Agreement.  Each of the
Lenders hereby acknowledges that it has received and reviewed the Intercreditor
Agreement and agrees to be bound by the terms thereof as if such Lender was a
signatory thereto.  Each Lender (and each person that becomes a Lender hereunder
pursuant to Section 12.04(b)) hereby (i) acknowledges that the Administrative
Agent is acting under the Intercreditor Agreement as the Second Lien
Administrative Agent, and that the First Lien Administrative Agent is acting
under the Intercreditor Agreement as the First Lien Administrative Agent and
that the Administrative Agent and the First Lien Administrative Agent are
Affiliates and (ii) waives any conflict of interest, now contemplated or arising
hereafter, in connection therewith and agrees not to assert against the
Administrative Agent or the First Lien Administrative Agent any claims, cause of
action, damages or liabilities of whatever kind or nature relating thereto. 
Each Lender (and each Person that becomes a Lender hereunder pursuant to
Section 12.04(b)) hereby authorizes and directs the Administrative Agent to
enter into the Intercreditor Agreement on behalf of such Lender and agrees that
each of the Administrative Agent and the First Lien Administrative Agent, in its
various capacities thereunder, may take such actions on its behalf as is
contemplated by the terms of the Intercreditor Agreement.

 

74

--------------------------------------------------------------------------------


 

ARTICLE 12
MISCELLANEOUS

 

Section 12.01                          Notices.

 

(a)                                  Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
Section 12.01(b)), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

 

(i)                                     if to the Borrower, to it at Kodiak
Oil & Gas (USA) Inc., 1625 Broadway, Suite 250, Denver, Colorado 80202,
Attention of James P. Henderson (Telecopy No. 303.592.8071);

 

(ii)                                  if to the Administrative Agent, to it at
Wells Fargo Energy Capital, Inc., 1000 Louisiana, Ninth Floor, Houston, Texas
77002, Attention of Bryan M. McDavid (Telecopy No. 713.652.5874); and

 

(iii)                               if to any other Lender, to it at its address
(or telecopy number) set forth in its Administrative Questionnaire.

 

(b)                                 Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communications
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article II, Article III,
Article IV and Article V unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 

(c)                                  Any party hereto may change its address or
telecopy number for notices and other communications hereunder by notice to the
other parties hereto.  All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt.

 

Section 12.02                          Waivers; Amendments.

 

(a)                                  No failure on the part of the
Administrative Agent, any other Agent, or any Lender to exercise and no delay in
exercising, and no course of dealing with respect to, any right, power or
privilege, or any abandonment or discontinuance of steps to enforce such right,
power or privilege, under any of the Loan Documents shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or
privilege under any of the Loan Documents preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.  The rights and
remedies of the Administrative Agent, any other Agent and the Lenders hereunder
and under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have.  No waiver of any provision
of this Agreement or any other Loan Document or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by Section 12.02(b), and then

 

75

--------------------------------------------------------------------------------


 

such waiver or consent shall be effective only in the specific instance and for
the purpose for which given.  Without limiting the generality of the foregoing,
the making of a Loan shall not be construed as a waiver of any Default,
regardless of whether the Administrative Agent, any other Agent or any Lender
may have had notice or knowledge of such Default at the time.

 

(b)                                 Neither this Agreement nor any provision
hereof nor any Security Instrument nor any provision thereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Majority Lenders or by the Borrower and the
Administrative Agent with the consent of the Majority Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) modify the definition of “Total Proved
PW10% without the consent of each Lender (other than any Defaulting Lender),
(iii) reduce the principal amount of any Loan or reduce the rate of interest
thereon, or reduce any fees payable hereunder, or reduce any other Indebtedness
hereunder or under any other Loan Document, without the written consent of each
Lender affected thereby, (iv) postpone the scheduled date of payment or
prepayment of the principal amount of any Loan, or any interest thereon, or any
fees payable hereunder, or any other Indebtedness hereunder or under any other
Loan Document, or reduce the amount of, waive or excuse any such payment, or
postpone or extend the Maturity Date without the written consent of each Lender
affected thereby, (v) change Section 4.01(b) or Section 4.01(c) in a manner that
would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (vi) waive or amend Section 3.04(b),
Section 6.01, Section 8.14, Section 10.02(c) or Section 12.14 or change the
definition of the term “Subsidiary”, without the written consent of each Lender
(other than any Defaulting Lender), (vii) release any Guarantor (except as set
forth in the Guaranty Agreement), release any of the collateral (other than as
provided in Section 11.10), or reduce the percentage set forth in
Section 8.14(a) to less than 80%, without the written consent of each Lender
(other than any Defaulting Lender), or (viii) change any of the provisions of
this Section 12.02(b) or the definitions of “Majority Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or under any other Loan Documents or
make any determination or grant any consent hereunder or any other Loan
Documents, without the written consent of each Lender (other than any Defaulting
Lender); provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent or any other
Agent hereunder or under any other Loan Document without the prior written
consent of the Administrative Agent or such other Agent, as the case may be. 
Notwithstanding the foregoing, any supplement to Schedule 7.14 (Subsidiaries)
shall be effective simply by delivering to the Administrative Agent a
supplemental schedule clearly marked as such and, upon receipt, the
Administrative Agent will promptly deliver a copy thereof to the Lenders.

 

Section 12.03                          Expenses, Indemnity; Damage Waiver.

 

(a)                                  The Borrower shall pay (i) all reasonable
and documented out-of-pocket expenses incurred by the Administrative Agent and
its Affiliates, including, without limitation, the reasonable fees, charges and
disbursements of counsel and other outside consultants for the Administrative
Agent, the reasonable travel, photocopy, mailing, courier, telephone and other
similar expenses, and the cost of environmental invasive and non-invasive
assessments and audits and surveys and appraisals, in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration (both

 

76

--------------------------------------------------------------------------------


 

before and after the execution hereof and including advice of counsel to the
Administrative Agent as to the rights and duties of the Administrative Agent and
the Lenders with respect thereto) of this Agreement and the other Loan Documents
and any amendments, modifications or waivers of or consents related to the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable costs, expenses,
Taxes, assessments and other charges incurred by any Agent or any Lender in
connection with any filing, registration, recording or perfection of any
security interest contemplated by this Agreement or any Security Instrument or
any other document referred to therein, (iii) all reasonable out-of-pocket
expenses incurred by any Agent or any Lender, including the fees, charges and
disbursements of any counsel for any Agent or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement or any
other Loan Document, including its rights under this Section 12.03, or in
connection with the Loans made hereunder, including, without limitation, all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.

 

(b)                                 THE BORROWER SHALL INDEMNIFY EACH AGENT AND
EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH
PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND DEFEND AND HOLD EACH
INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, PENALTIES,
LIABILITIES AND RELATED EXPENSES, INCLUDING THE FEES, CHARGES AND DISBURSEMENTS
OF ANY COUNSEL FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED AGAINST ANY
INDEMNITEE ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (i) THE
EXECUTION OR DELIVERY OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY
AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY THE
PARTIES HERETO OR THE PARTIES TO ANY OTHER LOAN DOCUMENT OF THEIR RESPECTIVE
OBLIGATIONS HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR BY ANY OTHER LOAN DOCUMENT, (ii) THE FAILURE OF THE
BORROWER OR ANY SUBSIDIARY TO COMPLY WITH THE TERMS OF ANY LOAN
DOCUMENT, INCLUDING THIS AGREEMENT, OR WITH ANY GOVERNMENTAL REQUIREMENT,
(iii) ANY INACCURACY OF ANY REPRESENTATION OR ANY BREACH OF ANY WARRANTY OR
COVENANT OF THE BORROWER OR ANY GUARANTOR SET FORTH IN ANY OF THE LOAN DOCUMENTS
OR ANY INSTRUMENTS, DOCUMENTS OR CERTIFICATIONS DELIVERED IN CONNECTION
THEREWITH, (iv) ANY LOAN OR THE USE OF THE PROCEEDS THEREFROM, (v) ANY OTHER
ASPECT OF THE LOAN DOCUMENTS, (vi) THE OPERATIONS OF THE BUSINESS OF THE
BORROWER AND ITS SUBSIDIARIES BY THE BORROWER AND ITS SUBSIDIARIES, (vii) ANY
ASSERTION THAT THE LENDERS WERE NOT ENTITLED TO RECEIVE THE PROCEEDS RECEIVED
PURSUANT TO THE SECURITY INSTRUMENTS, (viii) ANY ENVIRONMENTAL LAW APPLICABLE TO
THE BORROWER OR ANY SUBSIDIARY OR ANY OF THEIR PROPERTIES OR OPERATIONS,
INCLUDING, THE PRESENCE, GENERATION, STORAGE, RELEASE, THREATENED RELEASE, USE,
TRANSPORT, DISPOSAL, ARRANGEMENT OF DISPOSAL OR TREATMENT OF HAZARDOUS MATERIALS
ON OR AT ANY OF THEIR PROPERTIES, (ix) THE BREACH OR NON-COMPLIANCE BY THE
BORROWER OR ANY SUBSIDIARY WITH ANY ENVIRONMENTAL LAW APPLICABLE TO THE BORROWER
OR ANY SUBSIDIARY,

 

77

--------------------------------------------------------------------------------


 

(x) THE PAST OWNERSHIP BY THE BORROWER OR ANY SUBSIDIARY OF ANY OF THEIR
PROPERTIES OR PAST ACTIVITY ON ANY OF THEIR PROPERTIES WHICH, THOUGH LAWFUL AND
FULLY PERMISSIBLE AT THE TIME, COULD RESULT IN PRESENT LIABILITY, (xi) THE
PRESENCE, USE, RELEASE, STORAGE, TREATMENT, DISPOSAL, GENERATION, THREATENED
RELEASE, TRANSPORT, ARRANGEMENT FOR TRANSPORT OR ARRANGEMENT FOR DISPOSAL OF
HAZARDOUS MATERIALS ON OR AT ANY OF THE PROPERTIES OWNED OR OPERATED BY THE
BORROWER OR ANY SUBSIDIARY OR ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF
HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE BORROWER OR
ANY OF ITS SUBSIDIARIES, (xii) ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO
THE BORROWER OR ANY OF ITS SUBSIDIARIES, OR (xiii) ANY OTHER ENVIRONMENTAL,
HEALTH OR SAFETY CONDITION IN CONNECTION WITH THE LOAN DOCUMENTS, OR (xiv) ANY
ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO
ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND
REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO, AND SUCH INDEMNITY
SHALL EXTEND TO EACH INDEMNITEE NOTWITHSTANDING THE SOLE OR CONCURRENT
NEGLIGENCE OF EVERY KIND OR CHARACTER WHATSOEVER, WHETHER ACTIVE OR PASSIVE,
WHETHER AN AFFIRMATIVE ACT OR AN OMISSION, INCLUDING WITHOUT LIMITATION, ALL
TYPES OF NEGLIGENT CONDUCT IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF
ONE OR MORE OF THE INDEMNITEES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT
FAULT ON ANY ONE OR MORE OF THE INDEMNITEES; PROVIDED THAT SUCH INDEMNITY SHALL
NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS,
DAMAGES, LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE.

 

(c)                                  To the extent that the Borrower fails to
pay any amount required to be paid by it to any Agent under Section 12.03(a) or
(b), each Lender severally agrees to pay to such Agent, as the case may be, such
Lender’s ratable share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against such Agent in its capacity as such.

 

(d)                                 To the extent permitted by applicable law,
the Borrower shall not assert, and hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby or thereby, the Transactions,
any Loan or the use of the proceeds thereof.

 

(e)                                  All amounts due under this Section 12.03
shall be payable not later than 30 days after written demand therefor.

 

78

--------------------------------------------------------------------------------


 

Section 12.04                          Successors and Assigns.

 

(a)                                  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section 12.04.  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in Section 12.04(c)) and,
to the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

(b)                                 Assignments:

 

(i)                                     Subject to the conditions set forth in
Section 12.04(b)(ii), any Lender may assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld) of:

 

(A)                              the Borrower, provided that no consent of the
Borrower shall be required if such assignment is to a Lender, an Affiliate of a
Lender, an Approved Fund or, if an Event of Default has occurred and is
continuing, is to any other assignee; and

 

(B)                                the Administrative Agent, provided that no
consent of the Administrative Agent shall be required for an assignment to an
assignee that is a Lender immediately prior to giving effect to such assignment.

 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

(A)                              except in the case of an assignment to a Lender
or an Affiliate of a Lender or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans, the amount of the Commitment or
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $5,000,000 unless
each of the Borrower and the Administrative Agent otherwise consent, which
consent of the Borrower shall not be unreasonably withheld, provided that no
such consent of the Borrower shall be required if an Event of Default has
occurred and is continuing;

 

(B)                                each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement;

 

79

--------------------------------------------------------------------------------


 

(C)                                the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500; and

 

(D)                               the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire.

 

(iii)                               Subject to Section 12.04(b)(iv) and the
acceptance and recording thereof, from and after the effective date specified in
each Assignment and Assumption the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Section 5.01, Section 5.02, Section 5.03 and Section 12.03).  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 12.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 12.04(c).

 

(iv)                              The Administrative Agent, acting for this
purpose as an agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.  In connection with any
changes to the Register, if necessary, the Administrative Agent will reflect the
revisions on Annex I and forward a copy of such revised Annex I to the Borrower
and each Lender.

 

(v)                                 Upon its receipt of a duly completed
Assignment and Assumption executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in Section 12.04(a) and any written consent to such assignment required by
Section 12.04(a), the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register.  No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this Section 12.04(a).

 

 

80

--------------------------------------------------------------------------------


 

(c)                                  Participations.

 

(i)                                     Any Lender may, without the consent of
the Borrower, the Administrative Agent, sell participations to one or more banks
or other entities (a “Participant”) in all or a portion of such Lender’s rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the proviso to Section 12.02 that
affects such Participant.  In addition such agreement must provide that the
Participant be bound by the provisions of Section 12.03.  Subject to
Section 12.04(c)(ii), the Borrower agrees that each Participant shall be
entitled to the benefits of Section 5.01, Section 5.02 and Section 5.03 to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 12.04(a).  To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 12.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 4.01(c) as
though it were a Lender.  Each Lender that sells a participation shall, acting
solely for this purpose as an agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

(ii)                                  A Participant shall not be entitled to
receive any greater payment under Section 5.01 or Section 5.03 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 5.03 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 5.03(d) as though it were a
Lender.

 

81

--------------------------------------------------------------------------------


 

(d)                                 Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including, without limitation, any pledge or
assignment to secure obligations to a Federal Reserve Bank, and this
Section 12.04(d) shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto.

 

Section 12.05                          Survival; Revival; Reinstatement.

 

(a)                                  All covenants, agreements, representations
and warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of this Agreement
and the making of any Loans, regardless of any investigation made by any such
other party or on its behalf and notwithstanding that the Administrative Agent,
any other Agent or any Lender may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement is outstanding and unpaid.  The provisions of Section 5.01,
Section 5.02, Section 5.03 and Section 12.03 and Article XI shall survive and
remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans or the termination
of this Agreement, any other Loan Document or any provision hereof or thereof.

 

(b)                                 To the extent that any payments on the
Indebtedness or proceeds of any collateral are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, debtor in possession, receiver or other Person under any bankruptcy
law, common law or equitable cause, then to such extent, the Indebtedness so
satisfied shall be revived and continue as if such payment or proceeds had not
been received and the Administrative Agent’s and the Lenders’ Liens, security
interests, rights, powers and remedies under this Agreement and each Loan
Document shall continue in full force and effect.  In such event, each Loan
Document shall be automatically reinstated and the Borrower shall take such
action as may be reasonably requested by the Administrative Agent and the
Lenders to effect such reinstatement.

 

Section 12.06                          Counterparts; Integration; Effectiveness.

 

(a)                                  This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.

 

(b)                                 This Agreement, the other Loan Documents and
any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and thereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof and thereof.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES HERETO AND THERETO AND MAY

 

82

--------------------------------------------------------------------------------


 

NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

 

(c)                                  Except as provided in Section 6.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns. 
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy, facsimile or other electronic means shall be effective as delivery of
a manually executed counterpart of this Agreement.

 

Section 12.07                          Severability.  Any provision of this
Agreement or any other Loan Document held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof or thereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

Section 12.08                          Right of Setoff.  If an Event of Default
shall have occurred and be continuing, each Lender and each of its Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other obligations (of
whatsoever kind, including, without limitations obligations under Swap
Agreements) at any time owing by such Lender or Affiliate to or for the credit
or the account of the Borrower or any Subsidiary against any of and all the
obligations of the Borrower or any Subsidiary owed to such Lender now or
hereafter existing under this Agreement or any other Loan Document, irrespective
of whether or not such Lender shall have made any demand under this Agreement or
any other Loan Document and although such obligations may be unmatured.  The
rights of each Lender under this Section 12.08 are in addition to other rights
and remedies (including other rights of setoff) which such Lender or its
Affiliates may have.

 

Section 12.09                          GOVERNING LAW; JURISDICTION; CONSENT TO
SERVICE OF PROCESS.

 

(a)                                  THIS AGREEMENT AND THE NOTES SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
EXCEPT TO THE EXTENT THAT UNITED STATES FEDERAL LAW PERMITS ANY LENDER TO
CONTRACT FOR, CHARGE, RECEIVE, RESERVE OR TAKE INTEREST AT THE RATE ALLOWED BY
THE LAWS OF THE STATE WHERE SUCH LENDER IS LOCATED.

 

(b)                                 ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THE LOAN DOCUMENTS SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR
OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY HEREBY ACCEPTS FOR ITSELF
AND (TO THE EXTENT PERMITTED BY LAW) IN

 

83

--------------------------------------------------------------------------------


 

RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE
AFORESAID COURTS.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE
JURISDICTIONS.  THIS SUBMISSION TO JURISDICTION IS NON-EXCLUSIVE AND DOES NOT
PRECLUDE A PARTY FROM OBTAINING JURISDICTION OVER ANOTHER PARTY IN ANY COURT
OTHERWISE HAVING JURISDICTION.

 

(c)                                  EACH PARTY HEREBY (i) IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN; (ii) IRREVOCABLY WAIVES, TO THE
MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER
IN ANY SUCH LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL
DAMAGES, OR DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES;
(iii) CERTIFIES THAT NO PARTY HERETO NOR ANY REPRESENTATIVE OR AGENT OF COUNSEL
FOR ANY PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT
SUCH PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVERS, AND (iv) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT, THE LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED
IN THIS SECTION 12.09.

 

Section 12.10                          Headings.  Article and Section headings
and the Table of Contents used herein are for convenience of reference only, are
not part of this Agreement and shall not affect the construction of, or be taken
into consideration in interpreting, this Agreement.

 

Section 12.11                          Confidentiality.  Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its and its Affiliates’ directors, officers, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement or any other
Loan Document, (e) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section 12.11, to (i) any assignee of or Participant in,
or any prospective assignee of or Participant in, any of its rights or
obligations under this Agreement or (ii) any actual or prospective counterparty
(or its advisors) to any Swap Agreement relating to the Borrower and its
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section 12.11

 

84

--------------------------------------------------------------------------------


 

or (ii) becomes available to the Administrative Agent or any Lender on a
nonconfidential basis from a source other than the Borrower.  For the purposes
of this Section 12.11, “Information” means all information received from the
Borrower or any Subsidiary relating to the Borrower or any Subsidiary and their
businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower or a Subsidiary; provided that, in the case of
information received from the Borrower or any Subsidiary after the date hereof,
such information is clearly identified at the time of delivery as confidential. 
Any Person required to maintain the confidentiality of Information as provided
in this Section 12.11 shall be considered to have complied with its obligation
to do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.  Notwithstanding anything herein to the contrary,
“Information” shall not include, and the Borrower, the Borrower’s Subsidiaries,
the Administrative Agent, each Lender and the respective Affiliates of each of
the foregoing (and the respective partners, directors, officers, employees,
agents, advisors and other representatives of the aforementioned Persons), and
any other party, may disclose to any and all Persons, without limitation of any
kind (a) any information with respect to the U.S. federal and state income tax
treatment of the transactions contemplated hereby and any facts that may be
relevant to understanding the U.S. federal or state income tax treatment of such
transactions (“tax structure”), which facts shall not include for this purpose
the names of the parties or any other person named herein, or information that
would permit identification of the parties or such other persons, or any pricing
terms or other nonpublic business or financial information that is unrelated to
such tax treatment or tax structure, and (b) all materials of any kind
(including opinions or other tax analyses) that are provided to the Borrower,
the Administrative Agent or such Lender relating to such tax treatment or tax
structure.

 

Section 12.12                          Interest Rate Limitation.  It is the
intention of the parties hereto that each Lender shall conform strictly to usury
laws applicable to it.  Accordingly, if the transactions contemplated hereby
would be usurious as to any Lender under laws applicable to it (including the
laws of the United States of America and the State of Texas or any other
jurisdiction whose laws may be mandatorily applicable to such Lender
notwithstanding the other provisions of this Agreement), then, in that event,
notwithstanding anything to the contrary in any of the Loan Documents or any
agreement entered into in connection with or as security for the Notes, it is
agreed as follows:  (i) the aggregate of all consideration which constitutes
interest under law applicable to any Lender that is contracted for, taken,
reserved, charged or received by such Lender under any of the Loan Documents or
agreements or otherwise in connection with the Notes shall under no
circumstances exceed the maximum amount allowed by such applicable law, and any
excess shall be canceled automatically and if theretofore paid shall be credited
by such Lender on the principal amount of the Indebtedness (or, to the extent
that the principal amount of the Indebtedness shall have been or would thereby
be paid in full, refunded by such Lender to the Borrower); and (ii) in the event
that the maturity of the Notes is accelerated by reason of an election of the
holder thereof resulting from any Event of Default under this Agreement or
otherwise, or in the event of any required or permitted prepayment, then such
consideration that constitutes interest under law applicable to any Lender may
never include more than the maximum amount allowed by such applicable law, and
excess interest, if any, provided for in this Agreement or otherwise shall be
canceled automatically by such Lender as of the date of such acceleration or
prepayment and, if theretofore paid, shall be credited by such Lender on the
principal amount of the Indebtedness (or, to the extent that the principal
amount of

 

85

--------------------------------------------------------------------------------


 

the Indebtedness shall have been or would thereby be paid in full, refunded by
such Lender to the Borrower).  All sums paid or agreed to be paid to any Lender
for the use, forbearance or detention of sums due hereunder shall, to the extent
permitted by law applicable to such Lender, be amortized, prorated, allocated
and spread throughout the stated term of the Loans evidenced by the Notes until
payment in full so that the rate or amount of interest on account of any Loans
hereunder does not exceed the maximum amount allowed by such applicable law.  If
at any time and from time to time (i) the amount of interest payable to any
Lender on any date shall be computed at the Highest Lawful Rate applicable to
such Lender pursuant to this Section 12.12 and (ii) in respect of any subsequent
interest computation period the amount of interest otherwise payable to such
Lender would be less than the amount of interest payable to such Lender computed
at the Highest Lawful Rate applicable to such Lender, then the amount of
interest payable to such Lender in respect of such subsequent interest
computation period shall continue to be computed at the Highest Lawful Rate
applicable to such Lender until the total amount of interest payable to such
Lender shall equal the total amount of interest which would have been payable to
such Lender if the total amount of interest had been computed without giving
effect to this Section 12.12.

 

Section 12.13                          EXCULPATION PROVISIONS.  EACH OF THE
PARTIES HERETO SPECIFICALLY AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS AND AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE
OF THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT HAS IN FACT
READ THIS AGREEMENT AND IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF
THE TERMS, CONDITIONS AND EFFECTS OF THIS AGREEMENT; THAT IT HAS BEEN
REPRESENTED BY INDEPENDENT LEGAL COUNSEL OF ITS CHOICE THROUGHOUT THE
NEGOTIATIONS PRECEDING ITS EXECUTION OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS; AND HAS RECEIVED THE ADVICE OF ITS ATTORNEY IN ENTERING INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND THAT IT RECOGNIZES THAT CERTAIN OF
THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS RESULT IN ONE PARTY
ASSUMING THE LIABILITY INHERENT IN SOME ASPECTS OF THE TRANSACTION AND RELIEVING
THE OTHER PARTY OF ITS RESPONSIBILITY FOR SUCH LIABILITY.  EACH PARTY HERETO
AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE VALIDITY OR ENFORCEABILITY OF
ANY EXCULPATORY PROVISION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS ON THE
BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE OF SUCH PROVISION OR THAT THE
PROVISION IS NOT “CONSPICUOUS.”

 

Section 12.14                          [Reserved].

 

Section 12.15                          No Third Party Beneficiaries.  This
Agreement, the other Loan Documents, and the agreement of the Lenders to make
Loans hereunder are solely for the benefit of the Borrower, and no other Person
(including, without limitation, any Subsidiary of the Borrower, any obligor,
contractor, subcontractor, supplier or materialsman) shall have any rights,
claims, remedies or privileges hereunder or under any other Loan Document
against the Administrative Agent, any other Agent or any Lender for any reason
whatsoever.  There are no third party beneficiaries.

 

86

--------------------------------------------------------------------------------


 

Section 12.16                          USA Patriot Act Notice.  Each Lender
hereby notifies the Borrower that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.

 

Section 12.17                          Existing Credit Agreement.  On the date
of this Agreement, the Existing Credit Agreement shall be amended and restated
in its entirety by this Agreement, and the Existing Credit Agreement shall be
replaced hereby; provided that the Borrower, the Administrative Agent and the
Lenders agree that on the date of the initial funding of Loans hereunder, the
loans and other Indebtedness of the Borrower under the Existing Credit Agreement
shall be renewed, rearranged, modified and extended with the proceeds of the
initial funding and the “Commitments” of the lenders under the Existing Credit
Agreement shall be superseded by this Agreement and terminated.  This Agreement
is not in any way intended to constitute a novation of the obligations and
liabilities existing under the Existing Credit Agreement or evidence payment of
all or any portion of such obligations and liabilities.  The terms and
conditions of this Agreement and the Administrative Agent’s and the Lenders’
rights and remedies under this Agreement and the other Loan Documents shall
apply to all of the Indebtedness incurred under the Existing Credit Agreement. 
The undersigned hereby waive (i) any right to receive any notice of such
termination, (ii) any right to receive any notice of prepayment of amounts owed
under the Existing Credit Agreement, and (iii) any right to receive compensation
under Section 5.02 of the Existing Credit Agreement in respect of Eurodollar
Loans outstanding under the Existing Credit Agreement resulting from such
rearrangement.  Each Lender that was a party to the Existing Credit Agreement
hereby agrees to return to the Borrower, with reasonable promptness, any
promissory note delivered by the Borrower to such Lender in connection with the
Existing Credit Agreement.

 

Section 12.18                          No Fiduciary Duty.  Each Lender and their
Affiliates (collectively, solely for purposes of this paragraph, the “Lenders”),
may have economic interests that conflict with those of the Loan Parties, their
stockholders and/or their affiliates.  The Loan Parties acknowledge and agree
that (i) the transactions contemplated by the Loan Documents (including the
exercise of rights and remedies hereunder and thereunder) are arm’s-length
commercial transactions between the Lenders, on the one hand, and the Loan
Parties, on the other, and (ii) in connection therewith and with the process
leading thereto, (x) no Lender has assumed an advisory or fiduciary
responsibility in favor of any Loan Party, its stockholders or its affiliates
with respect to the transactions contemplated hereby (or the exercise of rights
or remedies with respect thereto) or the process leading thereto (irrespective
of whether any Lender has advised, is currently advising or will advise any Loan
Party, its stockholders or its Affiliates on other matters) or any other
obligation to any Loan Party except the obligations expressly set forth in the
Loan Documents and (y) each Lender is acting solely as principal and not as the
agent or fiduciary of any Loan Party, its management, stockholders, creditors or
any other Person.  Each Loan Party acknowledges and agrees that it has consulted
its own legal and financial advisors to the extent it deemed appropriate and
that it is responsible for making its own independent judgment with respect to
such transactions and the process leading thereto.  Each Loan Party agrees that
it will not claim that any Lender has rendered advisory services of any nature
or

 

87

--------------------------------------------------------------------------------


 

respect, or owes a fiduciary or similar duty to such Loan Party, in connection
with such transaction or the process leading thereto.

 

Section 12.19                          Intercreditor Agreement.  Reference is
made to the Amended and Restated] Intercreditor Agreement dated as of
October 28, 2011 (as amended, restated, supplemented or otherwise modified from
time to time, the “Intercreditor Agreement”), among the Company, Wells Fargo
Bank, N.A., as First Lien Administrative Agent (as defined therein), and the
Administrative Agent, as Second Lien Administrative Agent (as defined therein). 
Each Lender hereunder (a) acknowledges that it has received a copy of the
Intercreditor Agreement, (b) consents to the subordination of Liens provided for
in the Intercreditor Agreement, (c) agrees that it will be bound by and will
take no actions contrary to the provisions of the Intercreditor Agreement and
(d) authorizes and instructs the Administrative Agent to enter into the
Intercreditor Agreement as Administrative Agent and on behalf of such Lender.
The foregoing provisions are intended as an inducement to the lenders under the
Senior Revolving Credit Agreement to permit the incurrence of Indebtedness under
this Agreement and to extend credit to the Company and such lenders are intended
third party beneficiaries of such provisions.

 

[SIGNATURES BEGIN NEXT PAGE]

 

88

--------------------------------------------------------------------------------


 

The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.

 

BORROWER:

 

KODIAK OIL & GAS (USA) INC.

 

 

 

 

 

 

 

 

By:

/s/ James P. Henderson

 

 

 

James P. Henderson

 

 

 

Chief Financial Officer

 

[Signature Page - Credit Agreement]

 

1

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT:

 

WELLS FARGO ENERGY CAPITAL, INC.,

 

 

as Administrative Agent

 

 

 

 

 

 

 

 

By:

/s/ Bryan McDavid

 

 

 

Bryan McDavid

 

 

 

Director

 

[Signature Page - Credit Agreement]

 

2

--------------------------------------------------------------------------------


 

LENDER:

 

WELLS FARGO BANK, N.A.

 

 

 

 

 

 

 

 

By:

/s/ Bryan McDavid

 

 

 

Bryan McDavid

 

 

 

Director

 

[Signature Page - Credit Agreement]

 

3

--------------------------------------------------------------------------------


 

LENDER:

 

THE PRUDENTIAL INSURANCE

 

 

COMPANY OF AMERICA

 

 

 

 

 

 

 

 

By:

/s/ Matthew A. Baker

 

 

Name:

Matthew A. Baker

 

 

Title:

Vice President

 

[Signature Page - Credit Agreement]

 

4

--------------------------------------------------------------------------------


 

LENDER:

 

PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY

 

 

 

 

 

 

 

 

By:

Prudential Investment Management, Inc.,

 

 

 

as investment manager

 

 

 

 

 

 

 

 

 

 

By:

/s/ Matthew A. Baker

 

 

Name:

Matthew A. Baker

 

 

Title:

Vice President

 

[Signature Page - Credit Agreement]

 

5

--------------------------------------------------------------------------------


 

LENDER:

 

PRUCO LIFE INSURANCE COMPANY

 

 

 

 

 

 

 

 

By:

/s/ Matthew A. Baker

 

 

Name:

Matthew A. Baker

 

 

Title:

Assistant Vice President

 

[Signature Page - Credit Agreement]

 

6

--------------------------------------------------------------------------------


 

ANNEX I
LIST OF COMMITMENTS

 

Commitments

 

Name of Lender

 

Applicable Percentage

 

Commitment

 

Wells Fargo Bank, N.A.

 

70.00

%

$

70,000,000

 

The Prudential Insurance Company of America

 

24.00

%

$

24,000,000

 

Prudential Retirement Insurance and Annuity Company

 

5.00

%

$

5,000,000

 

Pruco Life Insurance Company

 

1.00

%

$

1,000,000

 

 

 

 

 

 

 

TOTAL

 

100.00

%

$

100,000,000

 

 

Annex I - 1

--------------------------------------------------------------------------------


 

EXHIBIT A
FORM OF NOTE

 

$[          ]

 

[          ], 201[     ]

 

FOR VALUE RECEIVED, KODIAK OIL & GAS (USA) INC., a Colorado corporation (the
“Borrower”) hereby promises to pay to the order of [          ] (the “Lender”),
at the principal office of WELLS FARGO ENERGY CAPITAL, INC. (the “Administrative
Agent”), the principal sum of [          ] Dollars ($[          ]) (or such
lesser amount as shall equal the aggregate unpaid principal amount of the Loans
made by the Lender to the Borrower under the Credit Agreement, as hereinafter
defined), in lawful money of the United States of America and in immediately
available funds, on the dates and in the principal amounts provided in the
Credit Agreement, and to pay interest on the unpaid principal amount of each
such Loan, at such office, in like money and funds, for the period commencing on
the date of such Loan until such Loan shall be paid in full, at the rates per
annum and on the dates provided in the Credit Agreement.

 

The date, amount, Type, interest rate, Interest Period and maturity of each Loan
made by the Lender to the Borrower, and each payment made on account of the
principal thereof, shall be recorded by the Lender on its books and, prior to
any transfer of this Note, may be endorsed by the Lender on the schedules
attached hereto or any continuation thereof or on any separate record maintained
by the Lender.  Failure to make any such notation or to attach a schedule shall
not affect any Lender’s or the Borrower’s rights or obligations in respect of
such Loans or affect the validity of such transfer by any Lender of this Note.

 

This Note is one of the Notes referred to in the Amended and Restated Second
Lien Credit Agreement dated as of October 28, 2011 among the Borrower, the
Administrative Agent, and the other agents and lenders signatory thereto
(including the Lender), and evidences Loans made by the Lender thereunder (such
Credit Agreement as the same may be amended, supplemented or restated from time
to time, the “Credit Agreement”).  Capitalized terms used in this Note have the
respective meanings assigned to them in the Credit Agreement.

 

This Note is issued pursuant to, and is subject to the terms and conditions set
forth in, the Credit Agreement and is entitled to the benefits provided for in
the Credit Agreement and the other Loan Documents.  The Credit Agreement
provides for the acceleration of the maturity of this Note upon the occurrence
of certain events, for prepayments of Loans upon the terms and conditions
specified therein and other provisions relevant to this Note.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

 

 

KODIAK OIL & GAS (USA) INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit A - 1

--------------------------------------------------------------------------------


 

EXHIBIT B
FORM OF BORROWING REQUEST

 

[                   ], 201[   ]

 

KODIAK OIL & GAS (USA) INC., a Colorado corporation (the “Borrower”), pursuant
to Section 2.03 of the Amended and Restated Second Lien Credit Agreement dated
as of October 28, 2011 (together with all amendments, restatements, supplements
or other modifications thereto, the “Credit Agreement”) among the Borrower,
Wells Fargo Energy Capital, Inc., as Administrative Agent and the other agents
and lenders (the “Lenders”) which are or become parties thereto (unless
otherwise defined herein, each capitalized term used herein is defined in the
Credit Agreement), hereby requests a Loan as follows:

 

(i)                                     Aggregate amount of the requested Loan
is $[                   ];

 

(ii)                                  The Business Day of such Loan is
[                   ], 201[   ];

 

(iii)                               Requested Loan is to be [an ABR Loan] [a
Eurodollar Loan];

 

[(iv)                     The initial Interest Period applicable to the
requested Loan is [                   ];]

 

(v)                                 Location and number of the Borrower’s
account to which funds are to be disbursed, which shall comply with the
requirements of Section 2.05 of the Credit Agreement, is as follows:

 

[                                                        ]

[                                                        ]

[                                                        ]

[                                                        ]

[                                                        ]

 

Exhibit B - 1

--------------------------------------------------------------------------------


 

The undersigned certifies that he/she is the [                ] of the Borrower,
and that as such he/she is authorized to execute this certificate on behalf of
the Borrower.  The undersigned further certifies, represents and warrants on
behalf of the Borrower that the Borrower is entitled to receive the requested
Loan under the terms and conditions of the Credit Agreement.

 

 

KODIAK OIL & GAS (USA) INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit B - 2

--------------------------------------------------------------------------------


 

EXHIBIT C
FORM OF INTEREST ELECTION REQUEST

 

[                ], 201[   ]

 

KODIAK OIL & GAS (USA) INC., a Colorado corporation (the “Borrower”), pursuant
to Section 2.04 of the Amended and Restated Second Lien Credit Agreement dated
as of October 28, 2011 (together with all amendments, restatements, supplements
or other modifications thereto, the “Credit Agreement”) among the Borrower,
Wells Fargo Energy Capital, Inc., as Administrative Agent and the other agents
and lenders (the “Lenders”) which are or become parties thereto (unless
otherwise defined herein, each capitalized term used herein is defined in the
Credit Agreement), hereby makes an Interest Election Request as follows:

 

(i)                                     This Interest Election Request applies
to $[                ] of [the ABR Loan] [the Eurodollar Loan] made on
[                       ], [  ], [                   ];

 

(ii)                                  The effective date of the election made
pursuant to this Interest Election Request is [                ], 201[   ];[and]

 

(iii)                               The resulting Loan is to be [an ABR Loan] [a
Eurodollar Loan][; and]

 

[(iv)                          The Interest Period applicable to the resulting
Loan after giving effect to such election is [                ]](1).

 

The undersigned certifies that he/she is the [                ] of the Borrower,
and that as such he/she is authorized to execute this certificate on behalf of
the Borrower.  The undersigned further certifies, represents and warrants on
behalf of the Borrower that the Borrower is entitled to receive the requested
continuation or conversion under the terms and conditions of the Credit
Agreement.

 

 

KODIAK OIL & GAS (USA) INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(1)  If the resulting Loan is to be a Eurodollar Loan.

 

Exhibit C - 1

--------------------------------------------------------------------------------


 

EXHIBIT D
FORM OF
COMPLIANCE CERTIFICATE

 

The undersigned hereby certifies that he/she is the [          ] of KODIAK OIL &
GAS (USA) INC., a Colorado corporation (the “Borrower”), and that as such he/she
is authorized to execute this certificate on behalf of the Borrower.  With
reference to the Amended and Restated Second Lien Credit Agreement dated as of
October 28, 2011 (together with all amendments, restatements, supplements or
other modifications thereto being the “Agreement”) among the Borrower, Wells
Fargo Energy Capital, Inc., as Administrative Agent, and the other agents and
lenders (the “Lenders”) which are or become a party thereto, and such Lenders,
the undersigned represents and warrants as follows (each capitalized term used
herein having the same meaning given to it in the Agreement unless otherwise
specified):

 

(a)                                  The representations and warranties of the
Borrower contained in Article VII of the Agreement and in the Loan Documents and
otherwise made in writing by or on behalf of the Borrower pursuant to the
Agreement and the Loan Documents were true and correct when made, and are
repeated at and as of the time of delivery hereof and are true and correct in
all material respects at and as of the time of delivery hereof, except to the
extent such representations and warranties are expressly limited to an earlier
date or the Majority Lenders have expressly consented in writing to the
contrary.

 

(b)                                 The Borrower has performed and complied with
all agreements and conditions contained in the Agreement and in the Loan
Documents required to be performed or complied with by it prior to or at the
time of delivery hereof [or specify default and describe].

 

(c)                                  Since [same date as audited financials in
Section 7.04(a)], no change has occurred, either in any case or in the
aggregate, in the condition, financial or otherwise, of the Borrower or any
Subsidiary which could reasonably be expected to have a Material Adverse Effect
[or specify event].

 

(d)                                 There exists no Default or Event of Default
[or specify Default and describe].

 

(e)                                  Attached hereto are the detailed
computations necessary to determine whether the Borrower is in compliance with
Section 9.01 and Section 8.14 as of the end of the [fiscal quarter][fiscal year]
ending [          ].

 

(f)                                    Attached hereto are the filings, if any,
since the delivery of the most recent Compliance Certificate, made by the
Borrower or any Subsidiary of the Borrower, or through any agent, employee,
licensee or designee of the foregoing, for the registration of any Patent or
Trademark (as such terms are defined in the Guaranty Agreement) with the United
States Patent and Trademark Office or any similar office or agency in any other
country or any political subdivision thereof.

 

Exhibit D - 1

--------------------------------------------------------------------------------


 

EXECUTED AND DELIVERED this [          ] day of [          ].

 

 

KODIAK OIL & GAS (USA) INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit D - 2

--------------------------------------------------------------------------------


 

EXHIBIT E
FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit and guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.

 

Assignor:

 

______________________________

 

 

 

 

 

2.

 

Assignee:

 

______________________________

 

 

 

 

[and is an Affiliate/Approved Fund of [identify Lender](2)]

 

 

 

 

 

3.

 

Borrower:

 

______________________________

 

 

 

 

 

4.

 

Administrative Agent:

 

Wells Fargo Energy Capital, Inc., as the administrative agent under the Credit
Agreement

 

 

 

 

 

5.

 

Credit Agreement:

 

The Amended and Restated Second Lien Credit Agreement dated as of October 28,
2011 among Kodiak Oil & Gas (USA) Inc., the Lenders parties thereto, Wells Fargo
Energy Capital,

 

--------------------------------------------------------------------------------

(2)  Select as applicable.

 

Exhibit E - 1

--------------------------------------------------------------------------------


 

 

 

 

 

inc., as Administrative Agent, and the other agents parties thereto]

 

6.                                       Assigned Interest:

 

Commitment Assigned

 

Aggregate Amount of
Commitment/Loans for
all Lenders

 

Amount of
Commitment/Loans
Assigned

 

Percentage Assigned of
Commitment/Loans(3)

 

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

Effective Date:                                      , 201     [TO BE INSERTED
BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

 

Title:

 

--------------------------------------------------------------------------------

(3)  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

 

Exhibit E - 2

--------------------------------------------------------------------------------


 

Consented to and Accepted:

 

 

 

 

 

WELLS FARGO ENERGY CAPITAL, INC.,

 

 

as Administrative Agent

 

 

 

 

 

 

 

 

By

 

 

 

 

Title:

 

 

 

 

 

Consented to:

 

 

 

 

 

KODIAK OIL & GAS (USA) INC.

 

 

 

 

 

 

 

 

By

 

 

 

 

Title:

 

 

 

Exhibit E - 3

--------------------------------------------------------------------------------


 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.             Representations and Warranties.

 

1.1           Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.

 

1.2           Assignee.  The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 8.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

2.             Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.

 

Exhibit E - 4

--------------------------------------------------------------------------------


 

3.             General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of Colorado.

 

Exhibit E - 5

--------------------------------------------------------------------------------


 

EXHIBIT F-1

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Amended and Restated Second Lien Credit
Agreement dated as of October 28, 2011 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Kodiak Oil & Gas
(USA) Inc. (“Borrower”) and each Lender from time to time party thereto.

 

Pursuant to the provisions of Section 5.03(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

, 20[ ]

 

 

Exhibit F - 1

--------------------------------------------------------------------------------


 

EXHIBIT F-2

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Amended and Restated Second Lien Credit
Agreement dated as of October 28, 2011 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Kodiak Oil & Gas
(USA) Inc. (“Borrower”) and each Lender from time to time party thereto.

 

Pursuant to the provisions of Section 5.03(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

, 20[ ]

 

 

Exhibit F - 2

--------------------------------------------------------------------------------


 

EXHIBIT F-3

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Amended and Restated Second Lien Credit
Agreement dated as of October 28, 2011 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Kodiak Oil & Gas
(USA) Inc. (“Borrower”) and each Lender from time to time party thereto.

 

Pursuant to the provisions of Section 5.03(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

, 20[ ]

 

 

Exhibit F - 3

--------------------------------------------------------------------------------


 

EXHIBIT F-4

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Amended and Restated Second Lien Credit
Agreement dated as of October 28, 2011 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Kodiak Oil & Gas
(USA) Inc. (“Borrower”) and each Lender from time to time party thereto.

 

Pursuant to the provisions of Section 5.03(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

, 20[ ]

 

 

Exhibit F - 4

--------------------------------------------------------------------------------


 

SCHEDULE 7.05

LITIGATION

 

None.

 

Schedule 7.05 – 1

--------------------------------------------------------------------------------


 

SCHEDULE 7.14

SUBSIDIARIES AND PARTNERSHIPS

 

None.

 

Schedule 7.14 – 1

--------------------------------------------------------------------------------


 

SCHEDULE 7.18

GAS IMBALANCES

 

None.

 

Schedule 7.18 - 1

--------------------------------------------------------------------------------


 

SCHEDULE 7.19

MARKETING CONTRACTS

 

None.

 

Schedule 7.19 - 1

--------------------------------------------------------------------------------


 

SCHEDULE 7.20

SWAP AGREEMENTS

 

Attached.

 

Schedule 7.20 – 1

--------------------------------------------------------------------------------


 

SCHEDULE 9.05

INVESTMENTS

 

None.

 

Schedule 9.05 – 1

--------------------------------------------------------------------------------